 



Exhibit 10.1
Basic Lease Information Sheet

     
1. Date of Lease
  June 25, 2007
 
   
2. Tenant:
  EXPEDIA, INC., a Washington corporation
 
   
3. Tenant’s Address:
  General Counsel
Expedia, Inc.
3150 139th Ave SE
Bellevue, WA 98005
 
   
 
  With a copy to
 
   
 
  VP Real Estate
Expedia, Inc.
3150 139th Ave SE
Bellevue, WA 98005
 
   
4. Landlord:
  TOWER 333 LLC, a Delaware limited liability company
 
   
5. Landlord’s Address:
  Tower 333 LLC
2800 Post Oak Boulevard, 50th Floor
Houston, TX 77056
 
   
6. Initial Premises; Net Rentable Area:
  Three Hundred Forty-seven Thousand Six Hundred Sixty-one (347,661) square feet
of Net Rentable Area, which includes all of the office space located on Floors 3
through 18 (inclusive) of the Building.
 
   
7. Building Net Rentable Area:
  Four Hundred Thirteen Thousand Seven Hundred Eighty (413,780) square feet
 
   
8. Tenant’s Proportionate Share:
  Estimated to be eighty-eight and 44/100 percent (88.44%) as calculated under
Section 4.3 below
 
   
9. Target Commencement Date:
  November 1, 2008
 
   
10. Target Delivery Date
  May 1, 2008
 
   
11. Term:
  Initial Term: Ten (10) years Extension Term(s): Two (2) options for five
(5) years each

         
12. Base Rent:
  Time Period   Annual Base Rent Rate per Square Foot of Net Rentable Area
(exclusive of Operating Costs)
 
  Lease Year 1   Twenty-five Dollars and Eighty-five Cents ($25.85)
 
  Lease Year 2   Twenty-six Dollars and Eighty-five Cents ($26.85)
 
  Lease Year 3   Twenty-seven Dollars and Eighty-five Cents ($27.85)
 
  Lease Year 4   Twenty-eight Dollars and Eighty-five Cents ($28.85)
 
  Lease Year 5   Twenty-nine Dollars and Eighty-five Cents ($29.85)
 
  Lease Year 6   Thirty Dollars and Eighty-five Cents ($30.85)
 
  LeaseYear 7   Thirty-one Dollars and Eighty-five Cents ($31.85)
 
  Lease Year 8   Thirty-two Dollars and Eighty-five Cents ($32.85)

A



--------------------------------------------------------------------------------



 



         
 
  Lease Year 9   Thirty-three Dollars and Eighty-five Cents ($33.85)
 
  Lease Year 10   Thirty-four Dollars and Eighty-five Cents ($34.85)
 
  Lease Year 11   Thirty-five Dollars and Eighty-five Cents ($35.85) 13.
Parking:   Three (3) parking passes per one thousand (1,000) square feet of Net
Rentable Area in the Premises, subject Section 14.22.
 
        14. Cash Allowance:   Fifty and 00/100 Dollars ($50.00) per square foot
of Net Rentable Area in the Premises, to be allocated as provided in Exhibit C.
 
        15. Broker(s):   Landlord’s Broker: Broderick Group Tenant’s Broker:
Cushman & Wakefield

         
                                        /                     Tenant’s
Initials/Date
                                              /                     Landlord’s
Initials/Date

B

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Basic Lease Information Sheet
    A  
 
       
ARTICLE 1 Premises
    1  
 
       
1.1 Lease
    1  
1.2 Landlord’s Reserved Rights
    3  
1.3 Common Areas
    3  
1.4 Calculation of Net Rentable Area; Useable Area
    4  
1.5 Confirmation of Area
    4  
 
       
ARTICLE 2 Term, Use of Premises and Base Rent
    5  
 
       
2.1 Term
    5  
2.2 Delay in Delivery
    6  
2.3 Confirmation
    6  
2.4 Use
    6  
2.5 Payments by Tenant
    7  
2.6 Payment of Base Rent
    7  
2.7 Partial Months
    9  
 
       
ARTICLE 3 Security Deposit
    10  
 
       
ARTICLE 4 Payment of Operating Costs
    10  
 
       
4.1 Net Lease
    10  
4.2 Estimated Payments
    10  
4.3 Tenant’s Proportionate Share
    10  
4.4 Operating Costs
    10  
4.5 Adjustment for Occupancy
    15  
4.6 Computation of Operating Costs Adjustment
    15  
4.7 Adjustment for Variation Between Estimated and Actual
    15  
4.8 Cap on Controllable Operating Costs
    16  
4.9 Audit Right
    16  
4.10 Review, Approval of Budget
    17  
 
       
ARTICLE 5 Landlord’s Covenants
    17  
 
       
5.1 Basic Services
    17  
5.2 Hours of Operation
    19  
5.3 Interruption
    19  
5.4 Extra Services
    20  
5.5 Window Coverings
    21  
5.6 Graphics and Signage
    21  
5.7 Tenant Extra Improvements
    21  
5.8 Peaceful Enjoyment
    21  
5.9 Corporate Authority
    21  
5.10 Building Naming and Signage Rights
    22  
 
       
ARTICLE 6 Tenant’s Covenants
    23  
 
       
6.1 Compliance With Exhibit C
    23  
6.2 Construction of Tenant Improvements
    23  
6.3 Telecommunications
    23  

 i 

 



--------------------------------------------------------------------------------



 



         
6.4 Taxes on Personal Property and Tenant Extra Improvements
    24  
6.5 Repairs by Tenant
    24  
6.6 Waste
    25  
6.7 Alterations, Additions, Improvements
    25  
6.8 Liens
    26  
6.9 Compliance With Laws and Insurance Standards
    26  
6.10 Entry for Repairs, Inspection, Posting Notices, Etc.
    27  
6.11 No Nuisance
    28  
6.12 Rules and Regulations
    28  
6.13 Surrender of Premises on Termination
    28  
6.14 Corporate Authority
    29  
6.15 Utilities
    29  
 
       
ARTICLE 7 Hazardous Materials
    29  
 
       
7.1 Prohibition and Indemnity With Respect to Hazardous Materials
    29  
7.2 Definitions
    30  
 
       
ARTICLE 8 Assignment or Sublease
    31  
 
       
8.1 Consent Required
    31  
8.2 Transfers to Qualified Transferees
    32  
8.3 Landlord’s Options
    32  
8.4 Minimum Rental and Terms; Division of Excess Rent
    33  
8.5 Tenant Not Released
    33  
8.6 Written Agreement
    33  
8.7 No Transfer Period
    33  
8.8 Conditions
    33  
8.9 Expenses
    33  
8.10 Restriction on Landlord
    33  
8.11 No Leasehold Financing
    34  
 
       
ARTICLE 9 Condition and Operation of the Building
    34  
 
       
9.1 No Warranty
    34  
9.2 Building Alterations
    34  
 
       
ARTICLE 10 Lender Rights
    35  
 
       
10.1 Subordination
    35  
10.2 Attornment
    35  
10.3 REAs
    35  
10.4 Estoppel Certificate
    35  
 
       
ARTICLE 11 Insurance
    36  
 
       
11.1 Landlord’s Property Insurance
    36  
11.2 Liability Insurance
    36  
11.3 Tenant’s Insurance
    37  
11.4 Indemnity and Exoneration
    38  
11.5 Indemnity for Liens
    38  
11.6 Waiver of Subrogation Rights
    39  
 
       
ARTICLE 12 Casualty and Eminent Domain
    39  
 
       
12.1 Damage and Destruction
    39  
12.2 Condemnation
    41  

 ii 

 



--------------------------------------------------------------------------------



 



         
ARTICLE 13 Default
    42  
 
       
13.1 Events of Default
    42  
13.2 Remedies Upon Default
    43  
13.3 Damages Upon Termination
    44  
13.4 Computation of Rent for Purposes of Default
    44  
13.5 Late Charge
    45  
13.6 Remedies Cumulative
    45  
13.7 Tenant’s Remedies
    45  
 
       
ARTICLE 14 Miscellaneous
    47  
 
       
14.1 No Waiver
    47  
14.2 Holding Over
    47  
14.3 Attorneys’ Fees
    48  
14.4 Amendments
    48  
14.5 Transfers by Landlord
    48  
14.6 Severability
    48  
14.7 Notices
    48  
14.8 No Option
    48  
14.9 Integration and Interpretation
    49  
14.10 Quitclaim
    49  
14.11 No Easement for Light, Air and View
    49  
14.12 No Merger
    49  
14.13 Memorandum of Lease
    49  
14.14 Survival
    49  
14.15 Financial Statements
    50  
14.16 No Joint Venture
    50  
14.17 Successors and Assigns
    50  
14.18 Applicable Law
    50  
14.19 Time of the Essence; Force Majeure
    50  
14.20 Confidentiality
    50  
14.21 Interpretation
    51  
14.22 Parking
    51  
14.23 Rent Assumption
    54  
14.24 Brokers
    54  
14.25 Roof Top Equipment
    54  
14.26 USA Patriot Act Disclosures
    55  
14.27 Generator
    56  
14.28 Changes to Base Building
    57  
14.29 Dedicated Move In
    58  

iii



--------------------------------------------------------------------------------



 



 

      Attachments:    
Exhibit A
  Floor Plans for the Premises, Depiction of Outdoor Amenity Area and Generator
Location
Exhibit B
  Legal Description of the Real Property
Exhibit C
  Initial Tenant Improvements
Schedule C-1
  Base Building Improvements
Schedule C-2
  Definition of Building Standard Improvements
Schedule C-3
  Typical Floor Plan for Building Standard Improvements
Exhibit D
  Rules and Regulations
Exhibit E
  Lease Commencement Certificate
Exhibit F
  Form of Estoppel Certificate
Exhibit G
  Form of SNDA
Exhibit H
  Environmental Reports
Exhibit I
  Memorandum of Lease
Exhibit J
  Existing Leases and Assumed Obligations

 iv 

 



--------------------------------------------------------------------------------



 



SCHEDULE OF DEFINED TERMS

                  Section No.   Page No.  
Actual Cost
  Section 5.4     20  
Adjustment Date
  Section 2.6(b)     7  
Alterations
  Section 6.7     25  
amortization
  Section 4.4(k)     13  
Availability Notice
  Section 1.1(b)     2  
Base Building
  Exhibit C, Paragraph 1(a)     1  
Base Building Improvements
  Exhibit C, Paragraph 2     1  
Base Building Plans
  Exhibit C, Paragraph 1(b)     1  
Basic Services
  Section 5.1     17  
Blocked Persons
  Section 14.26     56  
BOMA Standard
  Section 1.4     4  
Building Components
  Section 1.2     3  
Building Name
  Section 5.9     22  
Building
  Section 1.1(a)     1  
Building Standard Improvements
  Schedule C-2     1  
Business Days
  Section 5.2     19  
CAD
  Exhibit C, Paragraph 1(d)     1  
Cash Allowance
  Exhibit C, Paragraph 15(a)     7  
Claims
  Section 7.1(b)     30  
Common Areas
  Section 1.3     4  
Comparable Buildings
  Section 2.6(c)     8  
Competitor
  Section 8.10     33  
Conceptual Plans
  Exhibit C, Paragraph 5     3  
Control
  Section 8.2     32  
Controllable Operating Costs
  Section 4.8     16  
Cosmetic Alteration
  Section 6.7     25  
Cost Statement
  Section 4.6     15  
Covered Parties
  Section 14.26     56  
CPI Index
  Section 13.4(b)     45  
Delivery Date
  Section 2.1(a)     5  
Design Manual
  Section 6.1     23  
Devices
  Section 14.25     55  
Environmental Reports
  Section 7.1(a)     29  
Estimated Operating Costs
  Section 4.2     10  
Event of Default
  Section 13.1     42  
Excess Rent
  Section 8.4     33  
Executive Order
  Section 14.26     56  
Existing Leases
  Section 14.23     54  
Expiration Date
  Section 2.1(a)     5  
Extension Notice
  Section 2.1(b)     6  
Extension Option
  Section 2.1(b)     6  
Extension Terms
  Section 2.1(b)     6  
Extra Services
  Section 5.4     20  
Fair Market Rent
  Section 2.6(c)     7  
Final Finding
  Section 4.9(g)     17  
Final Removal Notice
  Section 6.13     28  
Final Submission
  Section 2.6(c)(i)     8  

v



--------------------------------------------------------------------------------



 



                  Section No.   Page No.  
Force Majeure
  Section 14.19     50  
Garage
  Section 14.22(d)     53  
Generator
  Section 14.27(a)     56  
HVAC
  Section 5.1(b)     18  
Initial Assessments
  Section 4.4(j)     12  
Initial Premises
  Section 1.1(a)     1  
Initial Tenant
  Section 1.1(b)     1  
Initial Term
  Section 2.1(a)     5  
Interest Rate
  Section 13.5     45  
Land
  Section 7.1(a)     29  
Landlord Covered Parties
  Section 14.26     56  
Landlord
  Introduction     1  
Landlord Parties
  Section 6.5     25  
Laws
  Section 6.9(a)     26  
Lease
  Introduction     1  
Lease Year
  Section 2.1(a)     5  
List
  Section 14.26     56  
Major Vertical Penetrations
  Section 1.2     3  
Market Area
  Section 2.6(c)     8  
Minimum Leasing Requirement
  Section 5.9     22  
Negotiation Period
  Section 2.6(c)(i)     8  
Net Rentable Area
  Section 1.4     4  
Normal Office Hours
  Section 5.2     19  
OFAC
  Section 14.26     56  
Offer Space
  Section 1.1(d)     1  
Operating Costs Adjustments
  Section 4.6     15  
Operating Costs
  Section 4.4     10  
Outdoor Amenity Area
  Section 2.4     7  
Parking Pass
  Section 14.22(a)     51  
Parking Rent
  Section 14.22(a)     51  
Permitted Use
  Section 2.4     6  
Premises
  Section 1.1(a)     1  
Prime Rate
  Section 4.4(k)     13  
Provider
  Section 6.3     23  
Qualified Auditor
  Section 4.9(d)     16  
Qualified Transferee
  Section 8.2     32  
Real Property
  Section 1.1(a)     1  
Real Property Taxes
  Section 4.4(j)     12  
REAs
  Section 10.3     35  
Relet Term
  Section 13.2(b)     43  
Reletting Expenses
  Section 13.2(b)     44  
Removable Improvements
  Section 6.13     28  
Rent
  Section 2.5     7  
Repair Notice
  Section 12.1     39  
ROFO
  Section 1.1(b)     1  
Rules and Regulations
  Section 6.12     28  
Secured Areas
  Section 6.10     27  
Senior Instruments
  Section 10.1     35  
Senior Parties
  Section 10.1     35  
SNDA
  Section 10.1     35  
Successor
  Section 10.2     35  

vi



--------------------------------------------------------------------------------



 



                  Section No.   Page No.  
Supplemental Parking
  Section 14.22(c)     52  
Tenant Extra Improvements
  Exhibit C, Paragraph 3     2  
Tenant Improvements
  Exhibit C, Paragraph 3     2  
Tenant
  Introduction     1  
Tenant Parties
  Section 6.5     24  
Tenant’s Personal Property
  Section 6.4     24  
Tenant’s Proportionate Share
  Section 4.3     10  
Tenant’s Security
  Section 5.1(g)     19  
Term Commencement Date
  Section 2.1(a)     5  
Termination Notice
  Section 12.1(f)     40  
TI Architect
  Exhibit C, Paragraph 1(i)     1  
TI Construction Contract
  Exhibit C, Paragraph 10     5  
TI Contractor
  Exhibit C, Paragraph 1(j)     1  
Transfer
  Section 8.1     31  
Transferee
  Section 8.1     31  
UPS
  Section 14.27(a)     56  
Useable Area
  Section 1.4     4  
Variable Operating Costs
  Section 4.5     15  
Working Drawings
  Exhibit C, Paragraph 6     3  

vii



--------------------------------------------------------------------------------



 



OFFICE BUILDING LEASE
     This Office Building Lease (the “Lease”) is made and entered into as of the
date specified in Item 1 of the Basic Lease Information Sheet attached hereto
and incorporated herein by this reference, by and between TOWER 333 LLC, a
Delaware limited liability company (“Landlord”) and EXPEDIA, INC., a Washington
corporation (“Tenant”). Tenant authorizes Landlord to insert the date of
Landlord’s execution hereof on the Basic Lease Information Sheet as the date of
this Lease.
     Now, therefore, in consideration of the mutual covenants and agreements
contained in this Lease, the parties agree as follows:
ARTICLE 1
Premises
     1.1 Lease.
          (a) Initial Premises. Subject to the terms, covenants and conditions
set forth herein, Landlord leases to Tenant and Tenant leases from Landlord
those certain premises identified in the Basic Lease Information Sheet as
Item 6, which are schematically depicted on the floor plans and/or stacking
diagrams attached hereto as Exhibit A (the “Initial Premises”). The “Premises,”
which will include the Initial Premises and any additional space leased by
Tenant hereunder, are a part of the building and other improvements, including
common areas (collectively, the “Building”), to be constructed on the real
property situated in the City of Bellevue, County of King, State of Washington,
legally described on Exhibit B (the “Real Property”). The precise location of
and floor plans for the Initial Premises shall be modified to reflect any
revisions to the Building design after the date hereof; provided that any
material modifications of the Building design which would (i) materially affect
Tenant’s access to or use of the Premises or the size or configuration of the
Premises, (ii) reduce the number of parking spaces in the Garage by more than
ten (10) spaces, or (iii) alter the character of the Common Areas, will be
subject to the prior written approval of Tenant unless the same are required by
applicable Law, permits or inspections from or by any governmental authorities
or changes in materials due to unavailability or precipitous price increases (as
long as materials of equivalent quality are substituted), and Tenant’s approval
shall not be unreasonably withheld, delayed or conditioned. The calculation of
Net Rentable Area and Useable Area for the Building and the Premises shall be
determined in accordance with Section 1.4 below and if a final measurement is
different from that set forth herein, the parties shall enter into an amendment
to this Lease to confirm the correct square footage and Tenant’s Proportionate
Share.
          (b) Right of First Offer. Subject to the terms and conditions of this
Section 1.1(b), Tenant shall have an ongoing right of first offer (“ROFO”) to
include within the Premises any office space which becomes available in the
Building (the “Offer Space”). Vacant space shall not be considered Offer Space
until the Landlord has entered into a lease with a third party (the “Initial
Tenant”) and the Initial Tenant has surrendered the space. Tenant’s ROFO shall
be subordinate to the rights (including any expansion or first offer rights with
respect to the floors on which such tenant is located and any renewal or
extension rights) granted to the Initial Tenant and any other tenant to whom the
Offer Space is leased if Landlord offers the space to Tenant under this
Section 1.1(b) and Tenant does not lease such space; provided that with respect
to the nineteenth (19th) floor only, Landlord shall not grant any tenant
expansion rights that extend beyond the initial term of such tenant’s lease.
Landlord shall not be required to offer any Offer Space to Tenant at any time if
a material Event of Default (as defined in Section 13.1 below) is outstanding
under this Lease or if more than one (1) material Event of Default has occurred
under this Lease during the immediately preceding two (2) years or if Tenant is
not occupying and paying Rent on at least half of the Initial Premises. Tenant’s
ROFO shall not be exercisable after the date two (2) years prior to the
Expiration Date of this Lease unless Tenant timely exercises an Extension Option
pursuant to Section 2.1(b) below (if such Extension Option is then available to
Tenant) concurrently with its exercise of the ROFO and if Tenant fails to
exercise an Extension Option the first time Offer Space is offered to Tenant
during such two (2) year period, the

J-1



--------------------------------------------------------------------------------



 



ROFO shall automatically terminate and shall be of no further force nor effect.
In addition, if at any time after the earlier of (x) the date on which Tenant
occupies the Initial Premises or (y) one (1) year after the Term Commencement
Date, Tenant leases and occupies less than one hundred seventy-three thousand
(173,000) square feet of Net Rentable Area, the ROFO shall automatically
terminate and shall be of no further force nor effect.
     For the purposes of this Section 1.1, and any other provision of this Lease
(including, without limitation, Sections 2.1(b), 5.9, and 8.10) which includes a
requirement that at the time in question Tenant be occupying and paying Rent on,
or leasing and occupying, or leasing, occupying, and paying Rent on, a specified
portion of the Initial Premises or a specified number of rentable square feet,
Tenant shall be deemed to be occupying any portion of the Premises that Tenant
is then prevented from occupying by the operation of Force Majeure, and Tenant
shall be deemed to be paying Rent on any space as to which abatement of Rent
pursuant to the provision of this Lease is then applicable.
     Landlord shall provide Tenant written notice of the date when any Offer
Space is expected to be available based upon (A) the expiration date of the
third party lease affecting such Offer Space (but in no event prior to the date
that is eighteen (18) months prior to the scheduled date of expiration of such
third party lease) and (B) in the event of an early termination of the lease of
an occupant of any portion of the Offer Space, the date of any early termination
of any such lease that accelerates the date when an Offer Space will be
available (“Availability Notice”). Any Availability Notice will specify the
approximate location and configuration of the Offer Space and the date upon
which Landlord estimates such space will become available for occupancy or the
construction of improvements. Landlord will include in the Availability Notice
Landlord’s nonbinding good faith estimate of the Fair Market Rent that would be
applicable to the Offer Space provided that such estimate will not be used in
determining the Base Rent for the Offer Space. If Tenant desires to exercise the
ROFO with respect to such space, Tenant must deliver irrevocable written notice
of exercise to Landlord no later than fifteen (15) days after Landlord’s
Availability Notice is given to Tenant. During such fifteen (15) day period,
Tenant shall be entitled to tour the Offer Space described in the Availability
Notice. So long as this ROFO remains in effect, Landlord will not enter into any
lease for any portion of the Offer Space with a third party (other than a lease
with an Initial Tenant) unless and until Landlord has delivered to Tenant an
Availability Notice with respect to such space and Tenant has failed to exercise
the ROFO with respect to such space. If Tenant exercises the ROFO, Landlord and
Tenant shall enter into an amendment to this Lease reflecting the inclusion of
the Offer Space as part of the Premises. Tenant shall lease each increment of
Offer Space commencing as soon as the Offer Space actually becomes available for
occupancy, upon the terms and conditions of this Lease except that (a) the Base
Rent for the Offer Space shall be the Fair Market Rent (as defined in and
determined in accordance with Section 2.6 below), but in no event will the Base
Rent for such space be less than the Base Rent rate then applicable for the
Initial Premises, (b) the Offer Space shall be leased in its then-current as-is
condition and Landlord shall not be required to make or contribute any funds
toward any improvements in such space (except that Landlord shall pay Tenant an
allowance equal to One Dollar ($1.00) per square foot of Net Rentable Area
leased by Tenant under this ROFO for each year of the then-remaining Term plus a
pro-rata share of One Dollar ($1.00) per square foot for any partial year) nor
to pay any commission or fee to any broker representing Tenant in connection
therewith. For the purposes of application of Section 2.6(c) below, Landlord
will notify Tenant of Landlord’s good faith determination of Fair Market Rent
for the Offer Space within ten (10) Business Days following Tenant’s exercise of
the ROFO. Thereafter, the provisions of Section 2.6(c) will apply to the
determination of Fair Market Rent for the Offer Space, with references in said
Section 2.6(c) to the “Adjustment Date” being deemed references to the date upon
which Tenant’s obligation to pay rent for the Offer Space commences. If Tenant
does not exercise the ROFO with respect to such space within the time period
required then (subject to the terms of the third sentence of this Section 1.1(b)
and Section 8.10 below) Landlord shall be free to lease the Offer Space to a
third party on any terms and conditions Landlord may desire. In the event this
Lease is terminated for any reason, the rights granted to Tenant in this
paragraph shall also terminate at the same time. In the event Tenant exercises
the ROFO and

J-2



--------------------------------------------------------------------------------



 



thereafter an Event of Default on the part of Tenant occurs prior to Tenant’s
occupancy of the Offer Space, Landlord may elect, by written notice to Tenant,
to terminate Tenant’s prior exercise of the ROFO, in which event Tenant shall
have no rights with respect to such Offer Space.
     The ROFO is personal to Tenant and any Qualified Transferee who takes an
assignment of all of Tenant’s rights under this Lease. The ROFO shall be a
continuing right, and Offer Space shall be offered to Tenant as provided herein
from time to time as any portion of the Offer Space becomes available.
     1.2 Landlord’s Reserved Rights. In addition to all other rights reserved by
Landlord under this Lease, Landlord reserves from the leasehold estate
hereunder, and the Premises shall not include: (a) the exterior surfaces of the
walls and windows bounding the Premises, and (b) all space located within the
Premises for Major Vertical Penetrations (as defined below), conduits (subject
to Tenant’s conduit rights set forth herein), electric and all other utilities,
heating ventilation and air-conditioning and fire protection and life safety
systems, sinks or other Building facilities that do not constitute Tenant
Improvements (collectively, “Building Components”). Landlord shall have the use
of the Building Components and (provided Landlord gives Tenant at least
twenty-four (24) hours advance notice, which may be e-mail notice, except in the
case of emergency when no notice shall be required) access through the Premises
for operation, maintenance, repair or replacement thereof, subject to the
provisions of this Section 1.2. Landlord shall have the right from time to time,
to install, remove or relocate any of the Building Components within the
Premises to locations that do not permanently and materially reduce the square
footage of the Premises. As used herein, the term “Major Vertical Penetrations”
shall mean the area or areas within Building stairs, elevator shafts, flues,
pipe shafts, vertical ducts and the like that service more than one floor of the
Building and their enclosing walls. The area of Major Vertical Penetrations
shall be bounded and defined to include the perimeter walls thereof (or the
extended plane of such walls over areas that are not enclosed). Notwithstanding
the foregoing, Major Vertical Penetrations shall exclude, however, the structure
to support the Building, including the structural concrete core walls and areas
for the specific use of Tenant or installed at the request of Tenant, such as
special stairs or elevators. Landlord shall use commercially reasonable efforts
to ensure that the performance of any such work of repairs or alterations shall
not materially interfere with Tenant’s use of or access to the Premises (or any
material portion thereof) for Tenant’s business purposes (such efforts may
include performing such work outside Normal Office Hours if performance of such
work would be disruptive and shall include cleaning any work area prior to the
commencement of the next Business Day).
     1.3 Common Areas. Tenant shall have the nonexclusive right (in common with
other tenants or occupants of the Building, Landlord and all others to whom
Landlord has granted or may hereafter grant such rights) to use the Common Areas
(defined below), subject to the Rules and Regulations (as defined in
Section 6.12 below). Landlord may at any time close temporarily any Common Areas
to make repairs or changes therein or to effect construction, repairs, or
changes within the Building, or to prevent the acquisition of public rights in
such areas, or to discourage parking by parties other than tenants, and may do
such other acts in and to the Common Areas as in its reasonable judgment may be
desirable as long as such changes (i) do not change the nature of the Building
to something other than a first class office building project, (ii) do not
materially, adversely effect Tenant’s use of the Premises for the Permitted Use,
or materially, adversely affect Tenant’s ingress to or egress from the Building,
the Premises or the Garage, or (iii) do not reduce the number of parking spaces
in the Garage by more than ten (10) spaces. The manner in which the Common Areas
are maintained and operated shall be at the reasonable discretion of Landlord,
provided that Landlord shall at all times maintain and operate the Common Areas
in a first class manner consistent with “Comparable Buildings,” as such term is
defined in Section 2.6(c) below. Landlord may from time to time permit portions
of the Common Areas to be used exclusively by specified tenants such as, by way
of example only, a tenant reception/party in the Building lobby. Landlord may
also, from time to time, place or permit customer service and information
booths, kiosks, stalls, push carts and other merchandising facilities
(consistent with those in Comparable Buildings) but Landlord may not permit such
facilities to be used by any Competitor (as defined in

J-3



--------------------------------------------------------------------------------



 



Section 8.10 below) in the Common Areas. “Common Areas” shall mean any of the
following or similar items: (a) to the extent included in the Building the total
square footage of areas of the Building devoted to nonexclusive uses such as
ground floor lobbies, seating areas and elevator foyers; fire vestibules;
mechanical areas; restrooms and corridors on all floors; elevator foyers and
lobbies on multi-tenant floors; electrical and janitorial closets; telephone and
equipment rooms; and other similar facilities maintained for the benefit of
Building tenants and invitees, but shall not mean Major Vertical Penetrations;
and (b) all parking garage vestibules; restrooms; loading docks; locker rooms,
exercise and conference facilities available for use by Building tenants (if
any); walkways, roadways and sidewalks; trash areas; mechanical areas;
landscaped areas including courtyards, plazas and patios; and other similar
facilities maintained for the benefit of Building tenants and invitees. Except
when and where Tenant’s right of access is specifically prevented as a result of
(i) an emergency, (ii) a legal requirement, or (iii) a specific provision set
forth in this Lease, Tenant shall have the right of ingress and egress to the
Premises, the Building, and the Garage twenty-four (24) hours per day, seven
(7) days per week, provided access may be subject to reasonable security
restrictions.
     1.4 Calculation of Net Rentable Area; Useable Area. Tenant acknowledges
that the term “Net Rentable Area” as used in this Lease shall mean the area or
areas of space within the Building determined substantially in accordance with
the ANSI/BOMA 1996 “Standards Method for Measuring Floor Area in Office
Buildings” as customarily used by Landlord to measure space within the Building
(the “BOMA Standard”) and shall include all space within any demising walls
(measured from the mid-point of the demising walls for a multi-tenant floor and,
in the case of exterior walls, measured to the inside surface of the outer pane
of glass and extensions of the plane thereof in non-glass areas), plus Tenant’s
pro rata share of Common Areas. Landlord shall determine Tenant’s pro rata share
of Common Areas using any commercially reasonable allocation formula selected by
Landlord excluding any space in the Building designated or leased for retail
uses. No deductions from the rentable area shall be made for structure to the
Building (such as columns or the structural concrete core) or projections
necessary to the Building except for Major Vertical Penetrations. Tenant
acknowledges that the term “Useable Area” means the Net Rentable Area less the
Common Areas included in the calculation thereof.
     1.5 Confirmation of Area. Tenant, at Tenant’s sole cost, may hire the TI
Architect (as defined in Exhibit C) to physically measure the as-built Initial
Premises and the Building using the BOMA Standard provided that such
remeasurement must be completed within sixty (60) days after the Delivery Date.
If Tenant remeasures the Initial Premises and/or the Building, it shall deliver
to Landlord a complete copy of all documentation relating to such remeasurement
so that Landlord can either confirm or contest the accuracy of such
remeasurement. If the result of the remeasurement varies from the numbers set
forth herein then Landlord, Tenant and the TI Architect shall meet with
Landlord’s architect to resolve the discrepancy. If and only if the
remeasurement shows a discrepancy of one percent (1%) (greater than or less
than) the numbers set forth in the Basic Lease Information Sheet, the size of
the Initial Premises shall be adjusted accordingly. If the variance is less than
one percent (1%) the numbers shall not be adjusted. In the event that the
remeasurement does not show a discrepancy of one percent (1%) (greater than or
less than) the numbers set forth in the Basic Lease Information Sheet, Tenant
shall pay all costs associated with the remeasurement, including Landlord’s
costs to contest or confirm the remeasurement. In the event that the
remeasurement shows a discrepancy of more than one percent (1%) (greater than or
less than) the numbers set forth in the Basic Lease Information Sheet, Landlord
shall pay all costs associated with the remeasurement, including the cost of the
TI Architect. If the parties acting reasonably and in good faith cannot resolve
the discrepancy and agree on the actual square footage within thirty (30) days
after Landlord’s receipt of the remeasurement, the matter shall be resolved
through arbitration in accordance with the following paragraph. If Tenant does
not elect to remeasure in accordance with this Section 1.5, Tenant shall be
deemed to have waived such right and the numbers set forth in this Lease shall
be conclusively deemed to be correct and shall not thereafter be subject to
remeasurement, modification or adjustment.

J-4



--------------------------------------------------------------------------------



 



     All disputes between Landlord and Tenant regarding the results of any
remeasurement under this Section 1.5 shall be resolved through arbitration in
accordance with this paragraph. If a party objects to the remeasurement
calculations, it shall deliver an arbitration demand to the other party within
forty (40) days after receipt of such remeasurement. Within ten (10) Business
Days following delivery of an arbitration demand, the parties shall mutually
select one (1) arbitrator who is a natural person not employed by either of the
parties or any parent or affiliated partnership, corporation or other enterprise
thereof, who shall be a licensed AIA architect with at least ten (10) years
experience measuring space in Class A office buildings in the Seattle/Bellevue
vicinity. If the parties do not agree on an arbitrator, then either party, on
behalf of both, may request appointment of such a qualified person by the AAA in
a written notice with a copy given to the other party. The arbitrator so
selected shall decide the dispute, if it has not previously been resolved, by
following the procedure set forth herein. The arbitrator shall state in writing
his or her determination of the Net Rentable Area of the Initial Premises and
the Building applying the BOMA Standard supported by the reasons therefor, and
shall deliver a copy to each party. The arbitrator shall have no power to modify
the provisions of this Lease or to revise the BOMA Standard or to apply any
methodology for measuring space other than the BOMA Standard. The arbitrator
shall complete its determination within ten (10) Business Days after
appointment. The decision of the arbitrator shall be final and binding upon the
parties. Each party shall pay the fees and costs of its own counsel. Tenant
shall pay the costs of the arbitrator unless there is a discrepancy of one
percent (1%) or more, in which case the non-prevailing party shall pay the costs
of the arbitrator. If any arbitrator fails, refuses or is unable to act, his or
her successor shall be appointed in the manner provided above.
ARTICLE 2
Term, Use of Premises and Base Rent
     2.1 Term.
          (a) Initial Term; Lease Year. Except as otherwise provided herein, the
term “Term Commencement Date” shall mean the earlier of (a) the date that is one
hundred eighty (180) days after the date on which Landlord delivers possession
of the Premises to Tenant in the condition required hereunder (the “Delivery
Date”), or (b) the date on which Tenant commences business operations in the
Premises (as opposed to the construction of improvements or the installation of
furniture or equipment) but in no event shall the Delivery Date be earlier than
May 1, 2008, without Tenant’s consent. Notwithstanding the foregoing, Landlord
shall permit Tenant access to the Initial Premises for purposes of verifying
existing conditions as required under Exhibit C and for purposes of installing
the Tenant Improvements for up to an additional sixty (60) days without
triggering the Delivery Date but only if the Base Building Improvements have
been completed and such access will not materially interfere with any remaining
work to be completed by Landlord. “Initial Term” of this Lease shall mean the
number of years set forth in the Basic Lease Information Sheet as Item 11,
commencing on the Term Commencement Date through and including the Expiration
Date. “Expiration Date” shall mean the last day of the calendar month in which
the Term expires or such earlier date upon which this Lease is terminated
pursuant to the terms hereof. “Lease Year” shall mean each twelve (12) month
period commencing on April 1 of each calendar year following the Term
Commencement Date and each anniversary thereof, during the Term except that the
first Lease Year shall commence on the Term Commencement Date and shall end on
March 31, 2009. Landlord shall use good faith efforts to keep Tenant informed as
to the anticipated delivery schedule. On or before December 31, 2007, Landlord
will provide to Tenant a status report on the progress of construction and the
anticipated Delivery Date. Thereafter, if the anticipated Delivery Date changes,
Landlord will provide updates to Tenant at least once per calendar month by
delivering to Tenant the most recently updated construction schedule from the
Landlord’s general contractor. If the anticipated Delivery Date changes, then
beginning three (3) months prior to the anticipated Delivery Date, Landlord will
provide Tenant with weekly updates on the current status of the Delivery Date.

J-5



--------------------------------------------------------------------------------



 



          (b) Extension Terms. Provided that no material Event of Default is
outstanding under this Lease at the time of exercise or at any time thereafter
prior to the then-scheduled Expiration Date and no more than (1) material Event
of Default has occurred during the two (2) years of the Term of this Lease
immediately preceding the date on which Tenant’s Extension Notice is due, Tenant
shall have two (2) consecutive options (each an “Extension Option”) to extend
the Term of this Lease with respect to a minimum of fifty percent (50%) of the
Initial Premises consisting of contiguous full floors (which must include floor
11), for the number of years set forth in the Basic Lease Information Sheet as
“Extension Terms” in Item 11, commencing on the day after the expiration of the
Initial Term or the first Extension Term (as applicable), subject to all of the
terms and conditions of this Lease, except that Base Rent shall be adjusted as
provided in Section 2.6(b) below. The Extension Options shall immediately
terminate and be of no further force and effect if at any time after the earlier
of (x) the date on which Tenant occupies the Initial Premises or (y) one
(1) year after the Term Commencement Date, Tenant ceases to lease and occupy at
least two hundred thousand (200,000) square feet of Net Rentable Area in the
Building located on contiguous floors and including no more than one partial
floor. If Tenant is in default at the time it exercises an Extension Option or
at any time prior to the first day of such Extension Term, then Landlord shall,
in its sole discretion, have the right to cancel the Extension Option on or
before the date of commencement of the applicable Extension Term, if the default
is not cured within the applicable cure period permitted hereunder, if any. If
Tenant wishes to exercise an Extension Option, Tenant shall deliver an
irrevocable written notice to Landlord at least twelve (12) months prior to the
expiration of the Initial Term or the first Extension Term, as applicable (the
“Extension Notice”). Any Extension Notice shall specify the portion of the
Premises for which Tenant’s exercise of the Extension Option will be applicable
subject to the minimum set forth above. If Tenant does not timely deliver an
Extension Notice, then the Extension Options shall immediately terminate and be
of no further force or effect and this Lease shall terminate on the scheduled
Expiration Date. If Tenant does not exercise the first Extension Option then the
second Extension Option shall immediately terminate and be of no further force
or effect. The Extension Options shall be personal to Tenant, and may not be
exercised by any Transferee (other than a Qualified Transferee who takes an
assignment of all of Tenant’s rights and obligations under this Lease) without
Landlord’s prior written consent. No further renewal or extension options shall
be permitted and such rights shall not be deemed to have been created by
Tenant’s exercise of the Extension Options herein. As used herein the “Term”
shall mean the Initial Term and each Extension Term if validly exercised.
     2.2 Delay in Delivery. Tenant acknowledges that the actual Delivery Date
may be delayed beyond the target Delivery Date set forth above and that Landlord
shall not be liable for any such delay. If the actual Delivery Date has not
occurred by September 30, 2008 (as such date may be extended due to delays
caused by Tenant or its contractors and Force Majeure) then Tenant may elect to
cancel this Lease by written notice to Landlord provided that such termination
shall not be effective if the Delivery Date occurs within thirty (30) days after
the date of delivery of such notice.
     2.3 Confirmation. When the actual Term Commencement Date is determined,
Tenant shall, within ten (10) Business Days after receipt thereof, execute (or
make good faith comments to) and return to Landlord a Rent/Lease Commencement
Certificate in the form of Exhibit E attached hereto, or any similar form
requested by Landlord, confirming the information thereon.
     2.4 Use. Subject to the restrictions set forth in Section 7.1, Tenant shall
use the Premises solely for executive, professional, corporate and
administrative offices (the “Permitted Use”) and may, at Tenant’s cost, include
24-hour operations, and for no other use or purpose. Notwithstanding the
foregoing, for the purpose of limiting the type of use permitted by Tenant, or
any party claiming through Tenant, but without limiting Landlord’s right to
lease any portion of the Building to a tenant of Landlord’s choice, the
Permitted Use shall not include: (a) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (b) offices or
agencies of any foreign government or political subdivision thereof; (c) offices
of any health care professionals or service organization, except

J-6



--------------------------------------------------------------------------------



 



for administrative offices where no diagnostic, treatment or laboratory services
are performed; (d) schools or other training facilities that are not ancillary
to Tenant’s business operations; (e) retail or restaurant uses (provided that
this exclusion shall not preclude Tenant from installing and operating a
lunchroom for Tenant’s employees and guests provided that the lunchroom does not
include major cooking equipment such as grills, ovens [other than microwave
ovens] and fryers); (f) broadcast studios or other broadcast production
facilities, such as radio and/or television stations; (g) offices at which
deposits or bills are regularly paid in person by customers; or (h) personnel
agencies, except offices of executive search firms. With respect to the exterior
“Outdoor Amenity Area” to be located along Northeast 4th Street approximately
where indicated on Exhibit A, Landlord shall develop the area in cooperation
with Tenant in order to create a mutually acceptable amenity package which could
include construction of an outdoor sport court, outdoor barbeque/fireplace,
patio area with “wi/fi” access and landscaping, provided such improvements do
not diminish the value of the Building, subject to Landlord’s review and written
approval. When developed, the Outdoor Amenity Area shall be made available to
Tenant (at no additional cost to Tenant) and other tenants in the Building on a
reservation basis coordinated by Landlord; however, Tenant shall have the first
right to reserve the Outdoor Amenity Area at certain times designated and agreed
to by Landlord and Tenant. Provided Landlord and Tenant reach agreement on the
development of such area, Tenant shall be responsible for any incremental costs
incurred in connection with the design, construction or installation of the
Outdoor Amenity Area in excess of Landlord’s Base Building costs for the design,
construction or installation of the Outdoor Amenity Area depicted on Landlord’s
marketing materials provided to Tenant, and may apply a portion of the Cash
Allowance to such costs. Tenant acknowledges that the costs of maintenance and
repair of the Outdoor Amenity Area will be included in Operating Costs.
     2.5 Payments by Tenant. As used herein, the term “Rent” shall include Base
Rent, Operating Costs (as defined in Article 4 below) and all other sums payable
by Tenant to Landlord. Tenant shall pay Rent at the times and in the manner
herein provided. All obligations of Tenant hereunder to make payments to
Landlord shall constitute Rent and failure to pay the same when due shall give
rise to the rights and remedies provided herein.
2.6 Payment of Base Rent.
          (a) General. Tenant’s obligation to pay Rent and its other obligations
under this Lease shall commence upon the Term Commencement Date (except as
expressly otherwise provided herein with respect to obligations arising
earlier). The annual increases in Base Rent shall occur on April 1 of each
calendar year after the Term Commencement Date. Tenant shall pay the Base Rent
in the amounts set forth in the Basic Lease Information Sheet as Item 12 (as the
same may be adjusted from time to time hereunder) in advance on or before the
first day of each calendar month during the Term and any extensions or renewals
thereof; provided, however, that Base Rent for the first calendar month in which
Base Rent for the Premises is payable shall be paid on or before the Term
Commencement Date. All payments of Rent due under this Lease shall be payable in
advance, without demand (except as specifically provided herein) and without
reduction, abatement (except as specifically provided herein), counterclaim or
setoff (except as specifically provided herein), at the address specified in the
Basic Lease Information Sheet as Item 5, or at such other address as may be
designated by Landlord.
          (b) Adjustment of Base Rent. If Tenant exercises an Extension Option
under Section 2.1(b), the Base Rent for the Extension Term shall be the greater
of: (i) ninety-five percent (95%) of the Fair Market Rent (as defined in Section
2.6(c) below) based on a five (5) year term to begin on the first day of the
Extension Term (an “Adjustment Date”); or (ii) Twenty-eight and 43/100 Dollars
($28.43) per square foot of Net Rentable Area per year for the length of the
Extension Terms.
          (c) Definition of Fair Market Rent. “Fair Market Rent” as of any
Adjustment Date shall mean the rate being charged during the preceding six
(6) month period by direct landlords (including Landlord), in nonsublease,
nonassignment, nonequity, nonexpansion, and nonrenewing lease

J-7



--------------------------------------------------------------------------------



 



transactions, for comparable space with comparable quality construction in the
Building and comparable projects in the Market Area (“Comparable Buildings”),
taking into consideration such things as: size (excluding any deals that are not
multi floor transactions), location in the Building or Comparable Buildings,
conditions in Comparable Buildings location, quantity and quality of tenant
improvements or allowances existing or to be provided, extent of service
provided or to be provided, age, floor levels, common area factors, finish
allowances, conditions or concessions including rental abatements, parking
charges or concessions, lease assumptions, moving allowances, space planning
allowances, refurbishment allowances, the time the particular rate under
consideration became or is to become effective, and any other concession or
inducement, expense stop, other rental adjustments, credit standing of tenant,
lease term and any other terms that would be relevant in making a market rate
determination but excluding brokerage commissions. Fair Market Rent may include
periodic or annual increases if such increases are consistent with then-existing
market conditions. “Market Area” means Class A quality office projects and
buildings with comparable finishes and amenities located in the downtown
Bellevue central business district.
               (i) Landlord’s Determination. The following procedure set forth
in this Section 2.6(b)(i) will apply to establish the Fair Market Rent if
(x) Tenant timely delivered an Extension Notice or (y) Tenant and Landlord are
determining the applicable rent payable for any Offer Space leased by Tenant
under Section 1.1(b) above. With respect to any Extension Notice, not later than
ninety (90) days prior to the Adjustment Date, Landlord will notify Tenant of
Landlord’s good faith determination of Fair Market Rent as of such Adjustment
Date. Failure on the part of Landlord to give such notice in a timely manner
shall not vitiate the right to require adjustment of Base Rent or delay the
effective date of the adjustment in Base Rent. If Landlord does not provide its
good faith determination in a timely manner then Tenant may request in writing
that Landlord provide its determination and Landlord shall provide the good
faith determination of Fair Market Rent within thirty (30) days after receipt of
such request. If Tenant disputes the amount claimed by Landlord as Fair Market
Rent, the parties shall attempt to agree on Fair Market Rent within thirty
(30) days after receipt of Landlord’s good faith determination of the Fair
Market Rent (the “Negotiation Period”). If such dispute is not resolved by
mutual agreement within the Negotiation Period, then either party may submit the
issue to arbitration, as described below, based on each party’s final proposal
as to Fair Market Rent submitted in writing to the other party prior to the end
of the Negotiation Period (each a “Final Submission”). Should the arbitration
not be concluded prior to the Adjustment Date, Tenant shall pay Rent to Landlord
after the Adjustment Date at the rates applicable during the period immediately
preceding the Adjustment Date. Any adjustment required to correct the amount
previously paid shall be made by payment by or to Tenant within thirty (30) days
after final determination of Fair Market Rent.
               (ii) Arbitration of Fair Market Rent. The award rendered in any
such arbitration may be entered in any court having jurisdiction and shall be
final and binding between the parties. The arbitration shall be conducted and
determined in the City of Bellevue, Washington, in accord with the
then-prevailing commercial arbitration rules of the American Arbitration
Association or its successor for arbitration of commercial disputes except that
the procedures mandated by said rules shall be modified as follows:
                    (A) If the parties are unable to reach an agreement on Fair
Market Rent during the Negotiation Period, the party demanding arbitration
shall, in its demand, specify the name and address of the person to act as the
arbitrator on its behalf. Each arbitrator hereunder shall be qualified as a real
estate appraiser with at least the immediately preceding five (5) years
experience appraising first-class commercial office space in the Market Area who
would qualify as an expert witness over objection to give testimony addressed to
the issue in a court of competent jurisdiction and who is unrelated to and does
not otherwise perform any services for either party. Within ten (10) Business
Days after receipt of a demand for arbitration, the recipient shall give notice
to the other party specifying the name and address of the person to act as the
arbitrator on its behalf. If the recipient fails to timely notify the other
party of

J-8



--------------------------------------------------------------------------------



 



the appointment of its arbitrator, then the arbitrator appointed by the other
party shall be the arbitrator to determine the issue. When the arbitrator(s)
have been selected, the parties shall deliver to the arbitrator(s) a copy of
each party’s Submission.
                    (B) If two (2) arbitrators are chosen pursuant to the
preceding Section, the arbitrators so chosen shall meet within ten (10) Business
Days after the second arbitrator is appointed and attempt to reach agreement as
to which of the two (2) Final Submissions most closely reflects Fair Market
Rent. If, within ten (10) Business Days after such first meeting, the two
(2) arbitrators have not agreed upon a determination of Fair Market Rent, they
shall, within an additional five (5) Business Days, appoint a third arbitrator
who shall be similarly qualified. If they are unable to agree upon such
appointment within such five (5) Business Day period, the third arbitrator shall
be selected by the parties themselves if they can agree thereon, within a
further period of ten (10) Business Days. If the parties do not so agree, then
either party, on behalf of both, may request appointment of such a qualified
person by a court of the State of Washington sitting in King County pursuant to
RCW 7.04.050. Request for appointment shall be made in writing with a copy given
to the other party. Each party agrees that said court shall have the power to
make the appointment; provided, however, if the court does not make a
determination within ten (10) Business Days of request by either party for the
appointment of a third arbitrator, appointment of such third arbitrator shall be
made in accordance with the selection procedure of the commercial arbitration
rules of the American Arbitration Association or its successor for arbitration
of commercial disputes. The three (3) arbitrators shall decide the dispute, if
it has not previously been resolved, by following the procedure set forth below.
                    (C) The arbitrator selected by each of the parties shall
state in writing his determination of which Final Submission most closely
reflects the Fair Market Rent, supported by the reasons therefor, and shall
deliver a copy to each party. The arbitrators shall arrange for a simultaneous
exchange of such determinations to the other arbitrator and to the third (3rd)
arbitrator. The role of the third arbitrator shall be to select which of the two
(2) Final Submissions most closely approximates his determination of Fair Market
Rent. The third arbitrator shall have no right to propose a middle ground or any
modification of either of the Final Submissions. The Final Submission he chooses
as most closely approximating his determination of Fair Market Rent shall
constitute the decision of the arbitrators and shall be final and binding upon
the parties.
                    (D) If any arbitrator fails, refuses or is unable to act,
his successor shall be appointed by him, but in the case of the third
arbitrator, his successor shall be appointed in the same manner as provided for
appointment of the third arbitrator. The arbitrators shall attempt to decide the
issue within ten (10) Business Days after the appointment of the third
arbitrator. Any decision in which the arbitrator appointed by Landlord and the
arbitrator appointed by Tenant concur shall be binding and conclusive upon the
parties. Each party shall pay the fees and costs of its own counsel and other
consultants. The losing party shall pay the fees and costs of the arbitrators
and of the expert witnesses (if any) of the prevailing party as well as those of
its expert witnesses. For purposes hereof, the losing party shall be that party
whose Final Submission was not selected by the third arbitrator.
                    (E) The arbitrators shall have the right to consult experts
and competent authorities with factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. The
arbitrators will be required to refer to the definition of Fair Market Rent set
forth herein in making their determination and will not be permitted to refer to
any other valuation methodology or declaration. The arbitrators shall render
their decision and award in writing and shall deliver copies to each party. The
arbitrators shall have no power to modify the provisions of this Lease.
     2.7 Partial Months. If the Term Commencement Date occurs on other than the
first day of a calendar month, then Base Rent and Operating Costs for such
partial calendar month shall be prorated based on the actual number of days in
the month and the prorated installment shall be paid on the Term

J-9



--------------------------------------------------------------------------------



 



Commencement Date together with any other amounts payable on that day. If the
Expiration Date occurs on other than the last day of a calendar month, then Base
Rent and Operating Costs for such partial calendar month shall be prorated based
on the actual number of days in the month and the prorated installment shall be
paid on the first day of the calendar month in which the Expiration Date occurs.
ARTICLE 3
Security Deposit
[Intentionally Omitted]
ARTICLE 4
Payment of Operating Costs
     4.1 Net Lease. This is a net lease. Except as otherwise provided herein,
Base Rent shall be paid to Landlord absolutely net of all costs and expenses.
The provisions of this Article 4 for payment of Operating Costs by means of
periodic payment of Tenant’s Proportionate Share (as defined in Section 4.3) of
Estimated Operating Costs (as defined in Section 4.2) and the Operating Costs
Adjustment (as defined in Section 4.6) are intended to pass on to Tenant and
reimburse Landlord for Tenant’s Proportionate Share of all costs and expenses of
the nature described in Section 4.4.
     4.2 Estimated Payments. Tenant shall pay Tenant’s Proportionate Share of
Estimated Operating Costs in advance on or before the first day of each calendar
month during the Term and any extensions or renewals thereof. “Estimated
Operating Costs” for any calendar month shall mean Landlord’s estimate of
Operating Costs for the calendar year within which such month falls, divided
into twelve (12) equal monthly installments. Landlord shall provide Tenant with
a statement setting forth the Estimated Operating Costs and Tenant’s
Proportionate Share thereof within a reasonable period of time not later than
sixty (60) days before the Term Commencement Date and the commencement of each
calendar year thereafter. Landlord’s annual statement of estimated Operating
Costs for any ensuing year shall be set forth in reasonable detail and shall
contain (i) a breakdown of component costs by major cost category, and (ii) the
method of calculation of any adjustment performed by Landlord in estimating
Operating Costs pursuant to the terms of Section 4.5 below. Landlord may, in
good faith, adjust such estimate from time to time by written notice but not
more often than twice in any calendar year. Until a new statement of Estimated
Operating Costs is received Tenant shall continue to make the monthly payment of
Estimated Operating Costs applicable to the prior year.
     4.3 Tenant’s Proportionate Share. “Tenant’s Proportionate Share” shall be
calculated by Landlord for each calendar year of the Term and shall mean a
percentage equal to the Net Rentable Area of the Premises divided by the greater
of (a) ninety-five percent (95%) of the total Net Rentable Area in the Building
leased or held for lease, or (b) the Net Rentable Area of the Building actually
leased to tenants. As of the date of this Lease, Tenant’s Proportionate Share is
estimated to be the percentage set forth in the Basic Lease Information Sheet as
Item 8.
     4.4 Operating Costs. “Operating Costs” shall, subject to the exclusions set
forth below, mean all expenses and costs (but not specific costs that are
separately billed to and payable by specific tenants) that Landlord shall pay or
incur or become obligated to pay or incur (including, without limitation, costs
incurred by managers and agents that are reimbursed by Landlord) (without
duplication) in the management, repair, maintenance, replacement, preservation,
and operation of the Building and any supporting facilities directly serving the
Building (as allocated to the Building in accordance with standard accounting
principles), calculated in accordance with standard accounting principles and
commercially reasonable property management practices, both consistently applied
on a year-over-year basis). Operating Costs shall include, but not be limited to
the following expenses:
          (a) Wages, salaries, reimbursable expenses and benefits of all on-site
and off-site personnel (including supervisory personnel who are directly
involved in the management of the Building) engaged in the operation, repair,
maintenance and security of the Building (prorated, in the case of

J-10



--------------------------------------------------------------------------------



 



employees, including supervisory personnel, performing services for one or more
properties, on the basis of the reasonably allocated number of hours spent
performing services for the Building) and the direct costs of training such
employees.
          (b) Costs (including allocated rental) for the property management
(but not leasing) office and office operation (provided that if the property
management office serves more than one Building or property, such costs shall be
allocated on an equitable and consistent basis, year over year, among the
properties for which such office provides management services); costs of
operating exercise facilities in the Building, if any, available for use by
tenants, including the cost of acquiring or leasing equipment therein (less
revenues actually received in connection with the use thereof); and costs of
operating any conference facilities in the Building, if any, available for use
by tenants, including the cost of acquiring or leasing equipment therein (less
revenues received in connection with the use thereof).
          (c) All supplies, materials, furniture and rental equipment used in
the operation and maintenance of the Building, including, without limitation,
the reasonable cost of erecting, maintaining and dismantling art work and
similar decorative displays commensurate with operation of Comparable Buildings.
          (d) Utilities, including, without limitation, water, gas, power,
sewer, waste disposal, communication and cable television facilities, heating,
cooling, lighting and ventilation of the Building.
          (e) All maintenance, extended warranties (amortized over the period of
such warranty), janitorial and service agreements for the Building and the
equipment therein, including, but not limited to, alarm service, window
cleaning, elevator maintenance, and maintenance and repair of the Building and
all Building Components.
          (f) A management fee equal to three percent (3%) of all revenue
derived from the Building, including without limitation, all Rent hereunder, all
rent and other payments derived from other tenants in the Building (excluding
sums paid in reimbursement of the management fee), parking revenue, and other
revenues derived from licenses of any other part of or right in the Building.
          (g) Legal and accounting services for the Building, including, but not
limited to, the costs of annual audits by certified public accountants of
Operating Costs records in order to produce statements of estimated and actual
Operated Costs (other than reimbursement of any audit costs due Tenant under
Section 4.9 or any other tenant under similar provisions in their respective
leases or the cost of defending or completing audits of Landlord’s books and
records by tenants pursuant to provisions similar to Section 4.4); provided,
however, that Operating Costs shall not include legal fees related to
(i) negotiating lease terms for prospective tenants, (ii) negotiating
termination or extension of leases with existing tenants, (iii) proceedings
against tenants for the collection of rent or other sums due Landlord from such
tenants; or (iv) the initial development and/or initial construction of the
Building.
          (h) All insurance premiums and costs, including but not limited to,
the premiums and cost of fire, casualty, liability, rental abatement or
interruption and earthquake insurance applicable to the Building and Landlord’s
personal property used in connection therewith (and all amounts paid as a result
of loss sustained that would be covered by such policies but for commercially
reasonable “deductible” or self-insurance provisions); provided, however, that
the deductible or self-insured retention for earthquake and terrorism coverage
(or any other coverage for which deductibles are commonly stated as a percentage
of value or are otherwise higher than normal casualty coverage limits) shall not
exceed ten percent (10%) of Operating Costs in any calendar year, and if any
deductible or self-insured retention described in the preceding clause is not
fully recouped in the year in which the insured event occurs, the balance of the
deductible shall be included in Operating Costs in subsequent years provided
that the maximum pass through in any year shall not exceed ten percent (10%) of
Operating Costs for that year and in no event shall the deductible for any
occurrence be passed through for more than five (5) years.

J-11



--------------------------------------------------------------------------------



 



          (i) Repairs, replacements and general maintenance of the Building
(except for repairs and replacements (x) paid for from the proceeds of insurance
[and Landlord hereby agrees to use diligent, good faith efforts to obtain in
each instance the maximum possible recovery from available insurance coverage],
or (y) payable directly by Tenant, other tenants or any third party).
          (j) All real and personal property taxes, assessments, local
improvement or special benefit district charges and other governmental charges,
special and general, known and unknown, foreseen and unforeseen, of every kind
and nature whatsoever: (i) attributable to the Real Property or the Building or
levied, assessed or imposed on, the Real Property or the Building, or any
portion thereof, or interest therein; (ii) attributable to or levied upon
Landlord’s personal property located in, and/or used in the operation of the
Building; (iii) surcharges and all local improvement or special benefit and
other assessments levied with respect to the Building, the Real Property, and
all other property of Landlord used in the operation of the Building; (iv) any
taxes levied or assessed in lieu of, in whole or in part, or in addition to such
real or personal property taxes; (including, but not limited to, leasehold
taxes, business and occupation taxes and taxes or license fees upon or measured
by the leasing of the Building or the rents or other income collected therefrom;
and (v) any and all reasonable costs, expenses and attorneys’ fees paid or
incurred by Landlord in connection with any proceeding or action to contest in
whole or in part, formally or informally, the imposition, collection or validity
of any of the foregoing taxes, assessments, charges or fee (collectively, “Real
Property Taxes”). If by law any Real Property Taxes may be paid in installments
at the option of the taxpayer, then Landlord shall include within Real Property
Taxes for any year only those installments (including interest, if any) which
would become due by exercise of such option. Real Property Taxes shall not
include (x) inheritance or estate taxes imposed upon or assessed against the
Building, or any part thereof or interest therein, or (y) federal or state
income taxes computed upon the basis of the Landlord’s net income. If Landlord
receives a refund of Real Property Taxes, or a credit against its future Real
Property Taxes, for any calendar year, Landlord shall, at its election, either
pay to Tenant, or credit against subsequent payments of Rent due hereunder, an
amount equal to Tenant’s Proportionate Share of the refund, net of any
reasonable expenses incurred by Landlord in achieving such refund; provided,
however, if this Lease shall have expired or is otherwise terminated, Landlord
shall refund in cash any such refund or credit due to Tenant within thirty
(30) days after Landlord’s receipt of such refund or its receipt of such credit
against future Real Property Taxes. Real Property Taxes shall not include
(A) any excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents or receipts), (B) penalties incurred as a result of Landlord’s
negligence, inability or unwillingness to make payments of, and/or to file any
tax or informational returns with respect to, any Real Property Taxes, when due,
except to the extent caused by Tenant’s failure to pay Rent when required
hereunder, (C) any real estate taxes directly payable by Tenant or any other
tenant in the Building under the applicable provisions in their respective
leases, (D) any items included as Operating Costs or specifically excluded from
Operating Costs, (E) any gross receipts or gross income taxes to the extent that
same are substituted for any net income taxes, (F) any hotel, sales, gross
receipts or business entity fee (unless such taxes of fees replace the current
system of real property taxes in effect as of the date hereof), and
(G) mitigation or impact fees or subsidies, imposed or incurred as a condition
of the initial construction, but not ongoing operation or ownership of, the
Building (“Initial Assessments”).
          (k) Amortization (together with interest at the Prime Rate plus two
and one-half percent (2-1/2%) per annum) of capital improvements made: (i) to
comply with the requirements of law, ordinance rule or regulation first enacted
or enforced against the Building after the issuance of the building permit for
the Base Building, (ii) to replace items which Landlord would be obligated to
maintain under this Lease; or (iii) for the purpose of energy conservation or to
improve the operating efficiency or reduce Operating Costs of the Building if
Landlord reasonably believes the amortized cost will approximate the cost
savings over the useful life of the item in question. Upon request, Landlord
will provide Tenant with the basis for Landlord’s belief that the amortized cost
of item in question will

J-12



--------------------------------------------------------------------------------



 



approximate the cost savings over its useful life. As used in this Section, (A)
“amortization” shall mean allocation of the cost equally to each year of useful
life (measured by a commercially reasonable standard), as reasonably calculated
by Landlord, of the items being amortized, and (B) “Prime Rate” shall mean The
Wall Street Journal Prime Rate as published from time to time. Notwithstanding
the foregoing, Landlord may treat as expenses (chargeable in the year incurred),
and not as capital costs, items that on a cumulative basis are less than two
percent (2%) of Estimated Operating Costs for the year in question.
          (l) All charges of any kind and nature, but excluding Initial
Assessments, imposed, levied, assessed, charged or collected by any governmental
authority or other entity either directly or indirectly: (i) for or in
connection with public improvements, user, maintenance or development fees,
transit, parking, housing, employment, police, fire, open space, streets,
sidewalks, utilities, job training, child care or other governmental services or
benefits; or (ii) for environmental matters (unless arising from a violation of
applicable Hazardous Materials Laws resulting from Landlord’s gross negligence
or willful misconduct) or as a result of the imposition of mitigation measures,
including compliance with any transportation management plan, or fees, charges
or assessments as a result of the treatment of the Building, or any portion
thereof or interest therein, as a source of pollution or storm water runoff.
     Notwithstanding the foregoing, Operating Costs shall not include:
               (i) any sums collected from other Building tenants for special
services provided to such tenant, in excess of the services provided to Tenant
hereunder;
               (ii) amounts received from insurance claims and costs of repair
and reconstruction related thereto to the extent of insurance proceeds received
by Landlord (other than commercially reasonable deductible amounts under
applicable insurance policies) (and Landlord hereby agrees to use diligent good
faith efforts to obtain in each instance the maximum recovery from available
insurance coverage), or the extent that Landlord would have received such
proceeds had Landlord maintained the insurance coverage required under this
Lease;
               (iii) ground rent (if any);
               (iv) interest or loan fees incurred in connection with any loan
secured by the Building or the Real Property;
               (v) costs of work to the Building that are necessary to comply
with applicable laws, regulations, ordinances or codes relating to the initial
construction of the Base Building in effect as of the date on which the building
permit was issued;
               (vi) leasing commissions;
               (vii) except as permitted under Section 4.4(k) above,
depreciation or amortization of the Building or Building Components or any
expenses that should be capitalized in accordance with standard accounting
practices (similar to those accounting practices used by owners of Comparable
Buildings), consistently applied;
               (viii) any penalties due to violation of law or fines imposed for
late payment of any Operating Costs by Landlord or interest thereon, unless such
penalties, interest or fines were caused directly or indirectly by Tenant;
               (ix) attorneys’ fees, costs, disbursements and other expenses
incurred in connection with rent disputes with tenants, or lease negotiations
with prospective or existing tenants;
               (x) marketing and promotional costs relating to securing new
tenants;
               (xi) Landlord’s general corporate overhead and general and
administrative expenses, other than a commercially reasonable allocation of
costs relating to accounting, payroll, legal

J-13



--------------------------------------------------------------------------------



 



and computer services even if such services are partially or totally rendered in
locations outside the Building;
               (xii) costs of special services (which shall not cover normal
variations in repairs or the need for repairs) not rendered to tenants
generally;
               (xiii) the costs of electrical power provided to the premises of
other tenants or occupants of the Building on a separately metered (i.e.,
“direct pay”) basis to the extent usage exceeds the Building’s standard
allocation;
               (xiv) repairs or rebuilding necessitated by condemnation to the
extent covered by condemnation awards or payments in lieu thereof, received by
Landlord;
               (xv) tenant concessions and any other costs associated with the
leasing or sale of the Building, Property or any portion thereof;
               (xvi) Landlord’s costs of any service sold to any tenant or
occupant of the Building for which Landlord is reimbursed as an additional
charge or rental over and above the basic rent and escalations payable under the
lease or occupancy agreement with that tenant or other occupant (including,
without limitation, after-hours HVAC costs or over-standard electrical
consumption costs paid by other tenants or occupants);
               (xvii) the cost of the initial construction of the Base Building;
               (xviii) reserves of any kind;
               (xix) expenses for repairs, replacements or improvements arising
from the initial construction of the Base Building to the extent such expenses
are either (i) reimbursed to Landlord by virtue of warranties from contractors
or suppliers or (ii) result from reason of structural or latent defects in the
Base Building;
               (xx) costs relating to maintaining Landlord’s existence, either
as a corporation, partnership, or other entity, such as trustee’s fees, annual
fees, partnership or organization or administration expenses, deed recordation
expenses, as well as the operation of the entity which constitutes Landlord, as
the same are distinguished from the costs of operation of the Building, as well
as partnership accounting and legal matters, costs of defending any lawsuits
with any mortgagee, costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building or any part thereof,
legal fees, awards or judgments incurred with respect to any disputes between
Landlord and its employees or disputes between Landlord and Building management
or personnel;
               (xxi) to the extent such facilities or services are not available
to all tenants in the Building, (i) the cost of installing, operating and
maintaining any specialty service, observatory, broadcasting facilities,
luncheon club, museum, athletic or recreational club, or child care facility,
and (ii) the cost of installing, operating and maintaining any other service
operated or supplied by or normally operated or supplied by a third party under
an agreement between a third party and a landlord;
               (xxii) any compensation paid to clerks, attendants or other
persons in commercial concessions operated by Landlord (other than a concierge
service provided to all tenants);
               (xxiii) the cost of leasing any item, the purchase price of
which, if purchased, would not be included as an Operating Cost;
               (xxiv) costs for acquisition of sculpture, paintings, other
objects of art except for holiday decorations;
               (xxv) the entertainment expenses and travel expenses of Landlord,
its employees (above Group Manager level), agents, partners and affiliates;

J-14



--------------------------------------------------------------------------------



 



               (xxvi) costs attributable to any revenue generating signs or any
rooftop equipment, fixtures, or installations which are not generally available
for use to all tenants at the same cost; and
               (xxvii) increased costs resulting from Landlord’s violation of
the provisions of any lease in the Building.
     4.5 Adjustment for Occupancy. Notwithstanding any other provision herein to
the contrary, if during any year of the Term the Building is not fully occupied
or all premises within the Building do not receive Basic Services (as defined in
Section 5.1 below), then an adjustment shall be made in computing variable
Operating Costs for such year so that variable Operating Costs shall be computed
as though the Building had been fully occupied and provided with Basic Services
during such year; provided, however, that (i) Landlord shall not make a profit
by charging items to Operating Costs that are otherwise also charged separately
to others and (ii) in no event shall Landlord collect in total, from Tenant and
all other tenants of the Building, an amount greater than one hundred percent
(100%) of Operating Costs during any year of the Term. As used herein “Variable
Operating Costs” shall mean those Operating Costs that change due to changes in
the occupancy level within the Building, such as janitorial services for tenant
occupied spaces.
     4.6 Computation of Operating Costs Adjustment. The term “Operating Costs
Adjustment” for any calendar year shall mean the difference, if any, between
Estimated Operating Costs and actual Operating Costs for that calendar year.
Landlord shall, within a reasonable period of time after the end of any calendar
year for which Estimated Operating Costs differs from actual Operating Costs,
give written notice thereof to Tenant (a “Cost Statement”). The Cost Statement
shall include a statement of the total Operating Costs applicable to such
calendar year and the computation of the Operating Costs Adjustment, including
the following major categories and subcategories of Expenses: maintenance and
repairs (cleaning; security; elevators; supplies; waste removal; heating,
ventilation and air conditioning; landscaping); utilities (electricity; gas; and
water and sewer); insurance; salaries (engineering; and administrative); general
and administrative (management fees; professional services; office supplies; and
other) and Real Property Taxes, the amounts charged to all tenants and Tenant’s
Proportionate Share thereof, Landlord’s reconciliation between Tenant’s
estimated payments and actual amounts due, and Landlord’s adjustment
calculations and recalculations, if any, pursuant to Section 4.5. Landlord’s
failure to give such Cost Statement within a reasonable period of time after the
end of any calendar year for which an Operating Costs Adjustment is due shall
not release either party from the obligation to make the adjustment provided for
in Section 4.7. Tenant shall have no liability for any amounts of Operating
Costs which may be invoiced for any given calendar year more than two (2) years
after the expiration of such calendar year, except for amounts relating to Real
Property Taxes for which appeals of valuations or assessments are pending.
Landlord shall have no liability for refund or credit of any Rent paid by Tenant
for any given calendar year more than two (2) years after the expiration of such
calendar year except to the extent provided in connection with Tenant’s audit
right under Section 4.9, and except for amounts relating to Real Property Taxes
for which appeals of valuations or assessments are pending.
     4.7 Adjustment for Variation Between Estimated and Actual. If Tenant’s
Proportionate Share of Operating Costs for any calendar year exceeds the
payments received by Landlord towards Tenant’s Proportionate Share of Estimated
Operating Costs for such year, Tenant shall pay to Landlord Tenant’s
Proportionate Share of the Operating Costs Adjustment within thirty (30) days
after the date of delivery of the Cost Statement. In no event shall Tenant’s
payment of such Tenant’s Proportionate Share of the Operating Costs Adjustment
constitute an agreement, acknowledgement or consent by Tenant that such amount
is correct or is owed by Tenant, or a waiver of any of Tenant’s audit or other
rights hereunder. If Tenant’s Proportionate Share of Operating Costs for any
calendar year is less than the payments received by Landlord towards Tenant’s
Proportionate Share of Estimated Operating Costs for such year, then Landlord,
at Landlord’s option, shall either (a) pay Tenant’s Proportionate Share of the
Operating Costs Adjustment to Tenant in cash within thirty (30) days following
the delivery of the Cost

J-15



--------------------------------------------------------------------------------



 



Statement, or (b) credit said amount against future installments of Estimated
Operating Costs payable by Tenant hereunder; provided that if the Term is
scheduled to expire prior to the completion of any such credit, Landlord will
pay any remaining balance to Tenant within fifteen (15) days after expiration of
this Lease. If the Term commences or terminates at any time other than the first
day of a calendar year, Tenant’s Proportionate Share of the Operating Costs
Adjustment shall be calculated based upon the exact number of calendar days
during such calendar year that fall within the Term, and any payment by Tenant
required hereunder shall be paid even if the Term has expired when such
determination is made.
     4.8 Cap on Controllable Operating Costs. Notwithstanding anything in this
Article 4 to the contrary, the amount of Controllable Operating Costs charged to
and payable by Tenant for each year shall not increase by more than the greater
of (i) four percent (4%) per year on a cumulative, annually compounding basis
over the then-expired portion of the Term, or (ii) the cumulative increase in
the CPI Index (as defined in Section 13.4 below) over the then-expired portion
of the Term. “Controllable Operating Costs” shall mean Operating Costs other
than: utilities charges, insurance premiums and deductibles, union wages, any
service contracts which are competitively bid, government imposed charges which
are Operating Costs (including Real Property Taxes) and any other items outside
of Landlord’s reasonable control.
     4.9 Audit Right. Tenant shall have the right to conduct an audit of
Landlord’s books and records relating to Operating Costs during the immediately
preceding two (2) calendar years provided that Tenant delivers to Landlord
written notice of its intent to audit within ninety (90) days after receipt by
Tenant of Landlord’s Cost Statement for either of the two (2) years or one
hundred twenty (120) days after expiration of this Lease. Tenant must complete
such audit within one hundred and twenty (120) days after the date of Tenant’s
notice of intent to audit. Tenant’s right to audit is subject the following
terms and conditions:
          (a) Tenant may not conduct an audit if an Event of Default is
outstanding with respect to payment of Base Rent or Tenant’s Proportionate Share
of Operating Costs.
          (b) Tenant shall have the right to have an employee of Tenant or a
Qualified Auditor (as defined below) inspect Landlord’s accounting records at
Landlord’s office no more than once per calendar year (which inspection may
occur over multiple days).
          (c) Neither the employee of Tenant nor the Qualified Auditor shall be
employed or engaged on a contingency basis, in whole or in part.
          (d) Prior to commencing the audit, Tenant and the auditor shall:
(i) provide Landlord with evidence that the individual performing the audit is a
certified public accountant (a “Qualified Auditor”); (ii) each sign a
confidentiality letter to be provided by Landlord, consistent with the
provisions of this Section 4.9; and (iii) provide Landlord with evidence of the
fee arrangement between the auditor and Tenant.
          (e) The audit shall be limited solely to confirming that the Operating
Costs reported in the Landlord’s Cost Statement are consistent with the terms of
this Lease. The auditor shall not make any judgments as to the reasonableness of
any item of expense and/or the total Operating Costs of the Building, nor shall
such reasonableness be subject to audit except where this Lease specifically
states that a particular item must be reasonable.
          (f) If Tenant’s auditor finds errors or overcharges in Landlord’s Cost
Statement that Tenant wishes to pursue, then within the time period set forth
above Tenant shall advise Landlord thereof in writing with specific reference to
claimed errors and overcharges and the relevant Lease provisions disqualifying
such expenses. Landlord shall have a reasonable opportunity to meet with
Tenant’s auditor (and any third auditor selected hereinbelow, if applicable) to
explain its calculation of Operating Costs, it being the understanding of
Landlord and Tenant that Landlord intends to operate the Building as a
first-class office building with services at or near the top of the market. If
Landlord agrees with said findings,

J-16



--------------------------------------------------------------------------------



 



appropriate rebates or charges shall be made to Tenant. If Landlord does not
agree, Landlord shall engage its own auditor to review the findings of Tenant’s
auditor and Landlord’s books and records. The two (2) auditors and the parties
shall then meet to resolve any difference between the audits.
          (g) If agreement cannot be reached within two (2) weeks thereafter,
then the auditors shall together select a third auditor (who shall be a
Qualified Auditor not affiliated with and who does not perform services for
either party or their affiliates) to which they shall each promptly submit their
findings in a final report, with copies submitted simultaneously to the first
two (2) auditors, Tenant and Landlord. Within two (2) weeks after receipt of
such findings, the third auditor shall determine which of the two reports best
meets the terms of this Lease, which report shall become the “Final Finding”.
The third auditor shall not have the option of selecting a compromise between
the first two auditors’ findings, nor to make any other finding.
          (h) If the Final Finding determines that Landlord has overcharged
Tenant, Landlord shall credit Tenant toward the payment of the Base Rent next
due and payable under this Lease the amount of such overcharge. If the Final
Finding determines that Tenant was undercharged, then within twenty (20) days
after the Final Finding, Tenant shall reimburse Landlord the amount of such
undercharge.
          (i) If the Final Finding results in a credit to Tenant in excess of
three percent (3%) of Tenant’s Proportionate Share of the Operating Costs for a
calendar year subject to the audit, Landlord shall pay its own audit costs and
reimburse Tenant for its costs associated with said audits. In all other events,
each party shall pay its own audit costs, including one half (1/2) of the cost
of the third auditor.
          (j) The results of any audit of Operating Costs hereunder shall be
treated by Tenant, all auditors, and their respective employees and agents as
confidential, and shall not be discussed with nor disclosed to any third party,
except for disclosures required by applicable law, court rule or order or in
connection with any litigation or arbitration involving Landlord or Tenant.
     4.10 Review, Approval of Budget. At all times during the Term during which
Tenant is leasing one hundred percent (100%) of the Net Rentable Area of the
office portion of the Building, Tenant shall have the right to review and
approve Landlord’s proposed annual budget for Operating Costs, which approval
shall not be unreasonably withheld, delayed or conditioned; provided, however,
that in no event shall Landlord be required to provide any services for which
Tenant will not approve the budgeted cost nor reduce any service if and to the
extent Landlord believes to do so would adversely affect the value of the
Building. During periods when Tenant is entitled to review and approve the
proposed annual budget for Operating Costs hereunder, the parties agree as
follows: (i) Landlord shall deliver to Tenant its preliminary proposed annual
budget for Operating Costs on or before September 1 of the year preceding such
budget year; (ii) any changes proposed by Tenant must be specified in detail in
a written notice to Landlord no later than twenty (20) Business Days following
Tenant’s receipt of the proposed budget; and (iii) Landlord shall deliver to
Tenant its final proposed annual budget for Operating Costs on or before
December 1 of the year preceding such budget year.
ARTICLE 5
Landlord’s Covenants
     5.1 Basic Services. Landlord shall maintain and operate the Building in a
first class manner consistent with Comparable Buildings, and provide ingress and
egress control services to the Building in a first class manner consistent with
the Comparable Buildings. During Tenant’s occupancy of the Premises Landlord
shall provide the following (“Basic Services”):
          (a) Cold water for restroom and drinking fountain purposes and hot
water (other than hot water for special needs which will be supplied as an Extra
Service) for restroom purposes, at those points of supply provided generally for
use of tenants in the Building.

J-17



--------------------------------------------------------------------------------



 



          (b) Central heat, ventilation and air conditioning (“HVAC”) in season
sufficient to meet the requirements set forth on Schedule C-1 under “Indoor
Design Conditions,” for office usage during Normal Office Hours. If Tenant
installs supplemental HVAC units to serve the Premises then there shall be
separate meters installed by Tenant as part of the Tenant Improvements and
Tenant shall pay for the cost of electricity consumed by such units based on
such measured usage, based on an hourly charge reflecting Landlord’s full cost
(including a commercially reasonable allocation for on-site engineers if and to
the extent such engineers are involved) but without a mark-up for profit.
Notwithstanding the foregoing, Landlord will not charge Tenant directly for
responding to hot/cold calls for Building Standard Improvements.
          (c) Routine maintenance, repairs, structural and exterior maintenance
(including exterior glass and glazing and interior glass and glazing in Common
Areas), painting and electric lighting service for all public areas and special
service areas of the Building in good condition, in compliance with all
applicable Laws and in a manner consistent with first-class office buildings.
Landlord’s obligation with respect to repair as part of Basic Services under
this Section 5.1 shall be limited to (i) the structural portions of the
Building, (ii) the exterior walls of the Building, including glass and glazing,
(iii) the roof, (iv) mechanical (including without limitation, Base Building
HVAC and elevators), electrical, plumbing and life safety systems that are
considered Building Standard Improvements (as defined in Schedule C-2 attached
hereto) and all replacements of same, and (v) Common Areas.
          (d) Janitorial service on a five (5) day week basis, excluding
holidays.
          (e) An electrical system to convey power delivered by public utility
or other providers selected by Landlord, in amounts sufficient for normal office
operations during Normal Office Hours as provided in similar office buildings
and to satisfy the requirements set forth on Schedule C-1 under “Electrical
System.” If Tenant’s electrical consumption, as reasonably estimated by Landlord
based upon rated capacity (or based upon metered consumption), exceeds the
wattage per square foot of Net Rentable Area set forth in Schedule C-1, Tenant
shall pay the actual cost of any such excess consumption together with any
additional cost necessary to provide such excess capacity. If the installation
and operation of Tenant’s electrical equipment requires additional air
conditioning capacity above that provided by the Building Standard Improvements,
then (i) Landlord will notify Tenant and the parties will thereafter meet and
confer in good faith in an effort to determine the most cost effective manner in
which to mitigate the effects of such equipment on the Building’s air
conditioning system, and (ii) the cost of installing additional air conditioning
and operation which Landlord reasonably determines is required (including
utilities) shall be paid by Tenant; any charges for electrical consumption
described herein will be billed to Tenant at the actual cost of electrical
consumption billed at the average cost per kilowatt-hour without any mark-up or
service charge, such that in no event will Tenant pay Landlord a higher rate per
kilowatt-hour than Landlord actually pays the appropriate utility, and shall be
considered an Extra Service, subject to the provisions of Section 5.4 below
except Landlord shall not charge any additional fee for the electrical service.
Tenant covenants that Tenant’s use and consumption of electric current shall not
at any time exceed the capacity of any of the electrical facilities and
installations in or otherwise serving or being used in the Premises and Tenant
shall, upon the submission by Landlord to Tenant of written notice specifying
Landlord’s belief that Tenant’s use may exceed such capacity, promptly meet and
confer in good faith with Landlord in a mutual effort to determine the most
cost-effective manner in which to mitigate Tenant’s usage so as not to exceed
such capacity. If, within thirty (30) days following the parties’ initial
meeting, the parties have failed to reach agreement as to the appropriate method
of mitigation, at Landlord’s written request, either (A) Tenant shall promptly
cease the use of any of Tenant’s electrical equipment which Landlord in good
faith believes will cause Tenant to exceed such capacity or (B) Landlord shall
have the right to install electrical meters measuring Tenant’s usage at Tenant’s
cost and to bill Tenant for the actual cost of any such excess electrical usage.
          (f) Installation, maintenance and replacement of Building standard
lamps, bulbs and ballasts used in the Premises.

J-18



--------------------------------------------------------------------------------



 



          (g) Security service for the Building commensurate with the levels and
types of security service provided at Comparable Buildings, including electronic
card key access; provided, however, that the security service shall be provided
by unarmed personnel and shall not include alarm systems for special
surveillance of the Premises; and provided, further, that notwithstanding
anything to the contrary contained herein Landlord shall not be liable to Tenant
or any third party for any breach of security or any losses due to theft,
burglary, battery or for damage done or injury inflicted by persons in or on the
Building except to the extent that Landlord acted in a grossly negligent manner
in selecting and/or retaining the security firm. Tenant acknowledges that the
actions of individual security personnel retained by the security firm shall not
be imputed to Landlord. Landlord’s current security/access control equipment
will initially be as described in Schedule C-1 attached hereto. If Tenant
provides Landlord with written notice of any complaints with respect to security
at the Building Landlord shall meet with Tenant to discuss possible measures to
enhance security. Landlord shall not be obligated to implement any measures that
it does not reasonably consider to be commensurate with the levels and types of
security service provided at Comparable Buildings. Any costs of implementing
additional security shall be an Operating Cost or shall be paid in full by
Tenant if Landlord cannot pass through the cost to other Building tenants under
the terms of their leases. Tenant may, at its own expense, install its own
security system (“Tenant’s Security”) in the Premises and common stairwells of
the Building; provided, however, that Tenant shall coordinate the design,
installation and operation of Tenant’s Security with Landlord to assure that
Tenant’s Security is compatible, and does not interfere, with the Base Building
security system. Tenant shall be solely responsible for the monitoring and
operation of Tenant’s security system.
          (h) Public elevator service to the Garage and the floors on which the
Premises are situated on a twenty-four (24) hour per day, seven (7) day a week
basis provided that access may be monitored or restricted to holders of
electronic access card keys outside Normal Office Hours.
          (i) Window washing equivalent to that provided at Comparable
Buildings.
          (j) A reasonable allocation of riser/conduit space to accommodate
Tenant’s needs for its Permitted Use.
     5.2 Hours of Operation. The term “Business Days” shall mean Monday through
Friday, excluding State and Federal holidays. The term “Normal Office Hours”
shall mean Business Days from 7:00 a.m. to 6:00 p.m., and Saturdays from 9:00
a.m. to 1:00 p.m.
     5.3 Interruption. Landlord shall not be liable for damages to either person
or property, nor shall Landlord be deemed to have evicted Tenant, nor, except as
expressly set forth in this Lease, shall there be any abatement of Rent, nor,
except as set forth herein, shall Tenant be relieved from performance of any
covenant on its part to be performed hereunder by reason of (a) interruption of,
or deficiency in, the provision of Basic Services; (b) breakdown or malfunction
of lines, cables, wires, pipes, equipment or machinery utilized in supplying or
permitting Basic Services or telecommunications; or (c) curtailment or cessation
of Basic Services due to causes or circumstances beyond the reasonable control
of Landlord, including but not limited to (i) strikes, lockouts or other labor
disturbance or labor dispute of any character, (ii) governmental regulation,
moratorium or other governmental action, (iii) inability, despite the exercise
of reasonable diligence, to obtain electricity, water or fuel from the providers
thereof, (iv) acts of God, and (v) war, terrorism, civil unrest, and rioting.
Landlord shall use reasonable diligence to make such repairs as may be required
to lines, cables, wires, pipes, equipment or machinery within the Building to
provide restoration of Basic Services and, where the cessation or interruption
of Basic Services has occurred due to circumstances or conditions beyond Real
Property boundaries or outside the Landlord’s control, to cause the same to be
restored, by application or request to the provider thereof.
     Notwithstanding the foregoing, if either (1) an interruption or curtailment
of any Basic Service to be provided by Landlord occurs by reason of Landlord’s
negligence, omission or breach of its obligations hereunder or if Landlord
materially interferes with Tenant’s use of or access to the Premises in
exercising

J-19



--------------------------------------------------------------------------------



 



Landlord’s rights under Section 1.2 above, or (2) an interruption or curtailment
of any Basic Service to be provided by Landlord occurs and rental abatement
insurance or service interruption insurance proceeds are available and, in
either such event: (A) the interruption or interference causes the Premises or a
portion thereof to be untenantable, (B) Tenant ceases to use the Premises or the
affected portion thereof, and (C) Tenant has given Landlord written notice of
such interruption or interference, then, on the fifth (5th) consecutive Business
Day following the date on which all of the foregoing conditions are satisfied
(or such earlier date, if any, on which Landlord is entitled to receive rental
abatement or service interruption insurance proceeds), Base Rent shall abate (in
whole or in part based on the number of square feet that are affected) until the
Premises (or the affected portion thereof) are rendered usable by Tenant for
Tenant’s Permitted Use; provided, however, that in no event shall Tenant be
entitled to an abatement of Base Rent if the interruption was caused by: (y) any
action or inaction by Tenant or its employees, agents, contractors, or invitees,
except to the extent Landlord receives rental abatement insurance proceeds with
respect thereto, or (z) causes not within Landlord’s direct control, except to
the extent Landlord receives rental abatement or service interruption insurance
proceeds with respect thereto.
     5.4 Extra Services. Landlord may provide to Tenant at Tenant’s request and
in Landlord’s discretion and at Tenant’s cost and expense (and subject to the
limitations hereinafter set forth) the additional services described below
(“Extra Services”). Tenant shall pay Landlord for the actual cost (including any
applicable capital costs necessary to provide such services, reasonable
out-of-pocket expenses and the allocated cost of Landlord’s employees) of
providing any Extra Services, together with an administrative fee of ten percent
(10%) of such cost, unless otherwise specified below, but with no additional
mark-up (“Actual Cost”) within thirty (30) days following presentation of an
invoice therefor by Landlord to Tenant. The cost chargeable to Tenant for Extra
Services shall constitute additional Rent. Notwithstanding anything to the
contrary provided herein, Landlord shall provide the Extra Services described in
clauses (b) and (c) below upon request from Tenant.
          (a) Any extra cleaning and janitorial services in excess of that
required for Building Standard Improvements. Notwithstanding the foregoing,
extra cleaning and janitorial services shall be classified as an Extra Service
without a Tenant request if either (i) at the time Landlord reviews and approves
any plans that Tenant submits for approval for Tenant Improvements or
Alterations, Landlord identifies certain items that will require above-standard
cleaning or janitorial service, or (ii) the need for such extra cleaning or
janitorial services results from Tenant’s use of the Premises (such as but not
limited to clean up after special events).
          (b) Construction, installation, or maintenance of equipment to provide
additional air conditioning and ventilating capacity required by reason of any
electrical, data processing or other equipment or facilities or services
installed by or on behalf of Tenant required to support the same, in excess of
that which would be required for Building Standard Improvements.
          (c) HVAC or extra electrical equipment or service during hours other
than Normal Office Hours, provided that Landlord shall only charge Tenant for
additional HVAC use at a rate not to exceed Landlord’s full and complete cost
(including accelerated depreciation of equipment) of after-hours HVAC and
condenser water usage (including commercially reasonable allocations for the use
of Building management and engineer), but without the administrative fee.
Landlord shall provide said heating, ventilation and air conditioning or extra
service solely upon the prior request of Tenant which may be provided by
telephone or through computer-based notification. After-hours services shall be
provided on a floor-by-floor basis for an hourly charge with a minimum
requirement of one (1) hour. Landlord shall make good-faith efforts to provide
after-hours HVAC service at the lowest reasonable cost, including using only
fans and outside fresh air for maintaining temperature and spreading costs
between tenants when appropriate. Notwithstanding the foregoing, Landlord may
separately meter and bill to Tenant any costs (such as after hours HVAC service)
on any other areas where above standard power shall be used. Tenant shall pay
for the cost of such meters.

J-20



--------------------------------------------------------------------------------



 



          (d) Repair and maintenance for which Tenant is responsible hereunder,
if Tenant is in default or requests Landlord to complete such work.
          (e) Any Basic Service in amounts reasonably determined by Landlord to
exceed the amounts required to be provided under Section 5.1, but only if
Landlord elects to provide such additional or excess service.
          (f) Any services in connection with Tenant’s construction of the
Tenant Improvements except to the extent Landlord has agreed to provide such
services under Exhibit C excluding items covered by the terms of Paragraph 2 of
Exhibit C.
          (g) Any other item described in this Lease as an Extra Service or
which Landlord is not required to provide as part of Basic Services.
     5.5 Window Coverings. Building Standard window coverings shall be provided
by Landlord as Base Building Improvements as specified in Schedule C-1. Tenant
shall not remove, replace or install any window coverings, blinds or drapes on
any exterior window without Landlord’s prior written approval. Tenant
acknowledges that breach of this covenant shall directly and adversely affect
the exterior appearance of the Building and the operation of the heating,
ventilation and air conditioning systems.
     5.6 Graphics and Signage. In addition to Tenant’s signage rights under
Section 5.9 below, Landlord shall provide the initial identification of Tenant’s
name on the directory board and/or electronic directory, if any, in the main
lobby of the Building and at the entrance to each suite within the Premises that
is located on a floor partially leased by Tenant. Subject to Landlord’s prior
written approval of the signage and method of installation, which shall not be
unreasonably withheld, Tenant shall be permitted at Tenant’s sole cost and
expense to install signage in the elevator lobby on each whole floor that Tenant
leases. All signs (including those in the elevator lobbies on floors within the
Premises), notices and graphics of every kind or character, visible in or from
public corridors, the Common Areas or the exterior of the Premises shall comply
with the Design Manual and any deviation shall be subject to Landlord’s prior
written approval.
     5.7 Tenant Extra Improvements. In instances in which this Lease refers to
Building Standard Improvements or Tenant Extra Improvements (as such terms are
defined in Exhibit C) as the standard for the provision of services,
maintenance, repair or replacement by either party, such reference shall refer
to the difference in required services, maintenance, repair or replacement
between the Tenant Extra Improvements as constructed in the Premises and
Building Standard Improvements, had Building Standard Improvements been
constructed in the Premises. Landlord shall not seek the benefits of
depreciation deductions or income tax credit allowances for federal income tax
reporting purposes with respect to any Tenant Extra Improvements for which
Tenant has fully reimbursed Landlord.
     5.8 Peaceful Enjoyment. Tenant shall peacefully have, hold and enjoy the
Premises, subject to the other terms hereof, provided that no Event of Default
then exists hereunder. This covenant and the other covenants of Landlord
contained in this Lease shall be binding upon Landlord and its successors only
with respect to breaches occurring during its and their respective ownerships of
Landlord’s interest hereunder.
     5.9 Corporate Authority. If Landlord is a corporation or limited liability
company or partnership or if Landlord is a partnership on whose behalf a partner
which is a corporation or limited liability company executes this Lease, then in
any such case, each individual executing this Lease on behalf of such
corporation, limited liability company, or partnership represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
said corporation, limited liability company and/or partnership, as the case may
be.

J-21



--------------------------------------------------------------------------------



 



     5.10 Building Naming and Signage Rights. So long as Tenant satisfies the
Minimum Leasing Requirement (as defined below) and no Event of Default is
outstanding under this Lease, Tenant shall have (a) the right to require the
Building to be named “Expedia Tower” (or such other similar project name
incorporating “Expedia” as Landlord and Tenant may mutually select (the
“Building Name”), such as Expedia Plaza or Expedia Center), and (b) the rights
to signage described in this Section 5.9. As used herein, the term “Minimum
Leasing Requirement” shall mean that Tenant is leasing, occupying and paying
rent on at least fifty percent (50%) of the total Net Rentable Area in each
elevator bank in the Building (the low rise elevator bank consists of floors 3
through 11 and the high rise elevator bank consists of floors 12 through 20) and
no more than fifty percent (50%) of the Premises has been subleased. Tenant
shall have the right, at Tenant’s sole cost and expense, to have Landlord
include Tenant’s name on the exterior monument sign at the main entrance to the
Building and Tenant’s sign shall not be smaller or lower on the sign than any
other tenant leasing fewer square feet in the Building. In addition, if such
sign is permitted by and complies with all applicable Laws, Tenant shall have
the right, at Tenant’s sole cost and expense, to place exclusive and prominent
signage identifying Tenant on top of the Building. Except as expressly provided
herein, Tenant is not granted exclusive sign rights and Landlord shall retain
the right to include the names of other tenants: (i) on the Building directory
board, (ii) on the exterior monument sign, (iii) on any “eyebrow” or “blade” or
“canopy” signage allowed by the City of Bellevue and lobby signage for the
Building’s retail tenants in the Building (including banking or brokerage
tenants) and any tenants located on the lobby levels of the Building, and
(iv) temporary signage not permanently affixed to the Building, provided,
however, that Landlord will not permit any signage, other than Tenant’s signage,
to be placed directly above the main Building entrance (but not including
entrances directly into the retail tenant areas or into the lower lobby level
retail area) without the prior written approval of Tenant. Except as provided
above, Landlord will not install or permit any tenant in the Building to install
signage in the Common Areas on the lobby levels of the Building or in the
elevators identifying any Building tenant. So long as Tenant satisfies the
Minimum Leasing Requirement, Landlord shall not install or permit installation
of any advertisements on the windows of the Building without Tenant’s consent.
Tenant shall be responsible for all costs to design, permit, construct, install,
maintain and remove Tenant’s signage although a portion of the Cash Allowance
may be applied to such costs if any portion thereof is available after
completion of the Tenant Improvements. Tenant must submit plans for any signage
permitted under this Section to Landlord for review and approval (such approval
not to be unreasonably withheld, conditioned or delayed provided that the design
of all signage is consistent with the architectural and institutional quality of
the Building) before Tenant shall be permitted to install such signage. The
rights granted herein are personal to the Tenant named herein and any Qualified
Transferee who takes an assignment of all of Tenant’s rights under this Lease.
     By the end of the Lease Term or on thirty (30) days notice if Tenant fails
to satisfy the conditions under the first sentence of this Section 5.9, Tenant
at Tenant’s sole cost and expense shall: (A) remove any signage installed by
Tenant, (B) restore the Building substantially to its condition prior to
installation of such signage, and (C) in the case where Tenant either requests
that “Expedia” be removed from the Building’s name or Landlord terminates
Tenant’s naming right by reason of Tenant’s failure to satisfy the requirements
under the first sentence of this Section 5.9, then Tenant shall reimburse
Landlord for all reasonable out-of-pocket expenses and costs incurred by
Landlord in connection with a change in the Building name. Except as provided in
Section 5.6, all signage for Tenant shall be provided at Tenant’s sole cost and
expense and shall be subject to all City of Bellevue and other applicable
governmental requirements.
     Any change in the Building Name or the signage described above requested by
Tenant shall be at Tenant’s expense and shall be subject to Landlord’s prior
written approval, which approval may be withheld in Landlord’s reasonable
discretion; provided, however, Landlord shall not unreasonably withhold its
approval unless, in Landlord’s judgment, the proposed new name would:
(1) adversely affect Landlord’s ability to lease the vacant space in the
Building to third parties; (2) be inconsistent with a first class downtown
Bellevue office tower; (3) be offensive; or (4) violate the provisions of any
other tenant

J-22



--------------------------------------------------------------------------------



 



lease in the Building. If the Building Name is changed during the Term of this
Lease, Landlord shall not be required to change any materials identifying the
Building (such as uniforms or stationery) unless Tenant agrees to pay the cost
of such changes. If the parties cannot agree on a Building Name, or if Tenant
does not exercise its naming rights hereunder, the Building shall be called
“Tower 333.” Landlord and Tenant will work together cooperatively to develop a
logo incorporating the Building Name at Tenant’s sole cost and expense.
ARTICLE 6
Tenant’s Covenants
     6.1 Compliance With Exhibit C. Tenant shall comply with the terms,
conditions and deadlines set forth in Exhibit C and the Tenant Design Manual,
which is incorporated herein by this reference (“Design Manual”) with respect to
the construction of the Tenant Improvements in the Premises. Notwithstanding
anything to the contrary herein, in the event of any conflict between the
express terms of this Lease and the Design Manual, the terms of this Lease shall
control.
     6.2 Construction of Tenant Improvements. Tenant shall be solely responsible
for the design, permitting and construction of all Tenant Improvements pursuant
to Exhibit C and the Design Manual. All Building Standard Improvements (as
defined in Exhibit C), shall be and become the property of Landlord upon
installation and all Tenant Extra Improvements shall become Landlord’s property
upon expiration or early termination of this Lease and shall be surrendered to
Landlord upon termination of this Lease by lapse of time or otherwise, except as
otherwise stated herein; provided, however, that this Section shall not apply
to, and Tenant may remove at any time and from time to time during the Term and
at its expiration or earlier termination, all equipment (other than supplemental
HVAC equipment), machinery, furniture, furnishings and other personal property
now or hereafter installed or placed in or on the Premises by and at the expense
of Tenant that can be removed without material damage to the Premises or the
Building (including without limitation all equipment, machinery, furniture,
furnishings and demountable partitions which are bolted or similarly minimally
attached to the wall or floor, but only if Tenant repairs such wall or floor to
good condition as if the same had not been bolted or similarly attached).
Although Tenant Improvements become the property of Landlord as provided above,
they are intended to be for the convenience of Tenant and are not intended to be
a substitute for Rent or any part thereof.
     6.3 Telecommunications. Tenant shall install and maintain all required
intrabuilding network cable and other communications wires and cables necessary
to serve the Premises from the point of presence in the Building and, subject to
Landlord’s approval of the actual plans, may run wires, cable and conduit from
the point of presence in the Building to the Premises provided that Tenant may
not use more than its Proportionate Share of the sleeves available to tenants of
the Building for such wires, cables and conduit and shall vacate a proportionate
share of the sleeves if the size of the Premises is reduced to less than eighty
percent (80%) of the office space in the Building and each time it is reduced in
size thereafter. Tenant shall be solely responsible for the installation,
repair, maintenance, replacement and removal of its telecommunications wires,
cable and conduit and all such work shall be subject to Landlord’s applicable
rules and regulations. Tenant shall obtain telecommunications services within
the Building from vendors approved by Landlord in its reasonable discretion (a
“Provider”). If Tenant desires to obtain telecommunications services from a
Provider not selected by Landlord then Tenant shall submit to Landlord a list of
such proposed vendor(s) together with such other information regarding the
vendors as Landlord may request, including financial information, references
from at least two (2) owners of comparable projects in which the vendor has
experience and a description of the vendor’s business activities in downtown
Bellevue. Landlord shall notify Tenant within fifteen (15) Business Days of
receipt of the list (and any additional information reasonably requested by
Landlord) if Landlord approves any of Tenant’s proposed vendors. Failure to
notify Tenant shall be deemed disapproval. If Landlord approves a Provider
selected by Tenant, the Provider must agree in writing to abide by all of
Landlord’s policies and procedures for telecommunications vendors and to pay for
the use of any space outside the

J-23



--------------------------------------------------------------------------------



 



Premises in which the Provider’s equipment is installed at the rate established
by Landlord from time to time, such rate to be at or below the rate then being
offered to other new service providers in the Building; provided, however, that
the Provider shall not be required to pay for temporary space used only during
the period of installation. The Provider shall also reimburse Landlord for any
costs incurred by Landlord to build out such space. If Tenant desires to utilize
the services of a Provider not selected by Landlord, such Provider must obtain
the written consent of Landlord to the plans and specifications for its lines or
equipment within the Building prior to installation in the Building and must
install such lines and equipment in locations designated by Landlord. Tenant or
the Provider shall obtain any necessary governmental permits relating to the
installation, use or operation of Provider’s lines and equipment. Landlord shall
provide Tenant and its Provider and contractors with reasonable access to
portions of the Building outside the Premises to the extent necessary to
install, maintain or replace any telecommunications equipment serving the
Premises. Landlord’s consent to a Provider shall not be deemed to constitute a
representation or warranty as to the suitability, capability or financial
strength of any Provider. To the extent the service by a Provider is
interrupted, curtailed or discontinued for any reason whatsoever, Landlord shall
have no obligation or liability in connection therewith, except to the extent
caused by Landlord’s gross negligence or intentional misconduct. The provisions
of this Section are solely for the benefit of Tenant and Landlord, are not for
the benefit of any third party, and no telephone or telecommunications provider
shall be deemed a third party beneficiary hereof. Tenant acknowledges and agrees
that Landlord has not represented or warranted that Tenant will have unlimited
access to riser space or other space outside the Premises for the purpose of the
installing telecommunications equipment and Landlord shall have no obligation to
construct or designate additional riser space or equipment space to accommodate
the Tenant’s or its Provider’s telecommunications equipment. Tenant acknowledges
that riser space is a finite commodity and that Landlord may in its discretion
limit Tenant’s total use of such space under this or any other provision of this
Lease to accommodate and take into account use of the Building systems and the
needs of Landlord and other Building tenants; provided, however, in no event
shall such space available to Tenant be less than Tenant’s Proportionate Share
of the total riser space except that at least one sleeve in each riser shall be
available for other tenants.
     6.4 Taxes on Personal Property and Tenant Extra Improvements. In addition
to, and wholly apart from its obligation to pay Tenant’s Proportionate Share of
Operating Costs, Tenant shall be responsible for, and shall pay prior to
delinquency, all taxes or governmental service fees, possessory interest taxes,
fees or charges in lieu of any such taxes, capital levies, or other charges
imposed upon, levied with respect to or assessed against Tenant’s furniture,
equipment, machinery, trade-fixtures, personal property, goods or supplies
(“Tenant’s Personal Property”), on the value of its Tenant Extra Improvements,
on its interest pursuant to this Lease or on any use made of the Premises or the
Common Areas by Tenant in accordance with this Lease. To the extent that any
such taxes are not separately assessed or billed to Tenant, Tenant shall pay the
amount thereof as invoiced to Tenant by Landlord.
     6.5 Repairs by Tenant. Tenant shall maintain and repair the Premises and
keep the same in good condition. Tenant’s obligation shall include, without
limitation, the obligation to maintain and repair all walls, floors, ceilings
and fixtures and, subject to Section 11.6 below, to repair all damage caused by
Tenant or Tenant’s employees, agents, contractors, officers, directors,
partners, members, licensees, subtenants, assignees, invitees and guests
(“Tenant Parties”) to the Premises or the Building, whatever the scope of the
work of maintenance or repair required. Tenant shall repair all damage caused by
removal of Tenant’s movable equipment or furniture or the removal of any Tenant
Extra Improvements or Alterations (as defined in Section 6.7) permitted or
required by Landlord, all as provided in Section 6.13. Any repair or maintenance
that Tenant is required to perform under this Lease shall be performed at
Tenant’s expense by contractors selected by Tenant and approved by Landlord
following the same procedure and notice requirements applicable to Landlord’s
approval of Alterations under Section 6.7 below. If Tenant fails or refuses to
commence and complete the performance of such work within a commercially
reasonable period following notice from Landlord of the need for such work,

J-24



--------------------------------------------------------------------------------



 



then Landlord may perform such work for the account of Tenant and the actual
cost of such work will be reimbursed by Tenant (to the extent such work is not
performed by individuals whose salaries are included in Operating Costs) as an
Extra Service. Any work of repair and maintenance performed by or for the
account of Tenant by persons other than Landlord shall be performed at Tenant’s
risk using contractors approved by Landlord prior to commencement of the work
and in accordance with procedures Landlord shall from time to time establish.
All such work shall be performed in compliance with all applicable Laws and the
Rules and Regulations and Tenant shall provide to Landlord copies of all permits
and records of inspection issued or obtained by Tenant in connection therewith
to establish such compliance. Tenant shall not be required to perform any
maintenance or repair required solely by reason of the negligence or wrongful
acts of Landlord or its employees, agents, contractors, officers, directors,
partners, licensees, invitees and guests, Landlord’s affiliates or Landlord’s
members (“Landlord Parties”). Promptly after learning thereof, Tenant shall
notify Landlord of any needed repairs in the Premises or to the Building
Components located in the Premises.
     6.6 Waste. Tenant shall not commit or allow Tenant Parties to commit any
waste or damage in any portion of the Premises or the Building.
     6.7 Alterations, Additions, Improvements. Tenant shall not make or allow to
be made any alterations, additions or improvements in or to the Premises
(collectively, “Alterations”) without obtaining the prior written consent of
Landlord. Landlord’s consent shall not be unreasonably withheld with respect to
proposed Alterations unless the Alterations: (a) adversely affect the structural
portions of the Building; (b) adversely affect any mechanical, electrical, HVAC
or life safety systems; (c) do not comply with all applicable Laws or the Rules
and Regulations; (d) affect the exterior appearance of the Building;
(e) unreasonably interfere with the normal and customary business operations of
any other tenant; or (f) adversely affect the value or institutional nature and
quality of the Building. If any Alterations, whether alone or taken together
with other improvements, require the construction of any other improvements or
alterations within the Building Landlord may condition its consent on Tenant’s
agreement to pay for such improvements or alterations. Landlord’s consent shall
not be required for any Alteration that satisfies clauses (a) through (f) above
and is of a cosmetic nature such as painting, wallpapering, hanging pictures and
installing carpeting, and costs less than $175,000 for any one project or
related series of projects (a “Cosmetic Alteration”). Tenant shall provide
Landlord with notice in advance of making any Alterations, describing the work
to be performed. In determining whether to consent to the proposed Alterations
for which consent is required, Landlord shall have the right to review and
approve plans and specifications for the proposed Alterations, construction
means and methods, the identity of any contractor or subcontractor to be
employed on the work for Alterations, and the time for performance of such work.
Tenant shall supply to Landlord any documents and information reasonably
requested by Landlord in connection with any Alterations to the Premises.
Landlord may hire outside consultants to review such documents and information
if Landlord reasonably believes such consultants’ review to be necessary and
Tenant shall reimburse Landlord for the Actual Cost thereof as an Extra Service
under Section 5.4. Landlord agrees to respond to any request by Tenant for
approval of Alterations within ten (10) Business Days after delivery of Tenant’s
written request, subject to extension for such additional reasonable time needed
for review by Landlord’s consultants, if applicable, provided that Landlord
notifies Tenant within such initial ten (10) Business Day period of the
necessity for such extension. If Landlord disapproves of any proposed
Alterations, Tenant may revise Tenant’s plans and resubmit such plans to
Landlord; in such event, the scope of Landlord’s review of such plans shall be
limited to Tenant’s changes. Landlord’s review and approval of such revised
plans shall be governed by the provisions set forth above in this Section 6.7).
The procedure set out above for approval of Tenant’s plans will also apply to
any change, addition or amendment to Tenant’s plans. All Alterations permitted
hereunder shall be made and performed by Tenant without cost or expense to
Landlord. At Tenant’s request, Landlord may supervise and administer the
installation of Alterations as an Extra Service, but unless so requested by
Tenant, Landlord will not have any obligation to supervise such work or any
right to charge any construction administration or supervision fee in connection
with Tenant’s performance of

J-25



--------------------------------------------------------------------------------



 



Alterations. Upon completion of any Alterations which required the issuance of a
building permit or otherwise are of a scope or nature for which “as built” plans
are typically prepared, Tenant shall provide Landlord, at Tenant’s expense, with
a complete hard copy set of “as built” plans and specifications reflecting the
actual conditions of the Alterations as constructed in the Premises, together
with a copy of such plans in the AutoCAD format or such other format as may then
be in common use for computer assisted design purposes. The obligations of the
parties with respect to removal of Alterations shall be controlled by Section
6.13.
     6.8 Liens. Tenant shall keep the Premises and the Building free from any
liens arising out of any (a) work performed or material furnished to or for the
Premises, and (b) obligations incurred by or for Tenant or any person claiming
through or under Tenant. Tenant shall, within ten (10) Business Days following
notice to Tenant of the imposition of any such lien, cause such lien to be
released of record by payment or posting of a bond fully satisfactory to
Landlord in form and substance (in Landlord’s reasonable discretion) and in
compliance with RCW 60.04, and in any event Tenant shall obtain the release of
any such lien prior to foreclosure thereof. Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law, or that Landlord shall reasonably deem proper for the protection of
Landlord, the Premises, the Building and any other party having an interest
therein, from mechanics’, materialmen’s and other liens. If Tenant fails to
timely comply with this Section 6.8, Landlord may cause such liens to be
released by any means it deems proper, including, without limitation, payment of
any such lien, at Tenant’s sole cost and expense. All costs and expenses
incurred by Landlord in causing such liens to be released shall be repaid by
Tenant to Landlord immediately following demand therefore accompanied by
reasonably detailed backup documentation, together with an administrative fee
equal to the greater of (y) ten percent (10%) of such costs and expenses, or (z)
Two Hundred Fifty Dollars ($250.00). In addition to all other requirements
contained in this Lease, Tenant shall give Landlord at least five (5) Business
Days prior written notice before commencement of any construction on the
Premises.
     6.9 Compliance With Laws and Insurance Standards.
          (a) Subject to Landlord’s obligations with respect to the delivery of
the Base Building and as set forth in Section 6.9(c) below, Tenant shall comply
with all federal, state and local laws, ordinances, codes, orders, rules,
regulations and policies (collectively, “Laws”), now or hereafter in force, as
amended from time to time, in any way related to the use, condition or occupancy
of the Premises regardless of when such Laws become effective, including,
without limitation, all applicable Hazardous Materials Laws (as defined in
Section 7.2(a)), the Americans with Disabilities Act of 1990, as amended and any
laws prohibiting discrimination against, or segregation of, any person or group
of persons on account of race, color creed, religion, sex, marital status,
national origin or ancestry to the extent that such Law relates to Tenant’s
particular manner of use of the Premises. Additionally, Tenant shall not be
obligated to comply with any present or future Law (or modification thereto)
requiring any modifications of or repairs to the Base Building unless the
application of such Law arises from: (i) Tenant’s particular manner of use of
the Premises, (ii) any cause or condition created by or on behalf of Tenant or
any Tenant Party (including any Alterations), (iii) the breach of any of
Tenant’s obligations under this Lease, or (iv) any Hazardous Materials having
been brought into the Building by any Tenant Party. Tenant shall also comply
with the terms of any transportation management program or similar programs
affecting the Building and required by any governmental authority. Tenant shall
immediately deliver to Landlord a copy of any notices received by Tenant from
any governmental agency in connection with the Premises. It is the intention of
Tenant and Landlord that the obligations of Tenant under this Section 6.9 shall
apply irrespective of the scope of work required to achieve such compliance.
Tenant shall not use or occupy the Premises in any manner that creates, requires
or causes imposition of any requirement by any governmental authority for
structural or other upgrading of or improvement to the Building. Tenant, at its
expense, after notice to Landlord, may contest by appropriate proceedings
prosecuted diligently and in good faith, the validity or applicability to the
Premises of any Law with

J-26



--------------------------------------------------------------------------------



 



which Tenant is responsible for compliance hereunder, provided that (a) the
condition which is the subject of such contest does not pose a danger to persons
or property, (b) neither the Building or any part thereof is subject to being
condemned or vacated by reason of non-compliance or otherwise by reason of such
contest, (c) the Certificate of Occupancy for the Premises or the Building is
neither subject to being suspended nor threatened to be suspended by reason of
non-compliance or otherwise by reason of such contest, (d) such non-compliance
or contest does not constitute or result in any violation Senior Instrument (or
if any Senior Party permits such non-compliance or contest only if Landlord
takes some specified action or furnishes security, such action is taken and/or
such security is furnished at the expense of Tenant), neither Landlord or a
Landlord Party is subject to criminal penalty or to prosecution for a crime by
reason of Tenant’s non-compliance or otherwise by reason of such contest. Tenant
shall keep Landlord advised as to the status of any such proceedings and Tenant
shall indemnify Landlord against liability in connection with such contest or
non-compliance.
          (b) Tenant shall not occupy or use, or permit any portion of the
Premises to be occupied or used, for any business or purpose that is unlawful,
disreputable or constitutes a fire hazard. Tenant shall not permit anything to
be done that would increase the rate of fire or other insurance coverage on the
Building and/or its contents. If Tenant does or permits anything to be done that
increases the cost of any insurance policy carried by Landlord, then Tenant, at
Landlord’s option, shall not be in default under this Lease, but shall reimburse
Landlord, upon demand, for any such additional premiums as an Extra Service.
          (c) Landlord shall comply with all Laws (inclusive of the Americans
with Disabilities Act) relating to the Project, Base Building, elevator lobbies
and restrooms, provided that compliance with such Laws is not the responsibility
of Tenant under this Lease or of other tenants under the provisions of their
respective leases. Landlord shall be permitted to include in Operating Costs any
costs or expenses incurred by Landlord under this Section 6.9(c) to the extent
permitted under Article 4 of this Lease. Landlord shall have the right to
contest any alleged violation of any Law in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law. Landlord, after the exhaustion of any and all rights to appeal
or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment.
     6.10 Entry for Repairs, Inspection, Posting Notices, Etc. After reasonable
(i.e., at least one (1) Business Day advance) notice delivered to the Premises
(which may be e-mail notice), except in emergencies where no such notice shall
be required, Landlord or Landlord Parties shall have the right to enter the
Premises to inspect the same, to clean, to perform such work as may be permitted
or required hereunder, to make repairs to or necessary alterations of the
Building or other tenant spaces therein, to deal with emergencies, to post such
notices as may be permitted or required by law to prevent the perfection of
liens against Landlord’s interest in the Building or to exhibit the Premises to
prospective purchasers, encumbrancers or others or, during the final twelve (12)
months of the Term to prospective tenants; provided, however, that Landlord
shall make reasonable efforts not to unreasonably interfere with Tenant’s
business operations. Except as expressly provided in this Lease, in no event
shall Tenant be entitled to any abatement of Rent by reason of the exercise of
any such right of entry. Any such entry or work described above shall be
performed in a manner so as to minimize disruption to Tenant’s use of and access
to the Premises (which obligation shall except in an emergency include the
necessity of performing such work after normal business hours if the performance
of such work would otherwise be materially disruptive to Tenant’s business
operations). Tenant may condition any entry by Landlord (except in the case of
emergency) upon Landlord’s being accompanied by a representative of Tenant
during any such entry; in connection therewith, Tenant agrees to use reasonable
efforts to cooperate with Landlord in scheduling any such entry and making a
representative of Tenant available at times reasonably requested by Landlord.
Notwithstanding anything to the contrary in this Section 6.10, Tenant may
designate certain

J-27



--------------------------------------------------------------------------------



 



limited areas of the Premises as “Secured Areas” should Tenant require such
areas for the purpose of securing certain valuable property or confidential
information. In connection with the foregoing, Landlord shall not enter such
Secured Areas except in the event of an emergency or when accompanied by
Tenant’s representative. Landlord need not clean any area designated by Tenant
as a Secured Area and shall only maintain or repair such Secured Areas to the
extent such repair or maintenance is: (i) required in order to maintain and
repair the Building structural elements or systems; (ii) as required by
applicable Law, or (iii) in response to specific requests by Tenant and in
accordance with a schedule reasonably designated by Tenant, subject to
Landlord’s reasonable approval. Tenant shall notify Landlord in writing each
time a Secured Area is designated, changed or eliminated hereunder, including a
floor plan showing the location thereof.
     6.11 No Nuisance. Tenant shall not create any nuisance, or interfere with,
annoy, endanger or disturb any other tenant or Landlord in its operation of the
Building. Tenant shall not place any loads upon the floor, walls or ceiling of
the Premises that endanger the structure nor place any harmful liquids or
Hazardous Material (as defined in Section 7.2) in the drainage system of the
Building. Tenant shall not permit any vibration, noise or odor to escape from
the Premises and shall not do or permit anything to be done within the Premises
which would adversely affect the quality of the air in the Building.
     6.12 Rules and Regulations. Tenant shall comply with the rules and
regulations for the Building attached as Exhibit D and such amendments or
supplements thereto as Landlord may reasonably adopt from time to time with
prior notice to Tenant (the “Rules and Regulations”). Landlord shall not be
liable to Tenant for or in connection with the failure of any other tenant of
the Building to comply with any rules and regulations applicable to such other
tenant under its lease. If there is a conflict between this Lease and any rules
and regulations enacted after the date of this Lease, the terms of this Lease
shall control. The rules and regulations shall be generally applicable, and
generally applied in the same manner, to all tenants of the Building who are
similarly situated.
     6.13 Surrender of Premises on Termination. On expiration of the Term,
Tenant shall quit and surrender the Premises to Landlord, broom clean, in good
order, condition and repair as required by this Lease, with all of Tenant’s
movable equipment, furniture, trade fixtures and other personal property removed
therefrom. In addition, Tenant shall remove all telecommunications and computer
networking wiring and cabling serving the Premises from the Building, unless
Landlord requires such materials to be surrendered to Landlord. All Alterations
and Tenant Improvements shall be surrendered with the Premises in good condition
and repair, reasonable wear and tear (but only to an extent consistent with the
Premises remaining in good condition and repair) and casualty damage not
required to be repaired by Tenant excepted, unless (a) Tenant has obtained
Landlord’s agreement in writing that it can remove an Alteration or item of
Tenant Improvements, or (b) Landlord has notified Tenant that Tenant must remove
an Alteration or item of Tenant Extra Improvements. If Landlord’s approval is
sought for an Alteration or Tenant Extra Improvement, Landlord shall notify
Tenant at the time it approves the Alteration or Tenant Extra Improvement which
elements thereof may be subject to removal under this Section (the “Removable
Improvements”). Removable Improvements shall not include any Building Standard
Improvements or the conference rooms, reception area, lunchroom and office
improvements on the transfer floor between the low- and high-rise elevator banks
provided such improvements are consistent with the standards set forth in the
Design Manual and are of the same or comparable quality as in the Design Manual.
Removable Improvements shall include any non-standard items such as internal
stairs, raised floors, cafeterias, and above-standard business server and
technology rooms. Tenant’s request for consent shall conspicuously state that it
is requesting Landlord’s determination as to whether any elements thereof will
be considered Removable Improvements. Landlord shall give written notice (the
“Final Removal Notice”) to Tenant at least ten (10) months prior to the
Expiration Date as to which, if any, Removable Improvements or other Alterations
for which Landlord’s consent was not requested Landlord will require Tenant to
remove on termination of the Lease. If Landlord does not give notice under the
preceding sentence then Tenant shall not be required to remove any Removable
Improvements.

J-28



--------------------------------------------------------------------------------



 



Subject to the provisions of Section 11.6 below, Tenant shall repair at its sole
cost and expense, all damage caused to the Premises or the Building by
installation or removal of Tenant’s movable equipment or furniture and such
Tenant Improvements and Alterations as Tenant shall be allowed or required to
remove from the Premises by the provisions of this Lease.
     If Tenant elects to install Removable Improvements, then at the earlier of
(a) the date that is thirty (30) days following a date on which Tenant’s credit
rating falls below investment grade (BBB– or better as rated by Standard &
Poor’s or any other credit rating agency of comparable reputation), or (b) the
date that is twelve (12) months prior to the Expiration Date, Tenant shall
deliver to Landlord an irrevocable, fully assignable, automatically renewing
letter of credit in form and substance acceptable to Landlord, callable upon
demand by Landlord without prior notice to Tenant, issued by a bank acceptable
to Landlord in its reasonable discretion, for an amount equal to the Landlord’s
reasonable estimation of the cost (as of the end of the Initial Term) to repair
and restore the Removable Improvements. If Landlord later determines that the
estimate is too high (for example because Landlord ceases to require removal of
some or all the Removable Improvements) then Tenant shall be permitted to amend
the letter of credit to reduce the value thereof to the revised estimate of the
cost of removal and restoration. If the Premises are not surrendered as of the
end of the Term in the manner and condition herein specified, Tenant shall
indemnify, defend, protect and hold Landlord and Landlord Parties harmless from
and against any and all damages resulting from or caused by Tenant’s delay or
failure in so surrendering the Premises, including, without limitation, any
claims made by any succeeding tenant due to such delay or failure and Landlord
may draw on the letter of credit for any costs or damages incurred by Landlord
as a result of Tenant’s failure to comply with its obligations under this
Section. Tenant acknowledges that Landlord shall be attempting to lease the
Premises with any such lease to be effective upon expiration of the Term, and
failure to surrender the Premises could cause Landlord to incur liability to
such successor tenant for which Tenant shall be responsible. Any property of
Tenant not removed from the Premises shall be deemed, at Landlord’s option, to
be abandoned by Tenant and Landlord may store such property in Tenant’s name at
Tenant’s expense, and/or dispose of the same in any manner permitted by law.
     6.14 Corporate Authority. If Tenant is a corporation or limited liability
company or partnership or if Tenant is a partnership on whose behalf a partner
which is a corporation or limited liability company executes this Lease, then in
any such case, each individual executing this Lease on behalf of such
corporation, limited liability company, or partnership represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
said corporation, limited liability company and/or partnership, as the case may
be.
     6.15 Utilities. Tenant shall not obtain any electrical or other utility
services from vendors other than those selected by Landlord or approved by
Landlord in writing.
ARTICLE 7
Hazardous Materials
7.1 Prohibition and Indemnity With Respect to Hazardous Materials.
          (a) Landlord has provided Tenant with copies of all environmental
reports, assessments and studies pertaining to the land upon which the Building
is located (“Land”) in Landlord’s possession which are identified on Exhibit J
attached hereto (the “Environmental Reports”) Landlord hereby agrees to
indemnify, defend, protect and hold harmless Tenant from and against any and all
loss, cost, damage, or liability, including, without limitation, any claims,
fines, penalties, charges, administrative and judicial proceedings and orders,
judgments, remedial action requirements and enforcement actions of any kind, and
all costs and expenses incurred in connection therewith), arising out of on
account of any violation of any Hazardous Materials Laws by Landlord or any
Landlord Party. The foregoing indemnity shall not apply to any cost and expenses
associated with any Hazardous Materials placed in, on, about or under the Land
and/or Building by Tenant or any Tenant Party.

J-29



--------------------------------------------------------------------------------



 



          (b) Except as stated below, Tenant shall not cause or permit any
Hazardous Material to be brought upon, kept or used in or about the Premises by
Tenant or Tenant Parties without the prior written consent of Landlord. Tenant
may, at Tenant’s risk, bring, store and use reasonable quantities of Permitted
Hazardous Materials in the Premises for their intended use. If Tenant violates
this provision, or if contamination of the Premises or the Real Property by
Hazardous Material occurs for which Tenant or any Tenant Party is responsible,
or if Tenant’s activities or those of Tenant Parties result in or cause a
Hazardous Materials Claim, then Tenant shall indemnify, defend, protect and hold
Landlord and Landlord Parties harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, expenses, liabilities or losses
(including, without limitation, diminution in value of the Premises or the
Building or the Real Property, damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Premises or the Building,
damages arising from any adverse impact on marketing of space, and sums paid in
settlement of claims, attorneys’ fees, consultants’ fees and experts’ fees)
(collectively, “Claims”) which arise during or after the Term as a result of any
violation of any Environmental Law by Tenant or any Tenant Party. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state or local
government agency or political subdivision because of any Hazardous Material
present in the soil or ground water on or under the Premises arising out of or
by reason of the activities or business of Tenant, Tenant Parties or any party
claiming by or through Tenant and its employees, agents, contractors, officers,
directors, partners, licensees, invitees (other than Landlord or Landlord’s
contractors) and guests The foregoing indemnity shall survive the expiration or
earlier termination of this Lease.
     7.2 Definitions. The following terms shall have the meanings given below
for purposes of this Lease.
          (a) “Hazardous Material” shall mean any (a) oil, flammable substances,
explosives, radioactive materials, hazardous wastes or substances, toxic wastes
or substances or any other wastes, materials or pollutants which (i) pose a
hazard to the Building or to persons in or about the Building or (ii) cause the
Building to be in violation of any Hazardous Materials Laws; (b) asbestos in any
form, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, or
radon gas; (c) chemical, material or substance defined as or included in the
definition of “hazardous substances,” “extremely hazardous substances,”
“dangerous wastes,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous waste,” “restricted hazardous waste,” “moderate risk waste,” or “toxic
substances” or words of similar import under any applicable local, state or
federal law or under the regulations adopted or publications promulgated
pursuant thereto, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601,
et seq.; the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §
1801, et seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. §
1251, et seq.; and the Model Toxics Control Act, as amended, RCW 70.105D;
(d) chemicals, materials or substances, exposure to which is prohibited, limited
or regulated by any governmental authority or may or could pose a hazard to the
health and safety of the occupants of the Building or the owners and/or
occupants of property adjacent to or surrounding the Building, or any other
person coming upon the Building or adjacent property; and (e) other chemicals,
materials or substances which may or could pose a hazard to the environment.
          (b) “Hazardous Materials Claims” shall mean any liability,
enforcement, investigation, cleanup, removal, remedial or other governmental or
regulatory actions, agreements or orders instituted pursuant to any Hazardous
Materials Laws; and any claims made by any third party against Landlord, Tenant
or the Building relating to damage, contribution, cost recovery compensation,
cleanup liability, natural resource damages, loss or injury resulting from the
presence, release, threatened release or discharge of any Hazardous Materials.
Tenant shall promptly cure and satisfy all Hazardous Materials Claims arising
out of or by reason of the activities or business of Tenant, Tenant Parties or
any

J-30



--------------------------------------------------------------------------------



 




party claiming by or through Tenant and its employees, agents, contractors,
officers, directors, partners, licensees, invitees and guests.
          (c) “Hazardous Materials Laws” shall mean any federal, state or local
laws, ordinances, orders, rules, regulations or policies, now or hereafter in
force, as amended from time to time, in any way relating to the environment,
health and safety, and Hazardous Materials (including, without limitation, the
use, handling, transportation, production, disposal, discharge or storage
thereof) or to industrial hygiene or the environmental conditions on, under or
about the Building and Real Property, including, without limitation, soil,
groundwater and indoor and ambient air conditioning.
          (d) “Permitted Hazardous Materials” shall mean Hazardous Materials
which are (i) contained in ordinary office supplies of a type and in quantities
typically used in the ordinary course of business within executive offices of
similar size and location, or (ii) used in connection with the Generator, but
only if and to the extent that such supplies are transported, stored and used in
full compliance with all Hazardous Materials Laws and their packaging
instructions and otherwise in a safe and prudent manner. Hazardous Materials
which are contained in ordinary office supplies or which are used in connection
with the Generator but which are transported, stored and used in a manner which
is not in full compliance with all Hazardous Material Laws and, with respect to
office supplies, their packaging instructions, or which is not in any respect
safe and prudent shall not be deemed to be Permitted Hazardous Materials for the
purposes of this Lease.
ARTICLE 8
Assignment or Sublease.
     8.1 Consent Required. Tenant shall not assign this Lease in whole or in
part, sublease all or any part of the Premises or otherwise sell, transfer or
hypothecate this Lease or grant any right to use or occupy the Premises to
another party (all of such events shall be referred to herein as a “Transfer”
and any such assignee, purchaser, subtenant or other transferee shall be a
“Transferee” for purposes of this Article) without Landlord’s prior written
consent which shall not be unreasonably withheld, delayed or conditioned for any
sublease of all or any portion of the Premises or any assignment of all of
Tenant’s interest in this Lease, subject to the terms of this Article. Tenant
shall notify Landlord in writing at least thirty (30) days before Tenant begins
to market any portion of the Premises for a Transfer. This Lease may not be
transferred by operation of law. All of the following shall constitute Transfers
subject to this Article 8: (x) if Tenant is a corporation that is not publicly
traded on a national exchange, then any transfer of this Lease by merger,
consolidation or liquidation, or any direct, indirect or cumulative change in
the ownership of, or power to vote the majority of Tenant’s outstanding voting
stock, shall constitute a Transfer; (y) if Tenant is a partnership, then a
change in general partners in, or voting or decision-making control of, the
partnership shall constitute a Transfer; and (z) if Tenant is a limited
liability company, then a change in members in, or voting or decision-making
control of, the limited liability company shall constitute a Transfer. Any
change in ownership of Tenant’s parent of the type described in (x), (y) or
(z) above shall also constitute a Transfer subject to this Article 8. These
provisions shall apply to any single transaction or any series of related or
unrelated transactions having the effect described.
     If Tenant intends to enter into a Transfer, Tenant shall give Landlord at
least ten (10) Business Days advance written notice of such intent. Tenant’s
notice shall set forth the effective date of such Transfer and shall be
accompanied by an exact copy of the proposed agreements between Tenant and the
proposed Transferee and complete financial information regarding the proposed
Transferee. If requested by Landlord within five (5) calendar days following
delivery of Tenant’s notice requesting consent, Tenant shall provide Landlord
with (a) any additional information or documents reasonably requested by
Landlord relating to the proposed Transfer or the Transferee, and (b) an
opportunity to meet and interview any proposed Transferee which proposes to
occupy at least one (1) full Floor in the Premises. Landlord shall have a period
of ten (10) Business Days following receipt of such additional information as
Landlord requests or the date of the interview (or twenty (20) days from the
date of Tenant’s original

J-31



--------------------------------------------------------------------------------



 



notice if Landlord does not request additional information or an interview)
within which to respond to Tenant’s request.
     8.2 Transfers to Qualified Transferees. Notwithstanding anything herein to
the contrary, so long as the transfer to a Qualified Transferee (defined below)
is a good faith transaction not being carried out in order to circumvent the
other provisions of this Article 8, Landlord’s consent shall not be required
with respect to any proposed assignment or subletting by Tenant under this
Article 8 to any of the following (a “Qualified Transferee”): (a) any
corporation or other entity that controls, is controlled by or is under common
control with Tenant; (b) any corporation or other entity resulting from a
merger, acquisition, consolidation or reorganization of or with Tenant; (c) the
purchaser of all or substantially all of the assets of Tenant provided that
(i) Tenant provides evidence to Landlord in writing that such assignment or
sublease complies with the criteria set forth in (a), (b) or (c) above, (ii) the
Transferee expressly assumes Tenant’s obligations and liabilities; and (iii) the
credit of the Transferee and Tenant after the transfer is equivalent to or
better than that of Tenant at the time of the Transfer. “Control” for purposes
of this Article 8 shall mean ownership of a majority voting interest in any such
entity. In the event Tenant desires to effect any Transfer pursuant to this
Section 8.2, then, unless otherwise prohibited or restricted by applicable law,
Tenant must provide Landlord with at least ten (10) Business Days prior written
notice of such proposed Transfer, together with such evidence as Landlord may
reasonably request to establish that the proposed Transferee is a Qualified
Transferee as defined herein. Tenant’s rights under this Section 8.2 are
personal to the Tenant named herein and any Qualified Transferee taking an
assignment of all of Tenant’s rights under this Lease.
     8.3 Landlord’s Options. If Tenant proposes a Transfer that is not permitted
under Section 8.2, then: (a) if after giving effect to a proposed Transfer and
all prior Transfers (other than Transfers to Qualified Transferees) more than
fifty percent (50%) of the Net Rentable Area of the Premises would be the
subject of Transfers, Landlord may elect to terminate this Lease as to the space
affected by the proposed Transfer as of the date specified by Tenant in its
notice under Section 8.1, in which event Tenant shall be relieved of all further
obligations hereunder as to such space; (b) Landlord may elect to permit Tenant
to complete the Transfer on the terms set forth in such notice, subject,
however, to such reasonable conditions as Landlord may require and to the
balance of this Article 8; or (c) Landlord may elect to deny the request to
Transfer so long as Landlord’s denial is reasonable. If Landlord elects to
terminate this Lease under Section 8.3(a) above, Tenant may deliver written
notice to Landlord within five (5) Business Days following delivery of
Landlord’s notice of termination, rescinding Tenant’s request for consent to the
Transfer, and if Tenant gives such notice Landlord’s exercise of the option to
terminate shall be null and void and this Lease shall continue in full force and
effect. If Landlord fails to deliver to Tenant notice of Landlord’s consent, or
the withholding of consent, to a proposed Transfer, Landlord shall be deemed to
have waived the right to terminate under clause (a) above and to have denied its
consent to the proposed Transfer. In deciding whether to consent to a proposed
Transfer, Landlord may consider any factors that Landlord deems relevant,
including but not limited to the following: (i) whether the use of the Premises
by the proposed Transferee would be a Permitted Use; (ii) only with respect to
any assignment of this Lease or any sublease for all of the Premises for
substantially all of the then-remaining Term, whether the proposed Transferee is
of sound financial condition and has sufficient financial resources and business
expertise, as determined by Landlord, to perform under this Lease (or the
Sublease, as the case may be); (iii) whether the proposed Transferee’s use
involves the storage, use, treatment or disposal of any Hazardous Materials;
(iv) whether the proposed use or the proposed Transferee could cause the
violation of any covenant or agreement of Landlord to any third party or
sublessee or permit any other tenant to terminate its lease; and (v) whether the
proposed Transferee is then negotiating with Landlord or Landlord’s leasing
agent regarding leasing any space in the Building. Failure by Landlord to
approve a proposed Transfer shall not cause a termination of this Lease, and the
sole remedy of Tenant shall be an action for injunctive or declaratory relief.
If this Lease shall be canceled by Landlord under clause (a) above with respect
to less than the entire Premises, Base Rent shall be prorated on the basis of
the number of square feet of Net Rentable Area retained by Tenant

J-32



--------------------------------------------------------------------------------



 



and upon request of either party, the parties shall execute written confirmation
of the retained square footage and Tenant’s new Proportionate Share.
     8.4 Minimum Rental and Terms; Division of Excess Rent. Any rent or other
consideration realized by Tenant in connection with or as a result of any
sublease (other than to a Qualified Transferee) in excess of the Base Rent
payable hereunder, after first deducting all reasonable and customary costs
actually incurred by Tenant to effect such sublease (such as tenant
improvements, brokerage fees, legal fees, advertising costs, rent or parking
concessions and the like) (“Excess Rent”) shall be divided equally between
Landlord and Tenant and Landlord’s share shall be paid promptly to Landlord as
Rent hereunder; provided, however, that Landlord shall be entitled to receive
the total Excess Rent if Tenant is in default of any obligation under this Lease
until such default is cured.
     8.5 Tenant Not Released. No Transfer by Tenant shall relieve Tenant of any
obligation under this Lease unless otherwise agreed in a writing executed by
Landlord. Any Transfer that conflicts with the provisions hereof shall be void.
No consent by Landlord to any Transfer shall constitute a consent to any other
Transfer nor shall it constitute a waiver of any of the provisions of this
Article 8 as they apply to any such future Transfers. Following any assignment
of this Lease by Tenant, Tenant and each subsequent transferor shall remain
liable for any obligations arising in connection with any amendments to this
Lease executed by Landlord and the assignee tenant, whether or not such
amendments are made with knowledge or consent of the transferor.
     8.6 Written Agreement. Any Transfer must be in writing and the Transferee
shall assume in writing, for the express benefit of Landlord, all of the
obligations of Tenant under this Lease with respect to the space transferred
(except, in the case of a sublease, for the obligation to pay Base Rent),
provided that no such assumption shall be deemed a novation or other release of
the transferor unless otherwise agreed in a writing executed by Landlord. Tenant
shall provide to Landlord true and correct copies of the executed Transfer
documents and any amendment thereto during the Term.
     8.7 No Transfer Period. Notwithstanding anything to the contrary in this
Article 8, except with respect to Transfers to Qualified Transferees pursuant to
Section 8.2 above, Tenant shall not enter into any Transfer of this Lease until
the Term Commencement Date without Landlord’s prior written approval which may
be given or withheld in Landlord’s sole and absolute discretion.
     8.8 Conditions. Landlord may condition its consent to any proposed Transfer
other than to a Qualified Transferee on such conditions as Landlord may
reasonably require including, construction of any improvements reasonably deemed
necessary or appropriate by Landlord by reason of the Transfer. Any
improvements, additions, or alterations to the Building that are required by any
law, ordinance, rule or regulation, or are reasonably deemed necessary or
appropriate by Landlord as a result of any Transfer hereunder, shall be
installed and provided by Tenant in accordance with Section 6.7, without cost or
expense to Landlord.
     8.9 Expenses. Landlord may hire outside consultants to review the Transfer
documents and information. Except for Transfers that do not require Landlord’s
consent and for Transfers to Qualified Transferees, Tenant shall reimburse
Landlord for the actual costs and expenses incurred by Landlord in connection
with any request for consent under this Article 8 (even if consent is denied or
the request is withdrawn) and such reimbursement shall include all out-of-pocket
expenses paid to third parties, including reasonable attorneys’ fees, within
thirty (30) days following demand therefor.
     8.10 Restriction on Landlord. Provided that (a) no Event of Default has
occurred hereunder and is continuing, and (b) Tenant leases, occupies and pays
Rent on at least Two Hundred Thousand (200,000) square feet of Net Rentable Area
under this Lease, during the period in which such conditions are satisfied
Landlord shall not enter into any lease of space within the Building with a
Competitor without Tenant’s prior written consent. As used herein and for
purposes of this Lease only, the term “Competitor” means American Express (only
to the extent American Express occupies space within the

J-33



--------------------------------------------------------------------------------



 



Building for purposes directly related to travel), all Cendant Travelpoint
companies, Travelocity, Certified Vacations, Priceline.com, BookIt.com, Carlson
Wagonlit Travel, HRG North America, BCD Travel, TQ3 Navigant, Orbitz Worldwide,
Inc., AAA Travel, Liberty Travel, Omega World Travel, Travel Zoo, Farecast,
Kayak, Sherman’s Travel, Farechase, Sidestep, STA Travel and National Leisure
Group (and all of each of their direct, wholly owned subsidiaries that are in
direct competition with Tenant’s travel business). Notwithstanding the
foregoing, the restriction set forth herein shall not apply to a particular
Competitor if, at the time Landlord is considering entering into a lease with
such Competitor, Tenant (which as used herein shall include any Qualified
Transferee) has either assigned its interest under this Lease (in whole or in
part) to a Competitor, or Tenant is subleasing a portion of the Premises to such
Competitor. Without liability to Tenant, Landlord shall have the right, except
as provided above, to offer and to lease space in the Building, or in any other
property, to any party, including without limitation parties with whom Tenant is
negotiating, or with whom Tenant desires to negotiate, a Transfer.
     8.11 No Leasehold Financing. Tenant shall not encumber, pledge or mortgage
the whole or any part of the Premises or this Lease, nor shall this Lease or any
interest thereunder be assignable or transferable by operation of law or by any
process or proceeding of any court or otherwise without the prior written
consent of Landlord, which consent may be given or withheld in Landlord’s sole
discretion.
ARTICLE 9
Condition and Operation of the Building
     9.1 No Warranty. Landlord’s entire obligation with respect to the condition
of the Premises, its suitability for Tenant’s uses and the improvements to be
installed therein shall be as stated herein or in Exhibit C. Landlord shall have
no other obligation of any kind or character, express or implied, with respect
to the condition of the Premises, or the suitability thereof for Tenant’s
purposes, and Tenant acknowledges that except as set forth in this Lease, it has
neither received nor relied upon any representation or warranty made by or on
behalf of Landlord with respect to such matters. Landlord represents that:
(a) to its actual knowledge, the Base Building shall comply with all applicable
Laws, including without limitation, the Americans with Disabilities Act, in
effect at the time of issuance of the building permits for the Base Building;
and (b) upon the Term Commencement Date, the Base Building shall be in good
working order and condition (except for punch list items). Landlord shall use
diligent and commercially reasonable efforts to cause its contractors to repair
any latent defects (including enforcement of warranties and guaranties as
necessary) provided such latent defects are identified by Tenant or otherwise
known to Landlord during the period ending one (1) year after completion of such
work. Landlord’s construction contract for the Base Building includes a limited
warranty from the contractor as to the quality and workmanship of the work and
Landlord agrees to use diligent and commercially reasonable efforts to enforce
the terms of the warranty if and to the extent necessary. If any defect in
initial construction of the Building (which means any failure of the
construction to comply with the Base Building Plans) materially impacts Tenant’s
use and occupancy of the Premises and Tenant provides Landlord with written
notice of such defect within ninety (90) days after commencing construction of
its Tenant Improvements then Landlord shall enforce the terms of the
construction contract and shall cause its contractor to correct the defect
provided that Landlord is not warranting that it will be successful in its
efforts to enforce the contract. Notwithstanding the foregoing, Landlord’s
obligations under this Section 9.1 shall not relieve Tenant of its obligation to
verify existing conditions pursuant to Exhibit C.
     9.2 Building Alterations. Subject to the restrictions set forth in
Section 1.1(a) above regarding material modifications to the Building which
shall also apply to this Section 9.2, Landlord may, in its sole discretion, at
any time and from time to time: (a) make alterations, structural modifications,
seismic modifications or additions to the Building; (b) change, add to,
eliminate or reduce the extent, size, shape or configuration of any aspect of or
improvement (including the Building) located on the Real Property or its
operations; (c) change the arrangement, character, use or location of corridors,
stairs, toilets, mechanical, plumbing, electrical or other operating systems or
any other parts of the Building;

J-34



--------------------------------------------------------------------------------



 



(d) except as expressly provided herein, change the name, number or designation
by which the Building is commonly known; or (e) alter or relocate any portion of
the Common Areas or any other common facility. None of the foregoing acts shall
be deemed an actual or constructive eviction of Tenant, entitle Tenant to any
reduction of Rent or result in any liability of Landlord to Tenant; provided,
however, that Landlord shall provide Tenant with reasonable prior notice of any
of the actions set forth in this Section 9.2, to be taken by Landlord if such
action will substantially interfere with Tenant’s ability to (i) conduct
business in the Premises, (ii) gain access to and from the Premises, the Garage
or adjacent streets, or (iii) use the Garage. Subject to Tenant’s signage rights
as set forth herein, Landlord shall have the exclusive rights to the airspace
above and around, and the subsurface below, the Premises and the Building,
including, without limitation, the exclusive right to use all exterior walls,
roofs and other portions of the Building for signs, notices and other
promotional purposes. Subject to the terms of this Lease, Landlord shall have
the sole and exclusive right to possession and control of the Common Areas and
all other areas of the Building and Real Property outside the Premises.
ARTICLE 10
Lender Rights
     10.1 Subordination. This Lease is subject and subordinate to each ground or
land lease which may now, or provided Tenant receives an SNDA (defined below),
hereafter cover all or any portion of the Building or Real Property and to each
mortgage, deed of trust or other financing or security agreement which may now
or, provided Tenant receives an SNDA, hereafter encumber all or any portion of
the Building or Real Property and to all renewals, modifications,
consolidations, replacements and extensions thereof (collectively, the “Senior
Instruments”), subject to the execution of an SNDA as provided for below.
Landlord shall obtain a non-disturbance agreement from the holder of any Senior
Instrument (the “Senior Parties”) now encumbering the Premises for the benefit
of Tenant in substantially the form attached hereto as Exhibit G or such other
commercially reasonable form of subordination, attornment and nondisturbance
agreement reasonably acceptable to Tenant as such Senior Party may request (an
“SNDA”) within forty-five (45) days after the date of this Lease. Tenant, upon
Landlord’s or any Senior Party’s request, shall execute promptly any such SNDA
to confirm such subordination and shall deliver the same to the Senior Party
within ten (10) days following receipt thereof.
     10.2 Attornment. In the event of the enforcement by any Senior Party under
any Senior Instrument provided for by law or by such Senior Instrument, Tenant
shall attorn to any person or party succeeding to the interest of Landlord as a
result of such enforcement including any purchaser of all or any portion of the
Building or the Real Property at a public or private foreclosure sale or
exercise of a power of sale under such mortgage or deed of trust (collectively,
“Successor”) and shall recognize such Successor as the Landlord under this Lease
without change in the terms or other provisions of this Lease except as provided
in the applicable SNDA. Notwithstanding the foregoing, a Senior Party may elect
at any time to cause its interest in the Building or the Real Property to be
subordinate and junior to Tenant’s interest under this Lease by filing an
instrument in the real property records of King County, Washington, effecting
such election and providing Tenant with notice of such election. In no event
shall any Senior Party or any Successor have any liability or obligation
whatsoever to Tenant or Tenant’s successors or assigns for the return of all or
any part of the Security Deposit unless, and then only to the extent that, such
Senior Party or Successor actually receives all or any part of the Security
Deposit.
     10.3 REAs. Tenant agrees that this Lease and the rights of Tenant hereunder
are subject and subordinate to any reciprocal access or easement agreements
whether now or, in the future, affecting the Building or Real Property (the
“REAs”); provided, however, any future REAs shall not adversely affect any
rights granted to Tenant hereunder.
     10.4 Estoppel Certificate. Within ten (10) Business Days following a
written request from Landlord Tenant shall execute and deliver an estoppel
certificate addressed to Landlord and/or to any

J-35



--------------------------------------------------------------------------------



 



Senior Party or prospective Senior Party or, any purchaser or prospective
purchaser of all or any portion of, or interest in, the Building or Real
Property on a form supplied by Landlord or such other addressee, certifying as
to such facts (if true) as the addressee may reasonably require including but
not limited to the form attached hereto as Exhibit F modified to the extent, if
any, required to conform such certificate to the then state of facts. If Tenant
fails or refuses to deliver an estoppel certificate to Landlord in accordance
with the preceding sentence, or to provide written comments on any other form
provided to Tenant within ten (10) Business Days of a written request, then
Tenant shall conclusively be deemed, without exception, to have acknowledged the
correctness of the statements set forth in the form of certificate provided and
shall be estopped from denying the correctness of each such statement, and the
addressee thereof may rely on the correctness of the statements in such form of
certificate, as if made and certified by such party.
ARTICLE 11
Insurance
     11.1 Landlord’s Property Insurance. Landlord shall maintain, or cause to be
maintained, a policy or policies of insurance with the premiums thereon fully
paid in advance, issued by and binding upon an insurance company or companies of
good financial standing (which companies shall be of generally comparable
strength as the companies insuring Comparable Buildings), insuring the Building
against loss or damage by fire or other insurable hazards (including earthquake
loss if Landlord elects to maintain such coverage) and contingencies for the
full replacement cost thereof, exclusive of excavations and foundations below
the lowest basement floor of the Building. Landlord shall not be obligated to
insure any of Tenant’s Personal Property, Tenant Extra Improvements or
Alterations. Landlord’s policy shall contain the following or comparable
coverage: at least twelve (12) months of “rental income loss” coverage payable
in instances in which Tenant would be entitled to Rent abatement hereunder if
rent loss insurance proceeds are available, and shall include (i) “extended
coverage”, vandalism, water damage endorsement, and (ii) a “building laws”
and/or “law and ordinance” coverage endorsement that covers “costs of
demolition,” “increased costs of construction” due to changes in building codes
and “contingent liability” with respect to undamaged portions of the Building
with each such endorsement to be of a kind required by Landlord to assist
Landlord in funding its obligations under this Lease to repair and restore the
Building. If such insurance is available on commercially reasonable terms and
conditions (or if Tenant elects to pay the entire premium for such coverage)
Landlord shall carry a “service interruption” coverage for loss of income as a
result of damage to the physical property of a third party service provider. The
coverage and amounts of insurance carried by Landlord in connection with the
Building at a minimum shall be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of Comparable
Buildings. If the annual premiums paid by Landlord for such property insurance
exceed the standard premium rates because the nature of Tenant’s operations
result in extra-hazardous or higher than normal risk exposure, then Tenant
shall, upon receipt of appropriate premium invoices, reimburse Landlord for such
increases in premium. All insurance proceeds payable under Landlord’s insurance
carried hereunder shall be payable solely to Landlord and Tenant shall have no
interest therein.
     11.2 Liability Insurance. Landlord shall maintain or cause to be maintained
with respect to the Building a policy or policies of commercial general
liability insurance with the premiums thereon fully paid in advance, issued by
and binding upon an insurance company of good financial standing, in amounts no
less than as shall from time to time be carried by owners and operators of
Comparable Buildings, such insurance to afford minimum protection of not less
than Five Million Dollars ($5,000,000) per occurrence, combined single limit,
for bodily injury, death and property damage. The coverages required to be
carried shall be extended to include, but not to be limited to, blanket
contractual liability, personal injury liability (libel, slander, false arrest
and wrongful eviction), and broad form property damage liability. Upon written
request from Tenant no more than one time per year, Landlord shall provide
Tenant reasonable evidence that the insurance required to be maintained
hereunder by Landlord is in full force and effect.

J-36



--------------------------------------------------------------------------------



 



     11.3 Tenant’s Insurance.
          (a) Property Insurance. Tenant shall provide “all risk” insurance
coverage during the Term insuring against loss or damage by fire and such other
risks as are from time to time included in an ISO Special Form (ISO CP 10 30 or
equivalent) policy or any other comparable or better coverage (including without
limitation sprinkler leakage and water damage), insuring the full replacement
cost of any Tenant Extra Improvements and Alterations and Tenant’s Personal
Property, as the same may exist from time to time. Such policy shall contain
replacement value, ordinance or law coverage, and legal liability endorsements
in a form reasonably satisfactory to Landlord and, in making its reasonable
determination, Landlord may consider the requirements of any mortgagee of
Landlord.
          (b) Liability Coverage. Tenant shall maintain or cause to be
maintained a policy or policies of commercial general liability and excess
liability insurance with the premiums thereon fully paid in advance, issued by
and binding upon an insurance company of good financial standing, such insurance
to afford minimum protection of not less than Five Million Dollars
($5,000,000.00), per occurrence, combined single limit, for personal injury,
bodily injury (including death) and property damage, or such higher amounts as
Landlord may from time to time reasonably designate by not less than thirty
(30) days notice if such increased coverage is then being customarily required
by prudent landlords of Comparable Buildings; however, (i) Landlord will not
have the right to require any such increase during the initial twenty-four
(24) months of the Term and (ii) Landlord may not require any such increase more
often than once in any twenty-four (24) month period. The coverages required to
be carried shall be extended to include, but not to be limited to, blanket
contractual liability, personal injury liability (libel, slander, false arrest
and wrongful eviction), and broad form property damage liability. Tenant’s
contractual liability insurance shall apply to Tenant’s indemnity obligations
under this Lease and the certificate evidencing Tenant’s insurance coverage
shall state that the insurance includes the liability assumed by Tenant under
this Lease. Tenant’s policy shall be written on an occurrence basis and shall be
primary with any other insurance available to Landlord being excess.
          (c) Workers’ Compensation Insurance. Throughout the Lease Term,
Tenant, at its own expense, shall keep and maintain in full force and effect
workers’ compensation insurance in an amount equal to at least the minimum
statutory amount then currently required in the State of Washington. In
addition, Tenant shall maintain Employer’s Liability Insurance with limits of at
least One Million Dollars ($1,000,000.00).
          (d) Auto Liability Insurance. If Tenant operates any automobile or
other motor vehicle servicing the Premises, Tenant shall maintain insurance
covering liability arising out of the operation of any automobile or other motor
vehicle, including owned, hired and non-owned vehicles, with a limit of not less
than One Million Dollars ($1,000,000.00).
          (e) Other. Such other form or forms of insurance as are generally
required by prudent owners of or obtained by tenants of similar projects in the
Bellevue, Washington vicinity, as Landlord or any mortgagee of Landlord may
reasonably require from time to time, against the same or other insurable
hazards which at the time are commonly insured against in the case of premises
similarly situated, due regard being given to the height and type of buildings
thereon and their construction, use and occupancy.
          (f) Policy Form. All policies required to be carried by Tenant, under
this Article 11 shall be written with financially responsible companies with a
Best & Company rating of “B+ IX” or better, and shall designate Landlord,
Landlord’s partners or members, Landlord’s property manager, any Senior Party
using the ISO CG 20 26 or its equivalent or such other form reasonably required
by Landlord from time to time, and each insurer shall agree not to cancel or
materially alter the policy without at least thirty (30) days prior written
notice to Landlord and all named and additional insureds. Any self-insurance
provisions under any insurance policies maintained by Tenant shall be subject to
Landlord’s prior written approval.

J-37



--------------------------------------------------------------------------------



 



          (g) Certificates. Prior to commencement of the Term, and thereafter
during the Term, within fifteen (15) days prior to the expiration date of any
such coverage, Tenant shall deliver to Landlord a certificate or certificates of
the insurance required hereunder together with copies of all endorsements
required above. If Tenant fails to provide such proof of insurance and should
sure failure remain uncured for fifteen (15) Business Days following notice from
Landlord to Tenant, Landlord shall be authorized (but not required) to procure
such coverage in the amounts stated with all costs thereof to be charged to
Tenant and paid within thirty (30) days following written invoice therefor as an
Extra Service.
     11.4 Indemnity and Exoneration.
          (a) Except as expressly otherwise provided in this Lease, Landlord
shall not be liable to Tenant for any loss, damage or injury to person or
property caused by (i) theft, fire, vandalism, assault, battery, act of God,
acts of the public enemy, acts of terrorists or criminals, riot, strike,
insurrection, war, court order, requisition or order of governmental body or
authority, whether or not the negligence of Landlord was a partial cause of such
loss, damage or injury, or (ii) the active negligence or willful misconduct of
Tenant or Tenant Parties, or (iii) repair or alteration of any part of the
Building or failure to make any such repair.
          (b) Tenant shall indemnify, defend, protect and hold Landlord and
Landlord Parties harmless from and against any and all Claims arising out of or
related to claims of injury to or death of persons, damage to property occurring
or resulting directly or indirectly from the use or occupancy of the Premises or
activities of Tenant or Tenant Parties in or about the Premises, the Building or
the Real Property; provided, however, that the foregoing indemnity shall not be
applicable to claims arising in whole or in part by reason of the active
negligence or willful misconduct of Landlord or any Landlord Party, unless such
claims are or should be covered by insurance required to be carried by Tenant
under the terms of this Lease, in which case such claims shall be subject to the
terms of this indemnity.
          (c) Landlord shall indemnify, defend, protect and hold Tenant and
Tenant Parties harmless from and against any and all claims, judgments, damages,
penalties, fines, costs, expenses, liabilities or losses to the extent arising
out of the active negligence (including Landlord’s failure to timely and
properly perform Landlord’s maintenance and repair responsibilities set forth
herein) or willful misconduct of Landlord or any Landlord Party, unless such
claims are or should be covered by insurance required to be carried by Tenant
under the terms of this Lease, in which case such claims shall not be subject to
the terms of this indemnity; provided, however, that the foregoing indemnity
shall not include claims to the extent arising by reason of the negligence or
willful misconduct of Tenant or Tenant Parties.
          (d) To the extent, but only to the extent, necessary to fully
indemnify the parties from claims made by the indemnifying party or its
employees, the indemnities herein constitute a waiver of the indemnifying
party’s immunity under the Washington Industrial Insurance Act, RCW Title 51, as
between Landlord and Tenant only.
          (e) LANDLORD AND TENANT ACKNOWLEDGE BY THEIR INITIALS BELOW THAT EACH
INDEMNIFICATION PROVISION OF THIS LEASE (INCLUDING, BUT NOT LIMITED TO, THOSE
RELATING TO WORKER’S COMPENSATION BENEFITS AND LAWS) AND EACH WAIVER OF CLAIMS
HEREIN WAS SPECIFICALLY NEGOTIATED AND AGREED TO BY LANDLORD AND TENANT.

                 
 
               
 
  Tenant’s Initials       Landlord’s Initials    

     11.5 Indemnity for Liens. Tenant shall indemnify, defend and protect
Landlord and hold and save Landlord harmless of and from any and all loss,
claims, proceedings, cost, damage, injury, causes of action, liabilities or
expense arising out of or in any way related to work or labor performed,
materials or supplies furnished to or at the request of Tenant or in connection
with performance of any work done for the account of Tenant in the Premises or
the Building.

J-38



--------------------------------------------------------------------------------



 



     11.6 Waiver of Subrogation Rights. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each waive all rights of recovery, claim,
action or cause of action, against the other, Tenant Parties or Landlord
Parties, as applicable, for third party liability and any loss or damage that
may occur to the Premises, or any improvements thereto, or the Building or Real
Property or any personal property of such party therein, by reason of fire, the
elements, or any other cause to the extent that such rights of recovery, claim,
action or cause of action is or would be covered by insurance required to be
obtained pursuant to this Lease, regardless of cause or origin, including
negligence of the other party, Landlord Parties or Tenant Parties, as
applicable, and each party covenants that no insurer shall hold any right of
subrogation against such other party. Each party shall advise its insurers of
the foregoing and such waiver shall be a part of each policy maintained by such
party that applies to the Premises, any part of the Building or Real Property or
such party’s use and occupancy of any part thereof.
ARTICLE 12
Casualty and Eminent Domain
     12.1 Damage and Destruction. The following provision shall apply to any
fire or other casualty in the Premises or Building. In the event of any damage
which affects the Premises or the Building outside the boundaries of the
Premises, Landlord within a reasonable period of time following the date of the
damage (which period shall generally be no more than sixty (60) days following
the date of the damage but may be longer if necessary due to the nature and
extent of the damage), shall deliver to Tenant an estimate of the time necessary
to repair the damage in question such that the Premises may be used by and
accessible to Tenant and the Building and Common Areas operable as a first-class
office building; such notice will be based upon the review and opinions of
Landlord’s architect and contractor (“Repair Notice”).
          (a) If the damage is limited solely to the Premises and the Repair
Notice indicates that Premises can be repaired such that the same may be
occupied by Tenant for Tenant’s business purposes with all damage repaired
within nine (9) months from the date of damage or destruction, then Landlord
shall diligently rebuild the same (including Tenant’s Alterations and Tenant’s
Extra Improvements which Landlord shall repair at Tenant’s cost); provided,
however, that Landlord shall not be obligated to expend for such repair an
amount in excess of the insurance proceeds recovered or recoverable (or which
would be recovered if Landlord maintained the insurance coverage required
hereunder and diligently sought to recover the maximum possible proceeds) as a
result of such damage, plus any deductibles reimbursed in full as part of
Operating Costs plus sums paid to Landlord by Tenant under the following
sentence. In any instance in which Landlord restores the Premises under this
Section 12.1, Tenant upon demand from Landlord shall pay all costs associated
with repair and rebuilding of the Tenant Extra Improvements and Alterations and
if Tenant fails to do so, Landlord’s obligation to restore such items shall be
excused.
          (b) If portions of the Building outside the boundaries of the Premises
are damaged or destroyed (whether or not the Premises are also damaged or
destroyed) and (i) the Repair Notice indicates that the Premises and the
Building can both be repaired such that the same may be occupied by Tenant for
Tenant’s business purposes with all damage repaired within nine (9) months from
the date of damage or destruction, and (ii) Landlord determines that such
reconstruction is economically feasible, then Landlord shall diligently rebuild
the same; provided, however, that Landlord shall not be obligated to expend for
such repair an amount in excess of the insurance proceeds recovered (or which
would be recovered if Landlord maintained the insurance coverage required
hereunder and diligently sought to recover the maximum possible proceeds) as a
result of such damage and any deductibles reimbursed in full as part of
Operating Costs plus sums advanced to Landlord by Tenant for repair of the
Alterations and Tenant Extra Improvements, and Landlord shall have no obligation
to repair or restore Tenant’s Personal Property.
          (c) If (i) the Premises should be damaged by any occurrence not
covered by Landlord’s insurance (or the insurance required to be maintained by
Landlord hereunder), or (ii) the

J-39



--------------------------------------------------------------------------------



 




Repair Notice indicates that Premises or the Building are damaged to the extent
that the damage cannot, be restored within nine (9) months from the date of
damage, or (iii) the Building should be damaged to the extent of more than fifty
percent (50%) of the cost of replacement thereof, notwithstanding that the
Premises may be undamaged, or (iv) if the damage occurs during the last year of
the Term, Landlord may elect either to repair or rebuild the Premises or the
Building or to terminate this Lease upon giving notice in writing of such
election to Tenant within ninety (90) days after the happening of the event
causing the damage; provided, however, that if Tenant exercises any Extension
Option then in effect, the exercise of such termination option based upon clause
(iv) above by Landlord shall be null and void. However, as a condition to any
such termination pursuant to clauses (i), (ii) or (iii), all other leases in the
Building covering premises which are similarly affected by such damage must be
concurrently terminated, it being the intent of the parties that Landlord not be
able to use the provisions of this Article 12 to terminate “below market”
leases. If this Lease is not terminated pursuant to this subsection 12.1(c),
Landlord shall diligently rebuild the Building and Premises, to the extent
required herein.
          (d) During any period when the Premises or any material portion of the
Premises is rendered unusable or inaccessible because of any casualty, Rent
shall abate proportionately until such time as the Premises are made usable and
accessible (excluding time to repair Alterations or Tenant Extra Improvements)
as reasonably determined by Landlord, and no portion of the Rent so abated shall
be subject to subsequent recapture provided, however, that there shall be no
such abatement except to the extent that the amount thereof is compensated for
and recoverable from the proceeds of rental income loss insurance maintained by
Landlord. Tenant’s abatement period shall continue until Landlord’s substantial
completion of repairs to the Premises required to be completed by Landlord
hereunder other than: (i) any items that require extraordinary lead time for
fabrication or availability of materials; or (ii) other items that are not
substantially completed but the completion of which will not preclude Tenant’s
occupancy and use of the Premises for any Permitted Use (and with respect to
such items, Landlord shall retain reasonable access to the Premises following
the abatement period in order to complete same).
          (e) The proceeds from any insurance paid by reason of damage to or
destruction of the Building or any part thereof, the Building Standard
Improvements or any other element, component or property insured by Landlord
shall belong to and be paid to Landlord subject to the rights of any mortgagee
of Landlord’s interest in the Building or Real Property or the beneficiary of
any deed of trust that constitutes an encumbrance thereon. If this Lease is
terminated by either party as a consequence of a casualty in accordance with any
of the provisions of this Section 12.1, all proceeds of insurance required to be
maintained either by Landlord or Tenant (to the extent Tenant is required or
elects to insure the Tenant Extra Improvements) shall be paid to Landlord
subject to the rights of any mortgagee of Landlord’s interest in the Building or
Real Property or the beneficiary of any deed of trust that constitutes an
encumbrance thereon; provided, however, that Tenant shall be paid all proceeds
of insurance payable in connection with Tenant’s Personal Property.
          (f) If the Premises or at least forty percent (40%) of the Net
Rentable Area of the Premises are damaged by fire or other casualty (not caused
by Tenant or any Tenant Party) and are rendered not reasonably usable for
Tenant’s business purposes thereby, or if the Building shall be so damaged by
fire or other casualty (not caused by Tenant or any Tenant Party) that Tenant
shall be deprived of reasonable access to at least forty percent (40%) of the
Net Rentable Area of the Premises, and if, pursuant to Landlord’s Repair Notice,
the restoration cannot be substantially completed on or before the date which is
nine (9) months following the date of Landlord’s Repair Notice, then Tenant
shall have the right to terminate this Lease by giving written notice (the
“Termination Notice”) to Landlord not later than thirty (30) days following
receipt of Landlord’s Repair Notice. If Landlord reasonably determines that
adequate insurance proceeds will not be available to restore the portions of the
Premises that Landlord is responsible for repairing, Landlord shall notify
Tenant. Within thirty (30) days after receipt of such notice Tenant may notify
Landlord that it will terminate this Lease unless Landlord agrees to fund such
excess costs and complete the restoration. If Landlord does not elect to pay any

J-40



--------------------------------------------------------------------------------



 




excess costs to complete restoration of the portions of the Premises that
Landlord is responsible for repairing within thirty (30) days after receipt of
Tenant’s notice then Tenant may send a Termination Notice as set forth above. If
Tenant gives a Termination Notice, this Lease shall be deemed cancelled and
terminated (as if such date were the Expiration Date) as of either (i) the date
of the damage (if the Premises is rendered wholly unusable) or as of the date on
which Tenant vacates the Premises but in no event later than thirty (30) days
after the Termination Notice (if the Premises is rendered partially unusable),
and Rent shall be apportioned and shall be paid or refunded, as the case may be
up to and including the date of such termination. Notwithstanding the foregoing,
if Tenant was entitled to but elected not to exercise its right to terminate
this Lease and Landlord has not exercised its right to terminate this Lease,
Landlord shall diligently rebuild and restore the Building and Premises to the
extent required herein and if Landlord does not substantially complete the
repair and restoration of the Premises within three (3) months after the
estimated period of time set forth in Landlord’s Repair Notice (which period
shall be extended to the extent of any delays caused by Tenant or Force
Majeure), then Tenant may elect to terminate this Lease by written notice to
Landlord within thirty (30) days after the expiration of such period, as the
same may be so extended and this Lease shall terminate thirty (30) days after
the date of Tenant’s notice unless Landlord completes the repair and restoration
of the Premises within such period. In addition, if the Premises, or any
material part thereof, or any portion of the Building necessary for Tenant’s use
of the Premises, are damaged or destroyed during the last twelve (12) months of
the Term, or any extension thereof, and such damage cannot be repaired within
ninety (90) days from the date of casualty (as reasonably determined by Landlord
within thirty (30) days following the date of the casualty), then Landlord or
Tenant may terminate this Lease by giving written notice thereof to the other
party within forty-five (45) days after the date of the casualty, in which case
this Lease shall terminate as of the later of the date of the casualty or the
date of Tenant’s vacation of the Premises.
          (g) If Landlord rebuilds the Premises under any provision of this
Article 12, and receives insurance proceeds or Tenant pays Landlord for the cost
thereof under Section 12(a) above, Landlord shall repair and restore all Tenant
Extra Improvements other than any items that Tenant elects not to restore, such
election to be made by written notice to Landlord delivered no later than five
(5) Business Days following Landlord’s delivery to Tenant of the Repair Notice.
If Tenant fails to timely deliver such notice, Tenant shall be deemed to have
elected to have all Tenant Extra Improvements fully repaired and restored.
     12.2 Condemnation.
          (a) If a portion of the Premises or any portion of the Building or
Real Property shall be taken or condemned for any public purpose and the
remainder of the Premises is rendered either inaccessible or unusable for
Tenant’s business operations, this Lease shall, at the option of either party,
terminate as of the date of such taking. If this Lease is not terminated in its
entirety then it shall terminate only as to the portion of the Premises taken
and Base Rent and Tenant’s Proportionate Share shall be adjusted to reflect the
new Net Rentable Area of the Premises and/or the Building. If any portion of the
Building or Real Property shall be taken or condemned for any public purpose to
such an extent as to render the Building not economically viable in Landlord’s
good faith discretion, then whether or not the Premises or any part thereof is
taken or conveyed, Landlord may by notice in writing to Tenant terminate this
Lease, and the Base Rent and other charges shall be paid or refunded as of the
date of termination.
          (b) If during the Term of this Lease the entire Premises shall be
taken by eminent domain or destroyed by the action of any public or quasi-public
authority or in the event of conveyance in lieu thereof, this Lease shall
terminate as of the day possession shall be taken by such authority, and Tenant
shall pay Rent up to that date with an appropriate refund by Landlord of such
rent as shall have been paid in advance for a period subsequent to the date of
the taking of possession.
          (c) If a temporary taking of all or a portion of the Premises occurs,
there shall be no abatement of Rent and Tenant shall remain fully obligated for
performance of all of the covenants and

J-41



--------------------------------------------------------------------------------



 



obligations on its part to be performed pursuant to the terms of this Lease. All
proceeds awarded or paid with respect thereto shall belong to Tenant.
          (d) All compensation awarded for any such taking or conveyance whether
for the whole or a part of the Premises shall be the property of Landlord,
whether such damages shall be awarded as compensation for diminution in the
value of the leasehold or of the fee of or underlying leasehold interest in the
Premises, and Tenant waives all claims against Landlord and the condemning
authority for damages for termination of its leasehold interest or interference
with its business and hereby assigns to Landlord all of Tenant’s right, title
and interest in and to any and all such compensation; provided, however, that
Tenant shall be entitled to claim, prove and receive in the condemnation
proceedings such separate award as may under the laws of the State of Washington
be expressly allocated to Tenant’s Personal Property or relocation expenses,
provided that such award shall be made by the court in addition to and shall not
result in a reduction of the award made to Landlord.
ARTICLE 13
Default
     13.1 Events of Default. The occurrence of any of the following shall
constitute an event of default (“Event of Default”) on the part of Tenant:
          (a) [Intentionally Omitted];
          (b) Nonpayment of Rent. Failure to pay any installment of Base Rent,
Operating Costs or other items of Rent, upon the date when payment is due, if
such failure is not cured within five (5) Business Days after written notice of
such failure provided, however, that Landlord shall not be required to give
written notice of non-payment more than two (2) times in any twelve (12) month
period and the third (3rd) late payment in any twelve (12) month period shall be
an immediate Event of Default without notice;
          (c) Other Obligations. Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in Sections
13.1(a), 13.1(b) and 13.1(i), such failure continuing for fifteen (15) Business
Days after written notice of such failure (or with respect to non-monetary
obligations only, such longer period as is reasonably necessary to remedy such
default, provided that Tenant shall continuously and diligently pursue such
remedy at all times until such default is cured);
          (d) General Assignment. A general assignment for the benefit of
creditors by Tenant;
          (e) Bankruptcy. The filing of any voluntary petition in bankruptcy by
Tenant, or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of thirty (30) days. If
under applicable law the trustee in bankruptcy or Tenant has the right to affirm
this Lease and continue to perform the obligations of Tenant hereunder, such
trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease;
          (f) Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Premises, if such receivership
remains undissolved for a period of ten (10) Business Days after creation
thereof;
          (g) Attachment. The attachment, execution or other judicial seizure of
all or substantially all of Tenant’s assets or the Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of ten
(10) Business Days after the levy thereof;

J-42



--------------------------------------------------------------------------------



 



          (h) Insolvency. The admission by Tenant in writing of its inability to
pay its debts as they become due, the filing by Tenant of a petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant or Guarantor in any such
proceeding or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization, or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed; and
          (i) Failure to Deliver. Failure to deliver or comment on any
subordination or attornment agreement or estoppel certificate when and as
required under Article 10 if such failure continues for five (5) Business Days
after notice from Landlord of Tenant’s failure to timely comply with the
provisions of Article 10.
     13.2 Remedies Upon Default.
          (a) Termination. If an Event of Default occurs, Landlord shall have
the right, with or without notice or demand, immediately (after expiration of
the applicable grace periods specified herein) to terminate this Lease, and at
any time thereafter recover possession of the Premises or any part thereof and
expel and remove therefrom Tenant and any other person occupying the same, by
any lawful means, and again repossess and enjoy the Premises without prejudice
to any of the remedies that Landlord may have under this Lease, or at law or
equity by reason of Tenant’s default or of such termination.
          (b) Continuation After Default. Even though Tenant has breached this
Lease and/or abandoned the Premises, this Lease shall continue in effect for so
long as Landlord does not terminate Tenant’s right to possession under Section
13.2(a) hereof, and Landlord may enforce all of its rights and remedies under
this Lease, including (but without limitation) the right to recover Rent as it
becomes due. Acts of maintenance, preservation or efforts to lease the Premises
or the appointment of receiver upon application of Landlord to protect
Landlord’s interest under this Lease shall not constitute an election to
terminate Tenant’s right to possession. If Landlord does not terminate this
Lease, then, regardless of whether Tenant shall have abandoned the Premises, and
without demand or notice, Landlord may re-enter and take possession of the
Premises or any part thereof, expel from the Premises Tenant and anyone claiming
through or under Tenant, and remove the personal property of either. Landlord
may relet the Premises, or any part of them, in Landlord’s or Tenant’s name for
the account of Tenant, for such period of time and at such other terms and
conditions as Landlord, in its sole discretion, may determine. Landlord may
collect and receive the rents from the Premises. Re-entry or taking possession
of the Premises by Landlord under this Section shall not be construed as an
election on Landlord’s part to terminate this Lease, unless a written notice of
termination is given to Tenant. Landlord reserves the right following any
re-entry or reletting, or both, under this Section to exercise its right to
terminate the Lease. During the Event of Default, Tenant will pay Landlord the
Rent and other sums that would be payable under this Lease if repossession had
not occurred, less the net proceeds, if any, after reletting the Premises, after
deducting Landlord’s Reletting Expenses. Notwithstanding the above, if Landlord
relets the Premises for a term (the “Relet Term”) that extends past the
Expiration Date of this Lease (without consideration of any earlier termination
pursuant to this Article 13), the Reletting Expenses which may be included in
Landlord’s damages under this Lease shall be limited to a prorated portion of
the Reletting Expenses, based on the percentage that the length of the Term
remaining on the date Landlord terminates this Lease or Tenant’s right to
possession bears to the length of the Relet Term. For example, if there are two
(2) years left on the Term at the time that Landlord terminates possession and,
prior to the expiration of the two (2) year period, Landlord enters into a lease
with a Relet Term of ten (10) years with a new tenant, then only twenty percent
(20%) of the Reletting Expenses shall be included when determining Landlord’s
damages. “Reletting Expenses” is defined to include all expenses actually
incurred by Landlord in connection with reletting the Premises, including
without limitation, all repossession costs, labor costs, brokerage commissions,
attorneys’ fees, remodeling and repair costs, costs for removing and

J-43



--------------------------------------------------------------------------------



 



storing Tenant’s property and equipment and rent concessions granted by Landlord
to any new tenant, prorated over the life of the new lease.
          (c) Acceleration. Landlord shall also have the right to declare the
entire balance of the Rent for the remainder of the Term of this Lease to be due
and payable immediately, and collect such balance in any manner not inconsistent
with applicable law, but subject to the provisions of Section 13.3 below.
          (d) Cure. Landlord may cure such default or perform such obligation on
Tenant’s behalf and at Tenant’s expense as an Extra Service. Tenant shall
reimburse Landlord pursuant to Section 5.4.
          (e) Waiver of Redemption Rights. Tenant, for itself, and on behalf of
any and all persons claiming through or under Tenant, including creditors of all
kinds, hereby waives and surrenders all rights and privileges that they may have
under any present or future law, to redeem the Premises or to have a continuance
of this Lease for the Lease Term, as it may have been extended.
     13.3 Damages Upon Termination. Should Landlord terminate this Lease
pursuant to the provisions of Section 13.2(a) hereof, Landlord shall have all
the rights and remedies of a landlord under applicable law and Landlord shall be
entitled to recover from Tenant: (a) the worth at the time of award of the
unpaid Rent and other amounts which had been earned at the time of termination;
(b) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
(c) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that the Tenant proves could be reasonably avoided; (d) all costs incurred
by Landlord in reletting the Premises, including without limitation, brokerage
commissions, attorneys’ fees, marketing and advertising expenses and expenses of
cleaning, restoring or remodeling the Premises; and (e) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which, in the
ordinary course of things, would be likely to result therefrom. The “worth at
the time of award” of the amounts referred to in (a) and (b) shall be computed
with interest at fifteen percent (15%) per annum or the highest lawful
commercial interest rate, whichever is the lower. The “worth at the time of
award” of the amount referred to in (c) shall be computed by discounting such
amount at the “discount rate” of the Federal Reserve Bank of San Francisco in
effect as of time of award plus one percent (1%) and, where rental value is a
material issue, shall be based upon competent appraisal evidence.
     13.4 Computation of Rent for Purposes of Default. For purposes of computing
unpaid Rent that would have accrued and become payable under this Lease pursuant
to the provisions of Section 13.3, unpaid Rent shall consist of the sum of:
          (a) the total Base Rent for the balance of the Term, plus
          (b) a computation of the Operating Costs for the balance of the Term,
the assumed Operating Costs for the calendar year of the default and each future
calendar year in the Term to be equal to the Operating Costs for the calendar
year prior to the year in which default occurs compounded at a per annum rate
equal to the mean average rate of inflation for the preceding five (5) calendar
years as determined by reference to the Consumer Price Index – All Items for
Seattle-Tacoma-Bremerton, All Urban Consumers, published by the Bureau of Labor
Statistics of the United States Department of Labor (Base Year 1982-84=100), or
such successor index as may be established to provide a measure of the current
purchasing power of the dollar (provided, however, that if no successor index is
published by the United States Department of Labor, Landlord may select in its
reasonable discretion a substitute index or method of measuring inflation (the
“CPI Index”); plus

J-44



--------------------------------------------------------------------------------



 



          (c) the total payments for Parking Passes required to be purchased by
Tenant pursuant to Section 14.22 for the balance of the Term.
     13.5 Late Charge. Tenant acknowledges that late payment by Tenant of Rent
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of such costs being extremely difficult and impracticable to fix. Such
costs include, without limitation, processing and accounting charges, and late
charges that may be imposed on Landlord by the terms of any note secured by a
Senior Instrument covering the Premises. Therefore, in addition to Landlord’s
other remedies, if any payment of Rent is not received by the fifth (5th) day
after the due date thereof, Tenant shall pay a late fee in an amount equal to
four percent (4%) of the delinquency, the parties agreeing that such sum
represents a reasonable estimate of Landlord’s costs; however, on the first
(1st) occasion in any twelve (12) month period on which Rent is not timely paid,
Tenant will be entitled to a five (5) Business Day grace period following notice
of non-payment prior to the imposition of such late fee. In addition, any sums
not paid by Tenant when due shall bear interest from the due date until paid in
full at an annual interest rate of fifteen percent (15%) or the highest
commercial interest rate permitted by Law, if less (the “Interest Rate”). The
provision for a late charge and interest and collection of such late charge or
interest by Landlord, shall not be deemed a waiver of any breach or Event of
Default by Tenant under this Lease. If any of Tenant’s Rent checks is returned
by the bank without payment then Tenant shall pay a bounced check charge of
Seventy-five Dollars ($75.00) and Landlord may require Tenant to pay future
installments of Rent by certified or cashiers’ check.
     13.6 Remedies Cumulative. All of the remedies permitted or available to
Landlord under this Lease, or at law or in equity, shall be cumulative and not
alternative and invocation of any such right or remedy shall not constitute a
waiver or election of remedies with respect to any other permitted or available
right or remedy.
     13.7 Tenant’s Remedies.
          (a) Landlord shall not be in default unless Landlord fails to cure a
default by Landlord of its obligations under this Lease within thirty (30) days
after its receipt of notice thereof from Tenant, or if such default is not
capable of being cured within said thirty (30) day period, Landlord has failed
to commence such cure and diligently pursue such cure until completion. Tenant
shall not have any right to recover consequential damages from Landlord. Tenant
shall not sue, seek any remedy or enforce any right against Landlord (other than
exercising Tenant’s rights under Sections 5.3, 6.5(b), or 13.7(b) in accordance
with the provisions thereof) as a result of Landlord’s default until (i) Tenant
gives written notice to all Senior Parties, and (ii) if any Senior Party
notifies Tenant within ten (10) Business Days following Tenant’s notice (or such
longer period as may be required under any SNDA) that such Senior Party intends
to attempt to cure Landlord’s default, a reasonable time for such Senior Party,
to remedy the act or omission has elapsed following the giving of notice by
Tenant to Senior Party required hereunder, including, without limitation, time
to obtain possession from Landlord by power of sale or judicial foreclosure, it
being agreed that the Senior Party shall have no obligation to Tenant to cure or
remedy any act or omission of Landlord. Tenant shall look solely to Landlord’s
interest in the Building (which shall be deemed to include the proceeds of any
sale or refinancing of all or any portion of the Building or the Property by
Landlord with respect to any obligation or liability arising prior to such sale,
as well as any insurance or condemnation proceeds), for recovery of any judgment
from Landlord whether from a breach hereof or from a right created by statute or
at common law. Landlord and Landlord Parties shall not be personally liable for
any such judgment. Tenant agrees that no other property or assets of Landlord or
any partner or member of Landlord shall be subject to levy, execution or other
enforcement procedures for satisfaction of any such judgment or decree; no
partner or member of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction over Landlord); no
service of process shall be made against any partner or member of Landlord
(except as may be necessary to secure jurisdiction over Landlord); no judgment
shall be taken against partner or member of Landlord; no writ of execution shall
ever be levied against the assets of any partner or member of Landlord; and

J-45



--------------------------------------------------------------------------------



 




these covenants, limitations and agreements are enforceable both by Landlord and
by any partner or member of Landlord. Any lien obtained to enforce any such
judgment and any levy of execution thereon shall be subject and subordinate to
any Senior Instrument. Sums due Tenant from Landlord under this Lease and not
paid when due shall bear interest at the rate of fifteen percent (15%) per annum
from the due date until paid, except where another rate of interest is expressly
provided in this Lease.
          (b) If (A) a default by Landlord occurs with respect to the provision
of Basic Services to the Premises, (B) Tenant has provided simultaneous written
notice thereof to Landlord and any Senior Party (of which Tenant has notice),
and (C) Landlord or such Senior Party has failed to commence to cure such
default within the thirty (30) day period specified above, Tenant may deliver a
second notice to Landlord and the Senior Party stating that Tenant will commence
a cure of such default and describing the steps Tenant proposes to take to cure
such default if Landlord or such Senior Party has not commenced a cure within
five (5) Business Days after receipt of such notice. Such notice may not be
combined with any other notices and shall clearly state that it is a “Notice of
Landlord Default and Tenant’s Intent to Exercise Self-Help Rights”. If neither
Landlord nor the Senior Party commences the cure within such five (5) Business
Day period then Tenant shall be permitted to undertake the cure described in
such notice. Tenant’s right to cure Landlord defaults shall be limited providing
janitorial services and matters that can be accomplished through repairs to the
electrical, mechanical or telecommunications systems located primarily within or
serving only the Premises and any such cure shall be undertaken only by
experienced, qualified contractors. Landlord shall reimburse Tenant for the
reasonable costs of such cure within thirty (30) days after completion thereof
and delivery to Landlord of invoices therefor, together with such back-up
information as Landlord shall reasonably request. If Landlord fails to make such
reimbursement when required, Tenant shall have the right to offset its actual
costs incurred against Base Rent, provided, however, that in no event may Tenant
offset more than fifty percent (50%) of Base Rent due in any month and provided,
further, that if the Landlord disputes Tenant’s right to offset, such dispute
shall be resolved in accordance with the terms of the following paragraph.
     If the parties cannot agree on the amount (if any) that Tenant is permitted
to offset against Base Rent, Tenant shall pay any undisputed sums due to
Landlord and shall deposit the disputed amount in a commercial escrow account
with instructions that such amount shall not be disbursed to either party absent
mutual written instructions or a binding judgment or arbitration award. If
Landlord disputes Tenant’s right to an offset, it shall deliver an arbitration
demand to Tenant. Within ten (10) Business Days following delivery of an
arbitration demand, the parties shall mutually select one (1) arbitrator who is
a natural person not employed by either of the parties or any parent or
affiliated partnership, corporation or other enterprise thereof, who shall be a
licensed lawyer with at least ten (10) years of experience in commercial leasing
in Class A office buildings in the Seattle/Bellevue vicinity. If the parties do
not agree on an arbitrator, then either party, on behalf of both, may request
appointment of such a qualified person by the American Arbitration Association
in a written notice with a copy given to the other party. The arbitrator so
selected shall decide the dispute, if it has not previously been resolved, by
following the procedure set forth herein. The arbitration shall be conducted in
the City of Seattle or the City of Bellevue, Washington or other mutually
acceptable location. The arbitrator shall hold a hearing on the matter in
dispute within fifteen (15) days after his or her appointment. The arbitration
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The arbitrator shall render his or her
decision within fifteen (15) days after the scheduled arbitration hearing. The
arbitrator shall render its decision and award in writing and shall deliver
copies to each party. The arbitrator shall have the right to consult experts and
competent authorities with factual information or evidence pertaining to a
matter at issue, but any such consultation shall be made in the presence of both
parties with full right on their part to cross-examine. If the arbitrator
believes that expert advice would materially assist in the resolution of the
question presented, the arbitrator may retain one (1) or more qualified persons
to provide such expert advice. The fees and expenses of any such qualified
person or persons shall be equally borne by Landlord and Tenant. The arbitrator
shall have no power to

J-46



--------------------------------------------------------------------------------



 



modify the provisions of this Lease but otherwise the decision of the arbitrator
shall be final, binding and conclusive upon the parties, and a judgment may be
rendered thereon in any court having jurisdiction over the Premises and the
parties hereto. Landlord and Tenant shall each pay one half (1/2) of the cost
and expense of the American Arbitration Association and its arbitrator for such
arbitration. Each party shall pay the fees and costs of its own counsel provided
that the arbitrator shall have authority in its discretion to award to the
prevailing party in the arbitration its reasonable attorneys’ fees and all costs
of arbitration including the fees of the arbitrator. If any arbitrator fails,
refuses or is unable to act, his or her successor shall be appointed in the
manner provided above.
ARTICLE 14
Miscellaneous
     14.1 No Waiver. Failure of Landlord or Tenant to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but Landlord or Tenant, as the case may
be, shall have the right to declare any such default at any time thereafter. No
waiver by a party of an event of default, or any agreement, term, covenant or
condition contained in this Lease, shall be effective or binding on such party
unless made in writing and no such waiver shall be implied from any omission by
a party to take action with respect to such event of default or other such
matter. No express written waiver by a party of any event of default, or other
such matter, shall affect or cover any other event of default, matter or period
of time, other than the event of default, matter and/or period of time specified
in such express waiver. One or more written waivers by a party of any event of
default, or other matter, shall not be deemed to be a waiver of any subsequent
event of default, or other matter, in the performance of the same provision of
this Lease. Acceptance of Rent by Landlord hereunder, or endorsement of any
check, shall not, in and of itself, constitute a waiver of any breach or event
of default or of any agreement, term, covenant or condition of this Lease,
except as to the payment of Rent so accepted, regardless of Landlord’s knowledge
of any concurrent event of default or matter. Landlord may, at its election,
apply any Rent received from Tenant to the oldest obligation outstanding from
Tenant to Landlord, any endorsement or other statement of Tenant to the contrary
notwithstanding. No course of conduct between Landlord and Tenant, and no
acceptance of the keys to or possession of the Premises before the termination
of the Term by Landlord or any employee of Landlord shall constitute a waiver of
any such breach or of any term, covenant or condition of this Lease or operate
as a surrender of this Lease.
     14.2 Holding Over. If Tenant (or anyone claiming under Tenant) remains in
possession after expiration or termination of this Lease without the written
consent of Landlord, Tenant shall comply with all terms and conditions of this
Lease except that Tenant shall pay Base Rent for each month or partial month of
occupancy thereafter at a rate equal to one hundred fifty percent (150%) of the
Base Rent for the last month of the Term, together with such other amounts as
may become due hereunder. No occupancy or payment of Rent by Tenant after
expiration of the Term shall operate to renew or extend the Term. If Tenant
remains in possession after the expiration or termination of this Lease without
Landlord’s consent, in addition to the payment described in the first sentence
of this Section 14.2, Tenant shall indemnify, defend, protect and hold Landlord
and Landlord Parties harmless from and against any and all Claims for damages by
any other tenant or third person to whom Landlord may have leased or offered to
lease all or any part of the Premises effective on or after the termination of
this Lease, together with all loss, cost, expense, damages and liabilities in
connection with any such reletting, including, without limitation, attorneys’
fees and Landlord’s lost revenues. If Tenant holds over with the consent of
Landlord in writing Tenant shall thereafter occupy the Premises under this Lease
on a month-to-month basis and Base Rent shall be increased to the greater of
(a) one hundred percent (100%) of the Rent for the last month of the Term, or
(b) the then current fair market rent for the Premises as determined by Landlord
in its reasonable discretion. For purposes of this Section 14.2, the term
“remains in possession” shall include circumstances where Tenant has failed to
fully vacate the Premises or failed to fully complete all removal and
restoration work required under this Lease

J-47



--------------------------------------------------------------------------------



 



     14.3 Attorneys’ Fees. If either party places the enforcement of this Lease,
or any part thereof, or the collection of any Rent due, or to become due
hereunder, or recovery of the possession of the Premises in the hands of an
attorney or collection agency, or files suit upon the same, or seeks a judicial
declaration of rights hereunder, the prevailing party shall recover its
reasonable attorneys’ fees, court costs and collection agency charges. As used
herein, “prevailing party” shall mean the party who substantially prevails in
the matter at issue, including without limitation, a party who dismisses an
action for recovery hereunder in exchange for payment of the sums allegedly due,
performance of covenants allegedly breached or consideration substantially equal
to the relief sought in the action.
     14.4 Amendments. This Lease may not be altered, changed or amended, except
by an instrument in writing signed by both parties.
     14.5 Transfers by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all of its rights and obligations hereunder and in
the Building and Real Property. If Landlord sells or otherwise transfers the
Building, or if Landlord assigns its interest in this Lease, other than an
assignment solely for security purposes, and provided that such purchaser,
transferee or assignee thereof shall assume Landlord’s obligations hereunder in
writing to the extent arising from and after the date of transfer, Landlord
shall thereupon be relieved of all liabilities hereunder arising thereafter, but
this Lease shall otherwise remain in full force and effect. Landlord or any
person or party succeeding to possession of the Building as a successor to
Landlord shall be subject to Landlord’s obligations hereunder only during the
period of such person’s or party’s ownership.
     14.6 Severability. If any term or provision of this Lease, or the
application thereof to any person or circumstances, shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and shall be enforceable to the extent permitted by
law.
     14.7 Notices. All notices, demands, consents and approvals that may or are
required to be given by either party to the other hereunder shall be in writing,
shall be sent via nationally recognized overnight courier service or in the
United States mail, certified or registered, postage prepaid, and addressed to
the party to be notified at the address for such party specified on the Basic
Lease Information Sheet, or to such other place as the party to be notified may
from time to time designate by at least fifteen (15) days notice to the
notifying party. Additionally, as specified herein, on certain events, Landlord
may deliver notice to the Premises Notice Address as long as copies of any such
notice are also delivered to Tenant’s standard notice addresses. Notice shall be
deemed to have been given (i) if sent via overnight courier, on the Business Day
next succeeding the date upon which such notice is deposited with such overnight
courier, (ii) if sent via certified or registered mail, on the third (3rd)
Business Day following mailing. Tenant shall deliver a copy of any notice given
to Landlord to (a) Landlord’s property manager, (b) any Senior Party whose
address is known to Tenant, and (c) 2800 Post Oak Boulevard, 50th floor,
Houston, Texas 77056-6118, Attention: C. Hastings Johnson. Tenant appoints as
its agent to receive service of all default notices and notice of commencement
of unlawful detainer proceedings the person in charge of or apparently in charge
of or occupying the Premises at the time, and, if there is no such person, then
such service may be made by attaching the same on the main entrance of the
Premises and Landlord shall also send a copy of such notice to the Tenant’s
notice address by one of the methods described above to the attention of the
General Counsel and the Director of Real Estate.
     14.8 No Option. Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or an option to lease, and it is
not effective as a lease or otherwise until execution and delivery by both
Landlord and Tenant. Landlord shall not be deemed to have made an offer to
Tenant by furnishing Tenant with a copy of this Lease with particulars inserted.
No contractual or other rights shall exist or be created between Landlord and
Tenant until all parties hereto have executed this Lease

J-48



--------------------------------------------------------------------------------



 



and until it has been approved in writing by any Senior Party and fully executed
copies have been delivered to Landlord and Tenant.
     14.9 Integration and Interpretation. The terms of this Lease are intended
by the parties as a final expression of their agreement with respect to such
terms as are included in this Lease and may not be contradicted by evidence of
any prior or contemporaneous agreement, arrangement, understanding or
negotiation (whether oral or written). The parties further intend that this
Lease constitutes the complete and exclusive statement of its terms, and no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Lease. The language in all parts of this Lease shall in all cases
be construed as a whole and in accordance with its fair meaning and not
construed for or against any party, regardless of which party may have drafted
the provision in question, it being agreed that this is a negotiated agreement.
The following exhibits and schedules are attached hereto and incorporated by
this reference as if fully set forth herein:

     
Exhibit A
  Floor Plans for the Premises, Outdoor Amenity Area and Generator
 
   
Exhibit B
  Legal Description of the Real Property
 
   
Exhibit C
  Initial Improvements of the Premises
 
   
Schedule C-1
  Base Building Improvements
 
   
Schedule C-2
  Definition of Building Standard Improvements
 
   
Schedule C-3
  Typical Floor Plan for Building Standard Improvements
 
   
Exhibit D
  Rules and Regulations
 
   
Exhibit E
  Lease Commencement Certificate
 
   
Exhibit F
  Form of Estoppel Certificate
 
   
Exhibit G
  Form of SNDA
 
   
Exhibit H
  Environmental Reports
 
   
Exhibit I
  Memorandum of Lease
 
   
Exhibit J
  Existing Leases and Assumed Obligations

     14.10 Quitclaim. Upon expiration or earlier termination of this Lease,
Tenant shall, immediately upon request of Landlord, execute, acknowledge and
deliver to Landlord a recordable deed quit-claiming to Landlord all interest of
Tenant in the Premises, the Real Property, the Building and this Lease.
     14.11 No Easement for Light, Air and View. This Lease conveys to Tenant no
rights for any light, air or view. No diminution of light, air or view, or any
impairment of the visibility of the Premises from inside or outside the
Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an actual or constructive eviction of Tenant, result in
any liability of Landlord to Tenant, or in any other way affect this Lease or
Tenant’s obligations hereunder.
     14.12 No Merger. The voluntary or other surrender or termination of this
Lease by Tenant, or a mutual cancellation thereof shall not work a merger, but,
at Landlord’s sole option, shall either terminate all existing subleases or
subtenancies or shall operate as an assignment to Landlord of all such subleases
or subtenancies.
     14.13 Memorandum of Lease. Upon request of either party, the parties shall
execute and record a memorandum hereof in the form of Exhibit I attached hereto;
provided that simultaneously with such execution, Tenant shall execute and
deliver to Landlord a recordable termination of the memorandum in a form
reasonably acceptable to Landlord which Landlord may record at any time
following the Expiration Date or any earlier termination of this Lease.
     14.14 Survival. All of the parties’ covenants and obligations contained in
this Lease intended to survive termination or expiration of this Lease by their
nature shall survive the expiration or earlier termination of this Lease. No
provision of this Lease providing for termination in certain events shall be

J-49



--------------------------------------------------------------------------------



 



construed as a limitation or restriction of a party’s rights and remedies at law
or in equity available upon a breach by the other party of this Lease.
     14.15 Financial Statements. If Landlord intends to sell all or any portion
of the Building or the Real Property (or any interest therein), or obtain a loan
secured by the Building or the Real Property (or any interest therein), and at
such time Tenant is no longer a publicly traded company, then Tenant shall,
within thirty (30) days of Landlord’s written request, furnish Landlord with
financial statements, dated no earlier than one (1) year before such request,
certified as accurate by Tenant, or, if available, audited financial statements
prepared by an independent certified public accountant with copies of the
auditor’s statement, reflecting Tenant’s then current financial condition, or
the financial condition of the individuals comprising Tenant, in such form and
detail as Landlord may reasonably request. To the extent such information is not
otherwise publicly available, Landlord shall make reasonable efforts to maintain
the confidentiality of such information provided, however, that Landlord may
provide such information on a confidential basis to any of its consultants,
accountants, advisors, lawyers and any actual or prospective lender, investor or
purchaser. In addition, Landlord may disclose such information to the extent
required by law or in any administrative or judicial proceeding in which it is
required to divulge such information.
     14.16 No Joint Venture. This Lease shall not be construed to create a
partnership, joint venture or similar relationship or arrangement between
Landlord and Tenant hereunder.
     14.17 Successors and Assigns. Except as otherwise provided herein, this
Lease shall be binding upon and inure to the benefit of Landlord, its successors
and assigns; and shall be binding upon and inure to the benefit of Tenant, its
successors, and to the extent assignment may be approved by Landlord hereunder,
Tenant’s assigns.
     14.18 Applicable Law. All rights and remedies of Landlord and Tenant under
this Lease shall be construed and enforced according to the laws of the State of
Washington. Any actions or proceedings brought under this Lease, or with respect
to any matter arising under or out of this Lease, shall be brought and tried
only in courts located in the County of King, Washington (excepting appellate
courts).
     14.19 Time of the Essence; Force Majeure. Time is of the essence of each
and every covenant herein contained. If either party to this Lease, as the
result of any (i) strikes, lockouts, or labor disputes; (ii) failure of power or
other utilities not due to the negligence, misconduct and/or omission of such
party’s employees, agents, contractors or representatives; (iii) inability to
obtain labor or materials or reasonable substitutes therefor; (iv) war,
governmental action, court order, condemnation, civil unrest, riot, fire or
other casualty; (v) extreme or unusual weather conditions, acts of God or
unforeseen soil conditions; or (vi) other conditions similar to those enumerated
in this Section beyond the reasonable control of the party obligated to perform
(except for financial inability) (collectively, “Force Majeure”) fails
punctually to perform any obligation on its part to be performed under this
Lease, then such failure shall be excused and not be a breach of this Lease by
the party in question but only to the extent occasioned by such event.
Notwithstanding the foregoing to the contrary, Force Majeure will not serve to
extend or delay the rights of Tenant to terminate this Lease in the event of
casualty as described in Article 12 above, except as expressly set forth in
Article 12 above. If any right or option of either party to take any action
under or with respect to this Lease is conditioned upon the same being exercised
within any prescribed period of time or at or before a named date, then such
prescribed period of time and such named date shall be deemed to be extended or
delayed, as the case may be, for a period equal to the period of the delay
occasioned by any event described above. Notwithstanding anything herein
contained, however, the provisions of this Section shall not be applicable to
Tenant’s obligation to pay Rent under this Lease or Tenant’s or Landlord’s
obligations to pay any other sums, monies, costs, charges or expenses required
to be paid by such party hereunder.
     14.20 Confidentiality. The parties shall treat the contents of this Lease
as confidential information and shall not disclose the terms and conditions
hereof to other parties; provided, however,

J-50



--------------------------------------------------------------------------------



 



each party may disclose portions of the Lease to its officers, directors,
employees, attorneys, architects, accountants, and other consultants and
advisors to the extent such persons need to know such information provided such
parties are first informed of the confidential nature of such information and
each such party agrees to treat the information as confidential. In addition,
the contents of this Lease may be divulged by either party to the extent, but
only to the extent, required by law or in any administrative or judicial
proceeding in which such party is required to divulge such information, however
each party shall notify the other prior to making such disclosure.
Notwithstanding anything in this Lease to the contrary, Tenant shall have the
right, in its absolute discretion, to file this Lease with the Securities and
Exchange Commission, if Tenant in good faith determines that such filing is
necessary or advisable under the Securities Exchange Act of 1934, as amended,
and such filing shall not be a breach of this Lease. Tenant shall be responsible
for any disclosure of this Lease in violation of the terms of this Section made
by any person who received this Lease or learns of its terms and conditions,
directly or indirectly, from Tenant.
     14.21 Interpretation. Except as specifically provided otherwise in this
Lease, Landlord may act in its sole and absolute discretion when required to act
hereunder or when deciding to grant its consent or approval of any act or
request by Tenant. The term, “including” shall mean “including, without
limitation.” All indemnities contained herein shall survive termination of this
Lease with respect to any act, condition or event that is the subject matter of
such indemnity and that occurs prior to the Expiration Date. Notwithstanding
anything herein to the contrary, all provisions of this Lease which require the
payment of money or the delivery of property after the Expiration Date shall
survive termination of the Lease.
14.22 Parking
          (a) Base Parking Ratio. Tenant shall lease and Landlord shall provide
three (3) parking passes (each a “Parking Pass”) for every one thousand (1,000)
square feet of Net Rentable Area in the Premises. Rent for each Parking Pass
(the “Parking Rent”) will be at the rate set forth in the chart set forth below
plus any applicable taxes or governmental surcharges. The annual increase in
Parking Rent shall take effect each calendar year on April 1st.

          Parking Rent per Parking Pass Per Month (exclusive of Time Period
taxes and governmental surcharges)      
Lease Year 1
  One Hundred Fifty Dollars ($150.00)
 
   
Lease Year 2
  One Hundred Fifty-five and 25/100 Dollars ($155.25)
 
   
Lease Year 3
  One Hundred Sixty and 68/100 Dollars ($160.68)
 
   
Lease Year 4
  One Hundred Sixty-six and 31/100 Dollars ($166.31)
 
   
Lease Year 5
  One Hundred Seventy-two and 14/100 Dollars ($172.14)
 
   
Lease Year 6
  One Hundred Seventy-eight and 16/100 Dollars ($178.16)
 
   
Lease Year 7
  One Hundred Eighty-four and 40/100 Dollars ($184.40)
 
   
Lease Year 8
  One Hundred Ninety and 85/100 Dollars ($190.85)
 
   
Lease Year 9
  One Hundred Ninety-seven and 53/100 Dollars ($197.53)
 
   
Lease Year 10
  Two Hundred Four and 44/100 Dollars ($204.44)
 
   
Lease Year 11
  Two Hundred Eleven and 60/100 Dollars ($211.60)
 
   
Extension Terms
  The rate then being charged by Landlord for monthly parking in the Garage

     Landlord and Tenant acknowledge that the Building has been designed to
include 957 parking spaces (including spaces designated for carpools and
handicapped users) which is less than the number of

J-51



--------------------------------------------------------------------------------



 



Parking Passes to be allocated to Tenant under this Lease and that parking will
be accommodated through normal overflow and in and out privileges of the users
of the Parking Passes.
          (b) Reserved Parking. As part of the allocation of Parking Passes
described above, Tenant may elect to convert up to fifteen (15) of the
unreserved Parking Passes into reserved Parking Passes provided the Parking Rent
for each reserved Parking Pass shall be equal to one hundred fifty percent
(150%) of the Parking Rent for the unreserved Parking Passes. All reserved
spaces shall be located on the P1 level of the Garage as designated by Landlord.
All such reserved spaces shall be labeled as “Expedia Visitor Parking” at
Tenant’s expense.
          (c) Supplemental Parking. In addition to the Parking Passes described
above, if Tenant gives Landlord at least six (6) months prior written notice,
commencing at any time prior to the end of the eighth (8th) Lease Year Tenant
shall lease up to one (1) additional Parking Pass for each one thousand (1,000)
square feet of Net Rentable Area in the Initial Premises (the “Supplemental
Parking”). If Tenant elects to lease Supplemental Parking it shall lease such
spaces for the remainder of the Term except that Tenant shall have a one-time
right to cancel the Supplemental Parking by providing Landlord with six
(6) months prior written notice and at the end of such notice period, Tenant
shall have no further right or obligation to lease Supplemental Parking. If
Tenant does not exercise its right to lease Supplemental Parking within the time
period set forth above then this Section 14.22(c) shall immediately terminate
and be of no further force and effect. During any period in which Tenant leases
Supplemental Parking, the Parking Rent rates shall be revised as set forth below
and Tenant shall pay Parking Rent only on the number of Parking Passes
calculated under Section 14.22(a).

          Parking Rent per Parking Pass Per Month (exclusive of Time Period
taxes and governmental surcharges)      
Lease Year 1
  One Hundred Eighty-seven and 50/100 Dollars ($187.50)
 
   
Lease Year 2
  One Hundred Ninety-four and 06/100 Dollars ($194.06)
 
   
Lease Year 3
  Two Hundred and 85/100 Dollars ($200.85)
 
   
Lease Year 4
  Two Hundred Seven and 88/100 Dollars ($207.88)
 
   
Lease Year 5
  Two Hundred Fifteen and 16/100 Dollars ($215.16)
 
   
Lease Year 6
  Two Hundred Twenty-two and 69/100 Dollars ($222.69)
 
   
Lease Year 7
  Two Hundred Thirty and 48/100 Dollars ($230.48)
 
   
Lease Year 8
  Two Hundred Thirty-eight and 55/100 Dollars ($238.55)
 
   
Lease Year 9
  Two Hundred Forty-six and 90/100 Dollars ($246.90)
 
   
Lease Year 10
  Two Hundred Fifty-five and 54/100 Dollars ($255.54)
 
   
Lease Year 11
  Two Hundred Sixty-four and 48/100 Dollars ($264.48)
 
   
Extension Terms
  The rate then being charged by Landlord for Parking Passes

     If Tenant leases any Supplemental Parking, all holders of Tenant’s Parking
Passes shall be required to park in a designated parking area on the lowest
level(s) of the Garage. The Supplemental Parking area will include the number of
spaces equal to the total number of spaces in the Garage multiplied by a
fraction the numerator of which is the Net Rentable Area of the Premises and the
denominator of which is the Net Rentable Area of the Building (minus the
reserved spaces provided for under Section 14.22(b) unless Tenant elects to
locate the reserved spaces in the Supplemental Parking area in which case
Section 14.22(b) shall be of no further force and effect so long as Supplemental
Parking is in effect). If Tenant elects to locate its reserved spaces in the
Supplemental Parking area then Tenant shall pay the rate for such spaces set
forth in this Section 14.22(c). The Supplemental Parking area shall be located
approximately on levels P3 to P8 and shall be for Tenant’s exclusive use. Tenant

J-52



--------------------------------------------------------------------------------



 



acknowledges that in order to provide the Supplemental Parking, Landlord may
need to install and upon Tenant’s request shall install separate gates and
access systems and institute parking management programs such as tandem or valet
parking. Upon demand, Tenant shall pay all out-of-pocket costs associated with
creating, operating, and/or maintaining the Supplemental Parking, including the
cost of the parking management programs and installation, maintenance, repair,
replacement and removal of any such separate gates or access systems. If Tenant
exercises its right to cancel the Supplemental Parking then upon expiration of
the six (6) months notice period Tenant shall no longer be obligated to pay
Landlord’s costs associated with operating and/or maintaining such Supplemental
Parking.
     For so long as Tenant leases Supplemental Parking, Tenant shall cooperate
with Landlord to ensure that the holders of its Parking Passes park only in the
designated area of the Garage. Tenant agrees that Landlord may terminate or
suspend the parking privileges of any holder who does not park in the designated
area or may assess a fine for such violation. Tenant shall not be responsible
for paying fines levied on the holders of its Parking Passes, but Tenant shall
not object to the collection or enforcement of any parking rules against or
collection of any fines from such persons, nor shall Tenant request or assert
any rights for offset or rent reductions (including reduction in Parking Rent)
if Landlord suspends the parking rights of any of the holders of its Parking
Passes who have not followed the rules of the Garage.
          (d) General Parking Terms. All Parking Rent shall be payable in
advance on the first day of the month together with the payment of Base Rent and
shall be prorated for partial months. Except as provided herein to the contrary,
each Parking Pass shall entitle the vehicle on which the Parking Pass is
presented to park in the parking garage located beneath the Building (the
“Garage”) on a nonpreferential and nonexclusive basis. Landlord shall have
exclusive control over the day-to-day operations of the Garage. Except as
provided above with respect to Supplemental Parking, no specific spaces in the
Garage shall be assigned to Tenant. Landlord may make and modify reasonable
nondiscriminatory rules and regulations relating to the parking of vehicles in
the Garage, and Tenant shall abide by such rules and regulations to the extent
not inconsistent with this Lease and shall direct its employees and invitees to
abide by such rules and regulations. Landlord shall make commercially reasonable
efforts to enforce such rules and regulations against all Building tenants. In
lieu of providing parking stickers or cards, Landlord may use any reasonable
alternative means of identifying and controlling vehicles authorized to be
parked in the Garage. Landlord may designate areas within the Garage for short
term or non-tenant parking only and Landlord may change such designations from
time to time. Landlord reserves the right to alter the size of the Garage and
the configuration of parking spaces and driveways therein, provided that no such
work will deprive Tenant of its allocation of parking spaces as set forth in or
materially impair Tenant’s access to the area of the Garage which such spaces
are located. Landlord may assign any unreserved and unassigned parking spaces
and/or make all or a portion of such spaces reserved or institute any other
measures, including but not limited to valet, assisted or tandem parking, that
Landlord determines are necessary or desirable for tenant requirements or
orderly and efficient parking. No such changes may alter Tenant’s rights under
this Lease. On a temporary basis during any period when Landlord is engaged in
performing Garage repairs or maintenance, Landlord at any time may, with prior
notice to Tenant and to the extent required for such work, substitute for
Tenant’s Parking Passes an equivalent number of parking spaces in a parking
structure or subterranean parking facility or within a surface parking area
located a reasonable distance from the Building.
     Landlord may operate the Garage or, in its discretion, may arrange for the
Garage to be operated by a qualified third party and, for purposes of this
Section 14.22, such operator shall be entitled to exercise any rights granted to
Landlord under this Section. Upon request, Tenant will execute and deliver a
parking agreement with the operator of the Garage on the operator’s standard
form of agreement, with such revisions as Tenant may in good faith request,
subject to Landlord’s reasonable approval. If Landlord hires a third party to
operate the Garage then the monthly parking charges shall be paid to such
operator at such place as the operator may direct but the parking charges shall
be considered additional Rent hereunder.

J-53



--------------------------------------------------------------------------------



 



          (e) Landlord shall make good faith efforts to notify Tenant or to
cause its parking operator to notify Tenant if month-to-month parking passes
become available in the Garage so that Tenant’s employees can purchase such
passes on a month-to-month basis at the rate that Landlord is then-charging for
month-to-month parking in the Garage.
          (f) If no portion of the Garage (other than Tenant’s Supplemental
Parking area) is used for valet or assisted parking then Landlord will not
commit to provide parking passes to all of the other tenants in the Building
(collectively) at a ratio of more than three (3) parking passes for every one
thousand (1,000) square feet of Net Rentable Area in the Building (less the Net
Rentable Area of the Initial Premises).
     14.23 Rent Assumption. Landlord shall and hereby agrees to assume Tenant’s
monetary obligations with respect to the payment of base rent, operating costs,
mandatory parking charges and taxes to the extent set forth on Exhibit J
attached hereto under those certain leases and subleases of office space
described on Exhibit J (the “Existing Leases”) to the extent such obligations
arise from and after the later of (a) November 1, 2008, and (b) the date,
determined on a building by building basis, on which Tenant has vacated the
premises under each Existing Lease in the condition required under such Existing
Lease excluding only completion of repair and restoration obligations as
provided below. Notwithstanding the foregoing, Landlord shall pay the full
amount of operating costs due under the Existing Leases during such period and
the parties acknowledge that Exhibit J is merely an estimate of the amount of
operating costs. Tenant within sixty (60) days after receipt of notice from
Landlord shall complete, at Tenant’s sole cost and expense any repair and
restoration work required under the terms of the Existing Leases unless Tenant
obtains a written waiver of such requirements from the applicable landlord and
if such work is not completed within that period, Landlord shall be relieved
from any obligation under this Section 14.23 with respect to the premises under
the Existing Lease that requires restoration until such work is completed. In
determining whether Tenant has completed its restoration obligation under each
Existing Lease, Landlord shall act reasonably and shall not require Tenant to
obtain written confirmation from the applicable landlord that Tenant has
completed its obligations. In no event shall Landlord be obligated to assume or
pay any other obligations under an Existing Lease even if such obligations have
been reduced to a sum certain. If permitted by the applicable landlord, Landlord
shall make all payments of base rent, operating costs, mandatory parking charges
and taxes directly to the landlord under the Existing Lease as and when such
payments are due. Landlord and Tenant shall work together in good faith to
negotiate an early termination of the Existing Leases provided that Landlord
shall pay all costs or penalties related thereto. Landlord and Tenant shall also
work together in good faith to secure a sublease for any of the Existing Leases
provided that Landlord shall pay all costs related thereto and shall be entitled
to all income received under such sublease.
     14.24 Brokers. Tenant and Landlord each represent and warrant to the other
that it has had no dealing with any broker or agent other than the Broker(s)
identified in the Basic Lease Information Sheet as Item 15. Tenant and Landlord
shall each indemnify, defend and hold the other party harmless from and against
any and all liabilities for commissions or other compensation or charges claimed
by any other broker or agent based on dealings with the indemnifying party with
respect to this Lease. The foregoing indemnity shall survive termination or
earlier expiration of this Lease. It shall be the responsibility of Tenant and
Tenant’s Broker to compensate any other representatives assisting Tenant or
Tenant’s Broker in connection with this Lease and the transactions contemplated
hereunder. Landlord shall pay Tenant’s Broker a commission equal to Seven and
50/100 Dollars ($7.50) per square foot of Net Rentable Area in the Initial
Premises, payable: (i) one-half (1/2) upon execution and delivery of this Lease
by Landlord and Tenant, and (ii) one-half upon the date on which Tenant occupies
and commences payment of Rent on a least half of the Initial Premises.
     14.25 Roof Top Equipment. Tenant shall have the nonexclusive right, at no
additional rent to Tenant, to use a portion of the roof of the Building (such
portion to be no greater than Tenant’s Proportionate Share) to install,
maintain, repair, and replace: (a) satellite dishes or antenna measuring less

J-54



--------------------------------------------------------------------------------



 



than thirty-six (36) inches in diameter (the “Devices”) for Tenant’s and its
general business purposes (but not for use by any third party other than
Transferees pursuant to this Lease unless such third party’s use is related to
Tenant’s general business purposes) at Tenant’s sole cost and expense; and
(b) supplemental HVAC unit(s) serving the Premises, at Tenant’s sole cost and
expense. Tenant may not grant any other party other than Transferees pursuant to
this Lease, any right to use any Devices for any purpose whatsoever unless such
third party’s use is related to Tenant’s general business purposes. The Devices
may not be used for providing cellular phone service or commercial broadcasts.
Tenant’s Devices shall not interfere with the operation of any equipment used by
Landlord or its service providers, or any equipment used by other occupants of
the Building that is in place prior to the placement of Tenant’s Devices and if
such interference occurs Landlord may immediately revoke Tenant’s right to use
the Devices that are determined to be causing such interference. The design,
appearance, size, location and method of installation of the any Devices and any
HVAC units to be placed on the roof, and the use thereof shall be subject to all
applicable Laws and Landlord’s prior approval which shall not be unreasonably
withheld, conditioned or delayed. Landlord makes no representation or warranty
whatsoever as concerns (i) the use of the roof by Tenant, or (ii) the safety
thereof, or (iii) that the installation of the Devices will be permitted under
applicable Laws, or (iv) that such use or Devices will function as intended.
Tenant shall be solely responsible for designing any improvements to the roof
and the Devices in a manner that complies with all Laws, in a manner that is
compatible with the design of the Building and other equipment located on the
roof of the Building and including appropriate screening as may be required by
Law or by Landlord to protect the integrity of the Building design. If at any
time Tenant’s use of the roof or the Devices ceases to be permitted under
applicable Laws, Tenant’s rights under this Section shall terminate and be of no
further force or effect. Upon termination of Tenant’s rights under this Section
or upon Lease termination, Tenant at its sole cost and expense shall promptly
remove any improvement installed on the roof by Tenant including the Devices and
all related wiring, plumbing, and equipment from the Building and shall restore
the Building to its condition existing prior to such installation. Tenant shall
be solely responsible for installation and maintenance of any improvements,
including any Devices and any HVAC units installed by Tenant on the roof and
shall ensure that such installation and maintenance do not void or limit any
warranty Landlord may have on the roof or roof membrane. Tenant shall provide
Landlord with full plans and specifications for any intended improvements to the
roof related to any Devices or any HVAC units, for Landlord’s approval prior to
installation thereof and such plans shall include details regarding Tenant’s
proposed method of installation; Landlord will notify Tenant of Landlord’s
approval of same (or disapproval, specifying in reasonable detail the basis for
such disapproval) within twenty (20) Business Days following delivery of
Tenant’s request, plus such additional time as may be reasonably required in
order for Landlord’s consultants to review same. Tenant shall be permitted to
install, maintain, remove and replace cables or lines within the Building
outside the Premises (at locations designated by Landlord) to connect any
Devices or any HVAC units to the Premises. Tenant acknowledges and agrees that
Landlord has not represented or warranted that Tenant will have unlimited access
to riser space or other space outside the Premises to accommodate Tenant’s
needs. Prior to commencement of any work under this Section, Tenant shall obtain
and deliver to Landlord all necessary governmental permits for any improvement,
including the Devices, any HVAC units and related equipment. Tenant shall
indemnify and hold harmless Landlord from any Claims arising out of or in
connection with any use by Tenant of the roof and in connection with Tenant’s
installation, maintenance, use or removal of any improvement, including any
Devices, any HVAC units and related equipment in the Building. Landlord shall
not permit other tenants or third parties to install roof-top equipment on the
Building in a manner which unreasonably interferes with Tenant’s reasonable use
of its Devices.
     14.26 USA Patriot Act Disclosures. Pursuant to United States Presidential
Executive Order 13224 signed on September 24, 2001, and entitled “Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism” (“Executive Order”), Landlord is required to
ensure that it does not transact business with persons or entities determined to
have

J-55



--------------------------------------------------------------------------------



 



committed, or to pose a risk of committing or supporting, terrorist acts and
those identified on the list of Specially Designated Nationals and Blocked
Persons (“List”), generated by the Office of Foreign Assets Control of the U.S.
Department of the Treasury. The names or aliases of these persons or entities
(“Blocked Persons”) are updated from time to time. In the event Landlord learns
that Tenant’s name or the name of any of the Covered Parties appears on the
List, Landlord reserves the right to delay the agreements contemplated by this
Lease pending Landlord’s investigation into the matter. If Landlord determines
that Tenant or any Covered Person is a Blocked Person and Tenant cannot remedy
such situation within thirty (30) days following notice from Landlord (or such
longer period as may be reasonably necessary in order to remedy such situation,
provided that Tenant promptly commences and thereafter diligently prosecutes its
efforts to remedy the situation), Landlord reserves the right to declare such
failure as default hereunder and/or take all other actions necessary to comply
with the requirements of the Executive Order. The provisions of this paragraph
will survive termination of this Lease.
     Tenant represents to Landlord that to the best of its knowledge,
(i) neither Tenant, its managing member, nor any person or entity that directly
owns ten percent (10%) or greater equity interest in it nor any of its officers
or directors or managing member (collectively the “Covered Parties“) is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC“) of the
Department of the U.S. Treasury (including those named on the List) or under the
Executive Order or other governmental action, and (ii) that throughout the term
of this Lease, Tenant and each of the Covered Parties shall comply with the
Executive Order. Any breach of this representation and warranty shall be subject
to Landlord’s rights described in the immediately preceding paragraph. At any
time and from time-to-time during the Term, Tenant shall deliver to Landlord,
within ten (10) Business Days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this provision.
     Landlord represents to Tenant that to the best of its knowledge,(y) neither
Landlord, its managing member, nor any person or entity that directly owns ten
percent (10%) or greater equity interest in it nor any of its officers or
directors or managing member (collectively, “Landlord Covered Parties”) is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of OFAC (including those named on the List) or under
the Executive Order or other governmental action, and (z) that throughout the
term of this Lease, Landlord and each of the Landlord’s Covered Parties shall
comply with the Executive Order. At any time and from time-to-time during the
Term, Landlord shall deliver to Tenant, within ten (10) Business Days after
receipt of a written request therefor, a written certification or such other
evidence reasonably acceptable to Tenant evidencing and confirming Landlord’s
compliance with this provision.
     14.27 Generator.
          (a) Subject to the terms of this Section 14.27, Tenant shall have a
non-exclusive right to install one or more diesel fuel powered emergency power
generators, a diesel fuel tank, its enclosures, connectors to electrical service
and conduit to the Premises (together, the “Generator”) and associated
uninterrupted power supply switching facilities, its enclosures, connectors to
electrical service and conduit to the Premises (the “UPS”) on the P-1 level of
the Garage in the location designated by Landlord as shown on Exhibit A. Prior
to installation, Landlord must approve, which approval shall not be unreasonably
withheld, conditioned or delayed: (1) the actual Generator and the UPS,
(2) drawings submitted by Tenant showing the Generator and UPS to be installed,
method of installation and such other information concerning the installation,
use and maintenance of the Generator and the UPS which Landlord may reasonably
request, and (3) the contractor selected by Tenant to install the Generator and
the UPS, and the non-financial terms of the contract between Tenant and its
contractor that may affect the Building. Tenant shall be solely responsible for
obtaining (with Landlord’s approval) all permits and approvals required by any
governmental entities to install, operate, maintain, or decommission the
Generator and the UPS and shall provide all permits to Landlord in advance.
Tenant shall repair and

J-56



--------------------------------------------------------------------------------



 




maintain the Generator and the UPS at Tenant’s sole cost and expense using
contractors approved by Landlord, and Tenant shall comply with all the laws,
rules, regulations, ordinances and standards of all governmental authorities
having jurisdiction over the Building to the extent such laws, rules,
regulations, ordinances and standards concern the Generator and/or the UPS.
Tenant shall be responsible for all additional costs of any kind whatsoever
incurred by Landlord attributable to the use, presence, operation, maintenance,
or decommissioning of the Generator or the UPS as an Extra Service. Tenant shall
pay for all utilities used or consumed in connection with the Generator or the
UPS. Tenant shall pay all personal property taxes, if any, separately assessed
with respect to the Generator or the UPS; and if and to the extent the Generator
or the UPS are assessed for tax purposes as part of the Building or Landlord’s
personal property, Tenant shall reimburse Landlord for all taxes attributable to
the Generator or UPS on the earlier of (i) thirty (30) days after Landlord’s
written demand for such taxes, or (ii) the date such taxes are due. The
Generator and the UPS shall be used only for periodic testing and, only in the
event Tenant’s primary electrical service is interrupted, to provide power to
the Premises. All testing shall take place at times reasonably selected by
Landlord to minimize interference with other tenants. The Generator and the UPS
shall be used for backup power for Tenant, and may not be used as a primary
power source or by any other person or entity without Landlord’s consent which
shall be in Landlord’s complete and sole discretion.
          (b) Installation, maintenance and use of the Generator and the UPS
shall be designed and operated in such a way as to prevent or minimize in a
manner acceptable to all affected parties any interference with the Base
Building systems of the Building or the quiet enjoyment by any other tenant or
occupant of the Building. The Generator and the UPS shall at all times during
the term of this Lease remain the property of Tenant. Tenant, upon notice from
Landlord, shall repair any damage to the Building or Garage caused by the
installation, operation or removal of the Generator and UPS. If Tenant fails to
do so, Landlord may do so on Tenant’s behalf as an Extra Service and Tenant
shall reimburse Landlord for such within thirty (30) days after receipt of a
written request for payment accompanied by reasonably detailed back-up
documentation. Landlord agrees to permit Tenant reasonable access to such
portions of the Building as is necessary to facilitate the use of the Generator
and the UPS and the removal of the Generator and UPS. The Generator and the UPS
shall be installed and used at Tenant’s sole risk, and in no event (other than
in the case of Landlord’s gross negligence or willful misconduct) shall Landlord
be liable under any circumstances for any damage to the Generator, the UPS or
the loss of use related to the Generator or the UPS.
          (c) Tenant shall be solely responsible for complying with all laws,
rules and regulations with respect to the Generator and the UPS and, prior to
commencement of installation, Tenant shall obtain all necessary governmental
permits therefor. Tenant shall obtain insurance (naming Landlord as an
additional insured) insuring against any loss or damage arising out of or
relating to any contamination or release of any fuel from the Generator and
shall not be permitted to install the fuel tank until Tenant has provided a
certificate of such policy to Landlord. Tenant shall be permitted to install,
maintain, remove and replace conduit, cables or lines and ducts within the
Building outside the Premises to connect the Generator to the Premises and to
exhaust fumes at locations designated by Landlord. Tenant shall not be required
to pay Landlord any rent for the space occupied by the Generator and UPS but if
the location thereof results in the loss of parking spaces then the number of
parking spaces lost may be deducted from the number of Parking Passes available
to Tenant hereunder. If the Generator or UPS fail to work properly or to provide
power to the Premises, Landlord shall have no obligation or liability whatsoever
with respect to such failure, except to the extent Tenant demonstrates that such
failure is caused by Landlord’s gross negligence or willful misconduct.
     14.28 Changes to Base Building. Subject to the terms of this Section,
Landlord has agreed conceptually to the changes to the Base Building described
in this Section, provided that Tenant must obtain the Landlord’s approval of the
plans and specifications for such changes which approval, notwithstanding
anything contained in this Lease or Exhibit C to the contrary, shall not be
unreasonably

J-57



--------------------------------------------------------------------------------



 



withheld, conditioned or delayed. Any such modifications must be approved by all
applicable governmental agencies and by Landlord’s lender, insurers and its
architects, engineers and safety consultants. Tenant shall pay all hard and soft
costs of designing, permitting, and implementing the approved modifications
(including but not limited to the costs of Landlord’s outside consultants, the
cost of purchasing any additional equipment, and increases in insurance
premiums) relating to and Landlord shall have no obligation to approve or
implement any changes that are not fully paid for by Tenant. Tenant shall also
pay any additional costs of operating the modified system in excess of the cost
of operating the system as currently designed. All such modifications shall be
considered changes to the Base Building for purposes of Exhibit C hereto.
          (a) Tenant may modify the Building’s emergency generator to provide
additional capacity or to serve additional purposes than that for which it is
designed provided that the generator and its tanks must be located within the
area designated by Landlord in the Base Building Plans for such purpose. No
parking areas shall be impacted by any changes to the Building’s emergency
generator. If Landlord approves any changes to the Building’s emergency
generator, Landlord shall not be deemed to have made any representation or
warranty with respect to the emergency generator or its ability to serve
Tenant’s needs and if the emergency generator fails to work properly or to
provide power to the Premises, Landlord shall have no obligation or liability
whatsoever with respect to such failure, except to the extent Tenant
demonstrates that such failure is caused by Landlord’s gross negligence or
willful misconduct with respect to the operation or maintenance thereof.
          (b) Tenant to modify the Building’s elevators and the core walls on
floor 11 to provide a transfer floor between the low-rise and high-rise elevator
banks provided that Tenant shall use the same elevator doors and elevator
controls that are being used by Landlord in the balance of the Building. If
Tenant elects to build out one of its floors as a conferencing floor, it shall
do so on floor 11.
     14.29 Dedicated Move In. Landlord shall allow Tenant to reserve the freight
elevator and loading dock for the majority of time for a period from 5:00 p.m.
on a Friday until 7:00 a.m. on the next business day on two (2) weekends
mutually acceptable to Landlord and Tenant for Tenant to move into the Premises.
During that period, Landlord shall pad the all of the passenger elevators in the
low rise elevator bank and one (1) of the elevators in the high rise elevator
bank (or all of the high rise elevators if no other tenant is then occupying the
Building) to permit them to be used for movement of smaller items of freight.
Tenant shall reimburse Landlord for the cost of the work to pad the elevators
and shall be responsible for the cost to repair any damage to the passenger
elevators as a result of the use thereof to move freight.

J-58



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.
LANDLORD:
TOWER 333 LLC,
a Delaware limited liability company

         
 
  By:   Tower 333 SPE LLC,
 
      a Delaware limited liability company,
 
      its Managing Member

         
 
  By:   HC Green Development Fund Limited Partnership,
 
      a Delaware limited partnership,
its Sole Equity Member

         
 
  By:   Hines HCG Associates Limited Partnership,
 
      a Texas limited partnership,
 
      its General Partner

         
 
  By:   Hines Fund Management, L.L.C.,
 
      a Delaware limited liability company,
 
      its General Partner

         
 
  By:   Hines Interests Limited Partnership,
 
      a Delaware limited partnership,
 
      its Sole Member

         
 
  By:   Hines Holdings, Inc.,
 
      a Texas corporation,
 
      its General Partner

                      By:   /s/ James C. Buie, Jr.                  
 
      Name:
Title:   James C. Buie, Jr.
EVP
 
    

TENANT:
Expedia, Inc.
a Washington Corporation

         
By:
  /s/ Dara Khosrowshahi
 
   
Name:
  Dara Khosrowshahi    
Title:
  President and CEO
 
   

J-59